Exhibit 10.3

 

Execution Version

 

 

CREDIT AGREEMENT

 

Dated as of November 4, 2003

 

among

 

U.S.  RESTAURANT PROPERTIES OPERATING L.P. (“USRP Operating”),

USRP FUNDING 2002-A, L.P. (the “General SPE”),

USRP (S&C), LLC, a Texas limited liability company (“S&C”),

USRP (JV1), LLC, a Texas limited liability company (“JV1”),

USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership (“HCI”),

USRP HOLDING CORP., a Texas corporation (“USRP Holding),

collectively, the “Borrower,”

 

USRP MANAGING, INC. (the “General Partner”),

the General Partner of the Borrower, as a Guarantor,

 

U.S.  RESTAURANT PROPERTIES, INC. (the “USRP REIT”),

as a Guarantor,

 

and

 

THE SUBSIDIARIES OF THE BORROWER, GENERAL PARTNER AND THE USRP REIT

FROM TIME TO TIME PARTY HERETO,

as guarantors (the “Guarantors”),

 

THE LENDERS

FROM TIME TO TIME PARTY HERETO (the “Lenders”),

 

BANK OF AMERICA, N.A.

as agent (the “Agent”)

 

and

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

1.1

Definitions.

1.2

Computation of Time Periods.

1.3

Accounting Terms.

1.4

References to Agreements and Laws.

ARTICLE II  CREDIT FACILITIES

2.1

Revolving Loans.

2.2

Letter of Credit Subfacility.

2.4

Joint and Several Liability of the Borrowers.

2.5

Appointment of Principal Borrower as Agent for Borrowers.

ARTICLE III  OTHER PROVISIONS RELATING TO CREDIT FACILITIES

3.1

Default Rate.

3.2

Continuation/Conversion.

3.3

Prepayments.

3.4

Termination, Reduction or Increase of Revolving Committed Amount.

3.5

Fees.

3.6

Capital Adequacy.

3.7

Limitation on Eurodollar Loans.

3.8

Illegality.

3.9

Requirements of Law.

3.10

Treatment of Affected Loans.

3.11

Taxes.

3.12

Compensation.

3.13

Pro Rata Treatment.

3.14

Sharing of Payments.

3.15

Payments, Computations, Etc.

3.16

Evidence of Debt.

3.17

Usury.

3.18

Agreement Regarding Interest and Charges.

3.19

Statements of Account.

3.20

Defaulting Lenders.

3.21

Assumptions Concerning Funding of Eurodollar Loans.

ARTICLE IV  GUARANTY

4.1

The Guaranty.

4.2

Obligations Unconditional.

4.3

Reinstatement.

4.4

Certain Additional Waivers.

4.5

Remedies.

4.6

Rights of Contribution.

4.7

Guarantee of Payment; Continuing Guarantee.

ARTICLE V  CONDITIONS

5.1

Closing Conditions.

5.2

Conditions to all Extensions of Credit.

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

6.1

Financial Condition.

6.2

No Material Change.

6.3

Organization and Good Standing.

6.4

Power; Authorization; Enforceable Obligations.

6.5

No Conflicts.

6.6

No Default.

6.7

Ownership.

6.8

Indebtedness.

6.9

Litigation.

6.10

Taxes.

6.11

Compliance with Law.

 

i

--------------------------------------------------------------------------------


 

6.12

ERISA.

6.13

Corporate Structure; Capital Stock, etc.

6.14

Governmental Regulations, Etc.

6.15

Purpose of Loans, Letters of Credit and Derivative Exposure Reserve; Termination
of Replaced Credit Agreement.

6.16

Environmental Matters.

6.17

Intellectual Property.

6.18

Solvency.

6.19

Investments.

6.20

Principal Offices.

6.21

Disclosure.

6.22

No Burdensome Restrictions.

6.23

Brokers’ Fees.

6.24

Labor Matters.

6.25

Nature of Business.

6.26

REIT Status.

6.27

Bankruptcy Remote Borrowing Entity.

6.28

Closing Date Borrowing Base Assets.

6.29

Tax Shelter Regulations.

6.30

Representations and Warranties Under Term Loan Documents.

ARTICLE VII  AFFIRMATIVE COVENANTS

7.1

Information Covenants.

7.2

Preservation of Existence, Franchises, Bankruptcy Remote Borrowing Entity Status
and REIT Status.

7.3

Books and Records.

7.4

Compliance with Law.

7.5

Payment of Taxes and Other Indebtedness.

7.6

Insurance.

7.7

Maintenance of Property.

7.8

Performance of Obligations.

7.9

Use of Proceeds.

7.10

Audits/Inspections.

7.11

Financial Covenants.

7.12

New Subsidiaries.

7.13

ERISA Exemptions.

7.14

Further Assurances.

ARTICLE VIII  NEGATIVE COVENANTS

8.1

Indebtedness.

8.2

Liens.

8.3

Nature of Business.

8.4

Consolidation, Merger, Dissolution, etc.

8.5

Asset Dispositions/Substitution of Assets.

8.6

Investments.

8.7

Restricted Payments.

8.8

Other Indebtedness.

8.9

Transactions with Affiliates.

 

ii

--------------------------------------------------------------------------------


 

8.10

Fiscal Year; Organizational Documents.

8.11

Limitation on Restricted Actions.

8.12

Contingent Obligations.

8.13

Sale Leasebacks.

8.14

Borrowing Base Asset Removal

8.15

Negative Pledges/Liens.

8.16

Operating Lease Obligations.

8.17

No Foreign Subsidiaries.

8.18

Ground Leases.

8.19

ERISA Exemptions.

8.20

Transfer of Assets to Non-Guarantor Subsidiaries and Affiliates.

8.21

Term Loan Document Covenants and Amendments.

ARTICLE IX  EVENTS OF DEFAULT

9.1

Events of Default.

9.2

Acceleration; Remedies.

ARTICLE X  AGENCY PROVISIONS

10.1

Appointment, Powers and Immunities.

10.2

Reliance by Agent.

10.3

Defaults.

10.4

Rights as a Lender.

10.5

Indemnification.

10.6

Non-Reliance on Agent and Other Lenders.

10.7

Successor Agent.

ARTICLE XI  MISCELLANEOUS

11.1

Notices.

11.2

Right of Set-Off; Adjustments.

11.4

No Waiver; Remedies Cumulative.

11.5

Expenses; Indemnification.

11.6

Amendments, Waivers and Consents.

11.7

Counterparts.

11.8

Headings.

11.9

Survival.

11.10

Governing Law; Submission to Jurisdiction; Venue.

11.11

Severability.

11.12

Entirety.

11.13

Binding Effect; Termination.

11.14

Confidentiality.

11.15

Source of Funds.

11.16

Regulation D.

11.17

Conflict.

11.18

USA Patriot Act Notice

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.1(a)

 

Revolving Commitments

Schedule 2.1(a)

 

Lenders/Agent

 

 

EXHIBITS

 

 

 

Exhibit 1.1(a)

 

Bankruptcy Remote Borrowing Entity Requirements

Exhibit 2.1(b)(i)

 

Form of Notice of Borrowing

Exhibit 2.1(e)

 

Form of Revolving Note

Exhibit 3.2

 

Form of Notice of Continuation/Conversion

Exhibit 7.1(c)

 

Form of Officer’s Compliance Certificate

Exhibit 7.12

 

Form of Joinder Agreement

Exhibit 11.3(b)

 

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of November 4, 2003 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), is by and
among U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited partnership
(“USRP Operating” or the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a
Texas limited partnership (the “General SPE”); USRP (S&C), LLC, a Texas limited
liability company (“S&C”), USRP (JV1), LLC, a Texas limited liability company
(“JV1”), USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership (“HCI”), USRP
HOLDING CORP., a Texas corporation (“USRP Holding”; and together with the
Principal Borrower, the General SPE, JV1, HCI and S&C, the “Borrower”), USRP
MANAGING, INC., a Delaware corporation and the general partner of USRP
Operating, as a Guarantor (the “General Partner”), U.S. RESTAURANT PROPERTIES,
INC., a Maryland corporation, as a Guarantor (“USRP REIT”), the Subsidiary
Guarantors (as defined herein), the Lenders (as defined herein), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, the “Agent”) and as
issuing lender (in such capacity, “Issuing Lender”) and BANC OF AMERICA
SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager (in such capacity
“BAS”).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility in an aggregate amount equal to $50,000,000 (the “Credit
Facility”) for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested Credit Facility available
to the Borrowers on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS

 


1.1          DEFINITIONS.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“2001-A Term Securitization Documents” means that certain Amended and Restated
Indenture dated as of August 1, 2001 by and among USRP Funding 2001-A, L.P., as
issuer, Wells Fargo Bank Minnesota, N.A., as indenture trustee and MBIA
Insurance Corporation, as certificate issuer and all documents and instruments
executed in connection therewith or pursuant to the terms thereof, in each case
as amended prior to the Closing Date.

 

“Adjusted Base Rate” means the Base Rate plus 1.00%.

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus 3.00%.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person.  For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

--------------------------------------------------------------------------------


 

“Agent” shall have the meaning assigned to such term in the heading hereof,
together with any successors or assigns.

 

“Aggregate Derivative Reserve Amount” means, at any given time, an amount equal
to the aggregate amount reserved in connection with all Derivative Exposure
Reserves in effect at such time.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Agent and the Borrower by written notice as the office by which its
Eurodollar Loans are made and maintained.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” means any disposition (including pursuant to a Sale and
Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease (other than in the ordinary course of business), licensing,
transfer or otherwise, but other than pursuant to any casualty or condemnation
event.

 

“Asset Value” means, with respect to any given parcel of Real Property for any
given date of calculation, (a) if such Real Property has been owned for at least
one (1) year, the trailing twelve month EBITDA from such Real Property as of
such date of calculation and (b) if such Real Property has been owned less than
one (1) year, the annualized EBITDA from such Real Property (based on the EBITDA
from the date of acquisition through such date of calculation), in each case,
capitalized at ten and one half percent (10.5%); provided, that (a) the Agent
shall have the right, at its discretion, to review the appropriateness of the
capitalization rate on an annual basis (such review period to commence on May 1
of each calendar year and end as of June 1 of such calendar year); (b) the
Required Lenders shall have the right to adjust the capitalization rate during
the Agent’s review period each year (by an amount not to exceed +/- 0.50% in any
given year) based on then-prevailing market conditions for comparable property
types (each as determined by the Required Lenders) and on the Agent’s review and
recommendation; and (c) the applicable capitalization rate shall not at any
time, notwithstanding the provisions regarding adjustment thereof set forth
above, (i) exceed 11.5% or (ii) be less than 9.5%.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3, and accepted by the Agent, in substantially the form
of Exhibit 11.3 or any other form approved by the Agent.

 

“Availability” means, at any time, an amount (not less than zero) equal to (a)
the Revolving Committed Amount, less (b) the sum of (i) the outstanding
principal amount of the Revolving Loans, plus (ii) the LOC Obligations, plus
(iii) the Aggregate Derivative Reserve Amount.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (i) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (ii) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up

 

2

--------------------------------------------------------------------------------


 

or liquidation of its affairs, and such involuntary case or other case,
proceeding or other action shall remain undismissed for a period of sixty (60)
consecutive days, or the repossession or seizure by a creditor of such Person of
a substantial part of its Property; or (iii) such Person shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (iv) such Person shall be unable to, or shall admit in writing
its inability to, pay its debts generally as they become due.

 

“Bankruptcy Remote Borrowing Entity” means a Person meeting each of the criteria
set forth on Exhibit 1.1(a) attached hereto.

 

“BAS” shall have the meaning given to such term in the introductory paragraph
hereof.

 

“Base Rate” means, for any day, the rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus one-half of one percent (0.5%) and
(b) the Prime Rate for such day.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or Federal Funds Rate.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“BOA” means Bank of America, N.A. and its successors and assigns.

 

“BOA Derivative Instrument” means any derivative transaction, hedging
transaction, takeout commitment or forward equity commitment entered into by and
between the General Partner or the USRP REIT and any Derivative Counterparty.

 

“Borrower” means, collectively, USRP Operating, the General SPE, S&C, JV1, HCI,
USRP Holding and their respective permitted successors and assigns.

 

“Borrowing Base” means, as of any day, an amount equal to fifty percent (50%)
multiplied by the Borrowing Base Asset Value; provided, however, that, prior to
such calculation, each of clauses (a) through (c) below shall be satisfied with
respect to the assets contributing to the Borrowing Base Asset Value:

 

(a)           the assets of single Concepts or Tenants shall not, in any case,
account for more than twenty percent (20%) of the Total Rent; to the extent the
assets of a single Concept or Tenant account for more than twenty percent (20%)
of the Total Rent associated with the assets used in calculating Borrowing Base
Asset Value, the assets associated with such Concept or Tenant shall be removed
from the calculation of Borrowing Base Asset Value to the extent necessary to
reduce such Concept’s or Tenant’s percentage of the Total Rent of the assets
used in calculating Borrowing Base Asset Value to a portion equal to or less
than twenty percent (20%);

 

(b)           the portion of Borrowing Base Asset Value attributable to Ground
Lease Interests shall not, in any case, exceed twenty percent (20%) of the
aggregate Borrowing Base Asset Value; to the extent Ground Lease Interests
constitute more than twenty percent (20%) of the Borrowing Base Asset Value, the
Value of such Ground Lease Interests shall be removed from the calculation
thereof to the extent necessary to reduce the percentage associated with the
Ground Lease Interests as a portion of all of the assets used in calculating
Borrowing Base Asset Value to a portion equal to or less than twenty
percent (20%); and

 

(c)           the underlying leases with respect to the Borrowing Base Assets
pursuant to which Borrower is the lessor shall not, in any case, have a weighted
average remaining lease term of less than, (i) for the period commencing as of
the date hereof and ending as of (and including) the date 24 calendar months
thereafter, eight (8) years, (ii) for the period commencing as of the day after
the date which is 24 months following the date hereof and ending as of (and
including) the date 48 months following

 

3

--------------------------------------------------------------------------------


 

the date hereof, seven (7) years, and (iii) for all periods thereafter, six (6)
years; to the extent the weighted average of the remaining lease term(s) of the
underlying leases with respect to the assets contributing to the Borrowing Base
Asset Value (with each such lease’s term given a weighting in relation to the
other leases involved in such calculation based on the contribution of each such
lease to the Borrowing Base Asset Value) is less than the applicable required
term of years, assets with remaining lease terms of less than the applicable
required term of years shall be removed from the calculation of Borrowing Base
Asset Value until the weighted average of the remaining lease terms with respect
to all such assets is equal to or greater than the applicable required term of
years.

 

“Borrowing Base Asset Value” means, as of any given calculation date, an amount
equal to (a) the sum of the Asset Values of all Real Properties which are wholly
owned by any of the General SPE, HCI (or Wholly-Owned Subsidiaries thereof), HCI
(or Wholly-Owned Subsidiaries thereof) or S&C; less (b) any amounts included in
the above calculations that are attributable to (i) assets subject to one or
more Liens or Negative Pledges; and (ii) Excluded Assets.

 

“Borrowing Base Assets” means, as of any given date, those assets contributing
to the Borrowing Base Asset Value after the reductions made pursuant to
subclause (b) of the definition thereof.

 

“Borrowing Base Certificate” shall have the meaning given to such term in
Section 7.1(k).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.

 

“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a Capital Lease, and the amount of such Indebtedness is the capitalized
amount of such obligations determined in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership units or interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market

 

4

--------------------------------------------------------------------------------


 

value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).

 

“Change in Management” means a change in the identity of the Chief Executive
Officer of the General Partner or the USRP REIT, other than on account of the
death or permanent disability of such Person.

 

“Change of Control” means any of the following events: (a) the sale, lease,
transfer or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of any of the Borrowers and such
Borrower’s Subsidiaries taken as a whole to any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act), or
(b) the USRP REIT shall fail to own and control (whether directly or indirectly)
80% of the outstanding Capital Stock of any Borrower.  As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Collateral Agent” means Bank of America, N.A., in such capacity under the
Intercreditor Agreement and the Security Documents, or its successors and
assigns.

 

“Commitment” means (i) with respect to each Lender, the Revolving Commitment of
such Lender, and (ii) with respect to the Issuing Lender, the LOC Commitment.

 

“Concept” means any distinctive brand, trade name or system for establishing and
operating restaurants and/or convenience stores which is the subject of a
license or franchise from a Person.  Not in limitation of the foregoing, and by
way of example only, such systems would include “Burger King,” “Pizza Hut,”
“Denny’s,” and “Fina.”

 

“Consolidated Capital Expenditures” means, as of any date, for the four fiscal
quarter period most recently ending on or prior to such date, the sum of all
capital expenditures of the Consolidated Parties on a consolidated basis, as
determined in accordance with GAAP.

 

“Consolidated Fixed Charges” means, as of any date, for the four fiscal quarter
period most recently ending on or prior to such date, the sum of (a) all
scheduled payments of principal on Funded Indebtedness of the Consolidated
Parties on a consolidated basis (including, without limitation, (i) the implied
principal component of payments due on Capital Leases and Synthetic Leases, (ii)
all dividends paid on the preferred Capital Stock of any Consolidated Party and
(iii) an amount, not less than zero (0), equal to  (A) payments made in
connection with any ground leases, but excluding voluntary prepayments or
mandatory prepayments required pursuant to Section 3.3 and any scheduled
balloon, bullet or similar principal payment repaying the related underlying
principal Indebtedness in full), as determined in accordance with GAAP, less (B)
the rental income received by the Consolidated Parties in connection with such
ground leased properties in connection with operating leases under which a
Consolidated Party is the lessor, plus (b) without duplication, the sum of (i)
all scheduled payments of principal on Funded Indebtedness of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest of each such entity, (ii) all dividends paid on the preferred Capital
Stock of any Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity; and (iii) an amount, not
less than zero (0), equal to (A) (1) payments made by any Unconsolidated
Affiliate in connection with any ground leases, less (2) the rental income
received by any Unconsolidated Affiliate in connection with such ground leased
properties in connection with operating leases under which an Unconsolidated
Affiliate is the lessor, multiplied by (B) the respective Unconsolidated
Affiliate Interest of

 

5

--------------------------------------------------------------------------------


 

each such entity; provided, that in each case, all of the above amounts not
otherwise adjusted to account for Minority Interests shall be adjusted to deduct
therefrom the pro rata share of such amounts allocable to the Minority
Interests, plus (c) Consolidated Interest Expense.

 

“Consolidated Interest Expense” means, as of any date, for the four fiscal
quarter period most recently ending on or prior to such date, the sum of (i)
interest expense in connection with Funded Indebtedness (including the
amortization of debt discount and premium, the interest component under Capital
Leases, the implied interest component under Synthetic Leases and obligation
payments under the any hedging agreements or similar arrangements entered into
by any Consolidated Party) of the Consolidated Parties on a consolidated basis,
as determined in accordance with GAAP, plus (ii) without duplication, interest
expense in connection with Funded Indebtedness (including the amortization of
debt discount and premium, the interest component under Capital Leases and the
implied interest component under Synthetic Leases) of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity; provided, that in each case, all of the above amounts not otherwise
adjusted to account for Minority Interests shall be adjusted to deduct therefrom
the pro rata share of such amounts allocable to the Minority Interests.

 

“Consolidated Net Income” means, as of any date, for the four fiscal quarter
period most recently ending on or prior to such date, (i) net income (excluding
extraordinary items) of the Consolidated Parties on a consolidated basis after
interest expense, income, value added and similar taxes and depreciation and
amortization, all as determined in accordance with GAAP, plus (ii) without
duplication, an amount equal to the aggregate of net income (excluding
extraordinary items) after interest expense, income, value added and similar
taxes and depreciation and amortization, as determined in accordance with GAAP,
of each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest of each such entity; provided, that in each case, all of the
above amounts not otherwise adjusted to account for Minority Interests shall be
adjusted to deduct therefrom the pro rata share of such amounts allocable to the
Minority Interests.

 

“Consolidated Parties” means a collective reference to the USRP REIT, the
General Partner, the Borrower and each of their Subsidiaries, and “Consolidated
Party” means any one of them.

 

“Consolidated Total EBITDA” means, as of any date, for the four fiscal quarter
period most recently ending on or prior to such date, the sum of
(a) Consolidated Net Income, plus (b) the sum of the following (but only to the
extent taken into account in determining Consolidated Net Income for such
period):  (i) depreciation and amortization expense for such period; plus (ii)
interest expense for such period; plus (iii) income tax expense in respect of
such period; minus (or plus, as appropriate) (iv) extraordinary gains (losses)
and gains (losses) from sales of assets for such period (provided, for purposes
of clarification, that such gains shall be subtracted from the overall amount
calculated pursuant to this clause (ii) and such losses shall be added to such
amount); plus (or minus, as appropriate) (v) extraordinary gains (or losses)
(provided, for purposes of clarification, that such gains shall be subtracted
from the overall amount calculated pursuant to this clause (b) and such losses
shall be added to such amount), plus (or minus, as appropriate) (vi) all
straight line rent leveling adjustments (reported in the consolidated financial
statements of such Person for purposes of GAAP); plus (or minus, as appropriate)
(vii) equity in net earnings (or net loss) of unconsolidated Affiliates of such
Person (if any); plus (viii) amounts incurred by such Person for such period as
“impairment of long lived assets,” in each case without duplication and as
determined in accordance with GAAP; provided, that, (A) each of the above
calculations shall include, without duplication, any amounts attributable to any
interests held by any Consolidated Party in any Unconsolidated Affiliate and (B)
all amounts included in the above calculations (and not otherwise adjusted to
account for Minority Interests) shall be adjusted to deduct therefrom the pro
rata share of such amounts allocable to Minority Interests.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person to guarantee or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly (exclusive of
any non-material contractual indemnities and non-material guarantees of
non-monetary obligations which have not yet been called on or quantified),
including, without limitation, (a) the direct or

 

6

--------------------------------------------------------------------------------


 

indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement, (c) any obligation
of such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital, equity capital, net worth
or other balance sheet condition or any income statement condition of the
primary obligor or otherwise to maintain the solvency of the primary obligor,
(iii) to purchase, lease or otherwise acquire property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof, (d) any residual obligation
or liability of such Person under any Synthetic Lease or any other off-balance
sheet financing, or (e) any obligation of such Person in connection with any
derivative transaction, hedging transaction (including, without limitation, any
Hedging Agreements), takeout commitment or forward equity commitment.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
agreement, instrument or other document evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.  Contingent Obligations shall not
include the following obligations or liabilities of the General Partner, the
Borrower or any other Subsidiaries thereof (including any Special Purpose Entity
and any Bankruptcy Remote Borrowing Entity) to the extent incurred in connection
with a Securitization Asset Sale: reasonable and customary obligations of the
General Partner, the Borrower or any other Subsidiaries thereof with respect to
(i) the servicing of any assets which are the subject of such Securitization
Asset Sale, (ii) administrative and ministerial matters relating to any
applicable Special Purpose Entity, (iii) maintenance of the corporate
separateness of any such Special Purpose Entity from that of the General Partner
and its other Subsidiaries and (iv) the guaranty of payment of fees of any
Person acting as a trustee in connection with such Securitization Asset Sale and
indemnification obligations owing to any such Person.  In addition, the
ownership of a Subordinated Interest shall not be deemed to give rise to any
Contingent Obligation on the part of the owner thereof.  Further, Contingent
Obligations shall not include liabilities of the General Partner, Borrower or
any Consolidated Party (i) which result solely from the General Partner or such
Consolidated Party being a general partner of a Special Purpose Entity that is a
limited partnership and is not a Consolidated Party, and (ii) which liabilities
are attributable to customary and reasonable non-recourse exceptions,
representations and warranties involved with securitization transactions and not
related to the creditworthiness of the obligors involved in such transactions
(including, without limitation, exceptions for fraud, environmental indemnities
and misapplication of proceeds).

 

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 3.2(a) hereof of a Eurodollar Loan from one Interest Period
to the next Interest Period.

 

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 3.2(b) or Sections 3.7 through 3.12, inclusive, of a Base Rate Loan into
a Eurodollar Loan.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, each Joinder Agreement, and the Security Documents (in each case as the
same may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time), and “Credit Document” means any one of them.

 

“Credit Facility” shall have the meaning assigned to such term in the recitals
hereto.

 

“Credit Parties” means a collective reference to the Borrower, the General
Partner and the other Guarantors, and “Credit Party” means any one of them.

 

7

--------------------------------------------------------------------------------


 

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Agent, whenever arising, under this Credit Agreement, the Notes or any
of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a Bankruptcy Event with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (ii) all liabilities and obligations, whenever arising,
owing from any Credit Party to any Lender, or any Affiliate of a Lender, arising
under any Hedging Agreement.

 

“Debt Service” means, for any given calculation period and assuming an opening
principal balance equal to the amount of the principal balance outstanding under
this Credit Agreement  and the principal amount of the Term Loan Obligations at
the beginning of such period, an amount of debt service equal to the greater of
(a) the amount of principal and interest payments that would be paid on such
principal balance during such period (assuming level monthly payments of
principal and interest) at an annual interest rate equal to the yield, as of the
last day of the calculation period, on the seven year U.S. Treasury Bond plus
2.50% and with a twenty-five (25) year amortization schedule and (b) the amount
of principal and interest payments resulting from the application of a loan
constant equal to 9.33% to such opening principal balance (assuming level
monthly payments of principal and interest over a twenty-five (25) year
amortization schedule); provided, however, that to the extent the amount of
actual debt service payments due from the Borrower during the applicable
calculation period exceed the amount calculated in accordance with the above
provisions, “Debt Service” shall, notwithstanding the above, equal the amount of
such actual debt service payments due during the applicable period.

 

“Debt Service Coverage Ratio” means, for any given date of calculation, the
ratio of (i) EBITDA generated in connection with the Borrowing Base Assets
during the previous twelve (12) month period for which the Borrower has
delivered officer’s certificates pursuant to the terms of Section 7.1(c) of this
Agreement to (ii) Debt Service for the same twelve (12) month period. 
Notwithstanding the foregoing, to the extent any Borrowing Base Asset(s) have
been held by the Borrower for less than twelve months as of the applicable
calculation date, EBITDA with respect to such asset(s) shall be calculated by
annualizing EBITDA amounts attributable to such asset(s) as set forth in the
financial statements which the Borrower has, as of that calculation date,
delivered to the Agent, except to the extent the Borrower has failed to deliver
financial statements accounting for such Borrowing Base Assets pursuant to and
in accordance with this Agreement, in which case the EBITDA for such Borrowing
Base Assets shall, for purposes of this definition, equal zero (0).

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, as determined by the
Agent, (a) has failed to make a Loan or purchase a Participation Interest
required pursuant to the term of this Credit Agreement within one Business Day
of when due, (b) other than as set forth in (a) above, has failed to pay to the
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement within one Business Day of when due, unless such amount is
subject to a good faith dispute or (c) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or with respect to which (or
with respect to any of the assets of which) a receiver, trustee or similar
official has been appointed.

 

“Delinquency Report” means a report prepared by the Borrower setting forth in
itemized detail, as of a given date, all delinquencies with respect to Tenant
payments (whether or not such delinquencies result in the applicable asset being
characterized as an Excluded Asset for purposes hereof) and all other matters
causing any asset owned by any of the Consolidated Parties to constitute an
Excluded Asset.  Such report shall identify the respective owners of the assets
named therein and shall identify which, if any, of the assets named therein
constitute Borrowing Base Assets as of the date of such report.

 

“Derivative Counterparty” means Bank of America, N.A.  or any of its Affiliates,
as applicable, as the counterparty to any derivative transaction, hedging
transaction, takeout commitment or forward equity commitment entered into by the
USRP REIT or the General Partner.

 

“Derivative Exposure Fee Period” shall have the meaning given to such term in
Section 3.6(d) hereof.

 

8

--------------------------------------------------------------------------------


 

“Derivative Exposure Usage Fee” shall have the meaning given to such term in
Section 3.6(d) hereof.

 

“Derivative Exposure Reserve” shall have the meaning given to such term in
Section 2.3(a).

 

“Determination Decision” shall have the meaning given to such term in Section
3.22.

 

“Determination Request” shall have the meaning given to such term in Section
3.22.

 

“Development Activities” means activities relating directly or indirectly to the
development of build-to-suit Real Property assets that are 100% pre-leased.

 

“Dollars” and “$” means dollars in lawful currency of the United States.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is incorporated or organized under the laws of any State of the United
States or the District of Columbia.

 

“EBITDA” means, (a) for any Person over any period, (i) net earnings (loss) of
such Person for such period plus (ii) the sum of the following (but only to the
extent taken into account in determining net earnings (loss) for such period):
(A) depreciation and amortization expense for such period; plus (B) interest
expense for such period; plus (C) income tax expense in respect of such period;
minus (or plus, as appropriate) (D) extraordinary gains (losses) and gains
(losses) from sales of assets for such period (provided, for purposes of
clarification, that such gains shall be subtracted from the overall amount
calculated pursuant to this clause (ii) and such losses shall be added to such
amount); plus (or minus, as appropriate) (E) extraordinary gains (or losses)
(provided, for purposes of clarification, that such gains shall be subtracted
from the overall amount calculated pursuant to this clause (ii) and such losses
shall be added to such amount), plus (or minus, as appropriate) (F) all straight
line rent leveling adjustments (reported in the consolidated financial
statements of such Person for purposes of GAAP); plus (or minus, as appropriate)
(G) equity in net earnings (or net loss) of unconsolidated Affiliates of such
Person (if any); plus (H) amounts incurred by such Person for such period as
“impairment of long lived assets,” in each case without duplication and as
determined in accordance with GAAP; and (b) for any Real Property for any
period, the net income (excluding extraordinary items) of such Real Property for
such period (which, for leased Real Properties, shall be the rental income for
such Real Properties during such period) before (without duplication) interest
expense applicable to such Real Property, income taxes applicable to such Real
Property and depreciation and amortization applicable to such Real Property, all
as determined in accordance with GAAP.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Agent, (ii) in the case of any assignment of a Revolving Commitment,
the L/C Issuing Lender, and (iii) unless a default or Event of Default has
occurred and is continuing under this Agreement or any other Credit Document,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower, any Credit Party or any of the Borrower’s or any Credit
Party’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws (including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Toxic Substances Control
Act, the Water Pollution Control Act, the Clean Air Act and the Hazardous
Materials Transportation Act), regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

9

--------------------------------------------------------------------------------


 

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock (other than employee stock options
currently in place).  The term “Equity Issuance” shall not include any Asset
Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.

 

“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of
Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated Party or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan; (iii) the distribution of a
notice of intent to terminate or the actual termination of a Plan pursuant to
Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of proceedings to
terminate or the actual termination of a Plan by the PBGC under Section 4042 of
ERISA; (v) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (vi) the complete or partial withdrawal of any
Consolidated Party or any ERISA Affiliate from a Multiemployer Plan; (vii) the
conditions for imposition of a lien under Section 302(f) of ERISA exist with
respect to any Plan; or (viii) the adoption of an amendment to any Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.

 

“Eurodollar Loan” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Agent to be equal to the quotient obtained by
dividing (a) the Interbank Offered Rate for such Eurodollar Loan for such
Interest Period by (b) 1 minus the Eurodollar Reserve Requirement for such
Eurodollar Loan for such Interest Period.

 

“Eurodollar Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D).  Without limiting the
effect of the foregoing, the Eurodollar Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the Adjusted Eurodollar Rate is to be determined, or (ii) any category of
extensions of credit or other assets which include Eurodollar Loans.  The
Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Requirement.

 

“Event of Default” shall have the meaning assigned to such term in Section 9.1.

 

“Excluded Assets” means, as of any date, with respect to each of the General
SPE, S&C, JV1 and its Wholly Owned Subsidiaries and HCI and its Wholly Owned
Subsidiaries, (a) all assets of such Person which are either a lease by a
Person, as lessor of a parcel of Real Property, or a promissory note held by
such Person which is secured by a mortgage instrument, in either case where (i)
any required rental payment, principal or interest payment, or other payment due
under such lease or promissory note, as the case may be, is more than sixty (60)
days past due, except, with respect to payments due under a lease, to the extent
(A) the aggregate amount of such past due payments with respect to such lease is
less than $2500 and (B) the aggregate amount of such past due payments does not
exceed $30,000; (ii) the Tenant under such lease or the maker of such

 

10

--------------------------------------------------------------------------------


 

promissory note, as the case may be, is the subject of a Bankruptcy Event
(except to the extent that (A) such Person has been subject to a proceeding
under Chapter 11 of the Federal Bankruptcy Code, (B) the applicable bankruptcy
court has approved and confirmed such Person’s plan for reorganization, (C) all
statutory appeal periods with respect to such proposed plan have been exhausted
or expired without objection, (D) the approved plan requires such Person to
continue to perform its obligations with respect to the applicable
lease/franchise agreement and (E) such Person is performing its obligations
under such approved plan and under the applicable lease/franchise agreement);
(iii) condemnation proceedings have been instituted or condemnation has occurred
with respect to a material portion of the applicable parcel of Real Property; or
(iv) the subject Real Property has been vacant for more than sixty (60) days and
such vacancy is not the result of an on-schedule moving-in process or scheduled
renovations, and (b) all Real Property assets of the General SPE, S&C, JV1 and
its Wholly Owned Subsidiaries and HCI and its Wholly Owned Subsidiaries which
are, as of such date, not subject to a lease agreement under which a
Consolidated Party is the lessor or are otherwise vacant (except as noted above
in subclause (a)).

 

“Executive Officer” of any Person means any of the chief executive officer,
chief operating officer, president, vice president, chief financial officer or
treasurer of such Person.

 

“Extended Maturity Date” shall have the meaning given to such term in Section
2.1(c)(ii) hereof.

 

“Extension Fee” shall have the meaning given to such term in Section 2.1(c)(iii)
hereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the
Agent.

 

“Fee Letter” means that certain Fee Letter entered into by and among Borrower,
BOA and BAS and dated as of or prior to the date hereof.

 

“Fees” means all fees payable pursuant to Section 3.5.

 

“FFO” means, for a given period, (a) Consolidated Net Income (before
Unconsolidated Affiliate Interests and before extraordinary and non recurring
items) for such period minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
and amortization of real and personal property assets for such period, and after
adjustments for unconsolidated partnerships and joint ventures, plus (d)
impairment charges reported by such Persons for such period.  In determining
whether an amount distributed in a given fiscal quarter is applicable to the FFO
of such fiscal quarter or a prior fiscal quarter, the Borrower shall, in all
cases, assume that amounts distributed are distributed with respect to FFO
earned in the most recent fiscal quarter for which there exists undistributed
FFO.

 

“FFO Distribution Allowance” means, for each fiscal quarter of the Consolidated
Parties, an amount equal to 95% of FFO for such quarter, plus, to the extent not
otherwise distributed prior to commencement of the quarter for which such
calculation is being performed, 95% of FFO for the immediately preceding three
fiscal quarters.  In determining whether an amount distributed in a given fiscal
quarter is applicable to the FFO of such fiscal quarter or a prior fiscal
quarter, the Borrower shall, in all cases, assume that amounts distributed are
distributed with respect to FFO earned in the most recent fiscal quarter for
which there exists undistributed FFO.

 

“Financial Covenants” means a collective reference to the covenants contained in
Sections 7.11, 8.1(c) and (h), 8.2(b) and (c), 8.5(a) and (b), 8.6(d), (e), (h),
(i), (j), (k), (l) and (m) and 8.16 hereof.

 

11

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties, for the four fiscal quarter period most recently ending on
or prior to such date with respect to the Consolidated Parties on a consolidated
basis, the ratio of (a) Consolidated Total EBITDA for such period to
(b) Consolidated Fixed Charges for such period.

 

“Foreign Lender” shall have the meaning given to such term in Section 3.11(d)
hereof.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

“Fully Satisfied” means, with respect to the Credit Party Obligations as of any
date, that, as of such date, (a) all principal of and interest accrued to such
date which constitute Credit Party Obligations shall have been paid in full in
cash, (b) all fees, expenses and other amounts then due and payable which
constitute Credit Party Obligations shall have been paid in cash, (c) all
outstanding Letters of Credit shall have been (i) terminated, (ii) fully cash
collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the Issuing Lender and (d) the Commitments shall have been expired or
terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
(i) all Indebtedness of such Person other than Indebtedness of the types
referred to in clauses (e), (f), (g), (i), (n) and (p) of the definition of
“Indebtedness” set forth in this Section 1.1, (ii) all Funded Indebtedness of
others of the type referred to in clause (i) above secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed (or, if less, the aggregate net
book value of all Property securing such Funded Indebtedness of others),
(iii) all Guaranty Obligations of such Person with respect to Funded
Indebtedness of the type referred to in clause (i) above of another Person and
(iv) Funded Indebtedness of the type referred to in clause (i) above of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Funded Indebtedness is recourse
to such Person.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis except as specifically set forth in the
definitions contained herein and subject to the terms of Section 1.3.

 

“General Partner” shall have the meaning given to such term in the heading
hereof.

 

“General SPE” shall have the meaning given to such term in the heading hereof.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Ground Lease Interests” means Real Property assets with respect to which a
Consolidated Party is the ground lessee.

 

“Guarantors” means a collective reference to the USRP REIT, the General Partner
and each of the Subsidiary Guarantors, together with each of their successors
and permitted assigns, and “Guarantor “ means any one of them.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds

 

12

--------------------------------------------------------------------------------


 

or other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Hawaii Loan Documents” means that certain Loan Agreement to be entered into by
and among USRP (Bob), LLC, USRP (Hawaii), LLC and Fuel Supply, Inc. (as the
borrowers thereunder) and First Hawaiian Bank (as the lender) and each of the
“Loan Documents” as defined therein; provided, that such documents shall
substantially similar to those delivered to the Agent prior to the Closing Date
and be otherwise in form and substance acceptable to the Agent in its
discretion.

 

“HCI” has the meaning given to such term in the Preamble of this Credit
Agreement.

 

“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement  (including, without limitation,
any BOA Derivative Instruments), and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement, in each case (with
respect to both clause (a) and (b) of this definition, entered into between any
Consolidated Party and any Lender.

 

“ICA Joinder Agreement” shall have the meaning given to such term in the
Intercreditor Agreement.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the implied principal component of all obligations of such Person under
Capital Leases, including all Capitalized Lease Obligations of such Person,
(i) all obligations of such Person under hedging agreements and other similar
arrangements, (j) the maximum amount of all performance and standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration (other than as a result of a Change of Control or an Asset

 

13

--------------------------------------------------------------------------------


 

Disposition that does not in fact result in a redemption of such preferred
Capital Stock) at any time or which are otherwise classified as liabilities or
indebtedness under GAAP, (l) the principal portion of all obligations of such
Person under Synthetic Leases, (m) all obligations of such Person to repurchase
any securities issued by such Person at any time prior to the Maturity Date
which repurchase obligations are related to the issuance thereof, including,
without limitation, obligations commonly known as residual equity appreciation
potential shares, (n) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Indebtedness is recourse to such Person, (o) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP) and (p)
all Contingent Obligations of such Person.  For purposes of clarification, the
ordinary and customary rent obligations of a Person pursuant to the terms of a
real property lease which is not entered into as a capital or financing lease
shall not be included in the calculation of “Indebtedness” hereunder.

 

“Indemnified Party” shall have the meaning assigned to such term in
Section 11.5(b).

 

“Initial Maturity Date” shall have the meaning given to such term in Section
2.1(c)(i) hereof.

 

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period. If for any reason such rate is not available, the term “LIBOR” shall
mean, for any Eurodollar Loan for any Interest Period therefor, the rate per
annum (‘rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as
of  the date hereof and entered into by and among the Collateral Agent, the
Agent and the “Agent” under the Term Loan Agreement with respect to the priority
of payments made by Borrower hereunder and under the Term Loan Agreement and the
allocation of proceeds derived from the collateral under the Security Documents,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms.

 

“Interest Payment Date” means (a) as to Base Rate Loans, (i) the 20th day of
each calendar month, (ii) the date of repayment of principal of such Loan and
(iii) the Maturity Date, and (b) as to Eurodollar Loans, (i) the last day of
each applicable Interest Period, (ii) the date of repayment of principal of such
Loan, (iii) the Maturity Date, and (iv) where the applicable Interest Period for
a Eurodollar Loan is greater than one month, the dates occurring each calendar
month following the first day of the Interest Period.

 

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three,
six or twelve months duration (to the extent available from each of the
Lenders), as the Borrower may elect, commencing, in each case, on the date of
the borrowing (including continuations and conversions thereof); provided,
however, (a) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Maturity Date and (c) where an Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
in which the Interest Period is to end, such Interest Period shall end on the
last Business Day of such calendar month.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than equipment, inventory and supplies in the ordinary course of
business and other than any acquisition of assets constituting a Consolidated
Capital Expenditure), Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or

 

14

--------------------------------------------------------------------------------


 

other securities of such other Person, (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment inventory and supplies in the ordinary
course of business) or (c) any other capital contribution to or investment in
such Person, including, without limitation, any Guaranty Obligations (including
any support for a letter of credit issued on behalf of such Person) incurred for
the benefit of such Person and any Asset Disposition to such Person for
consideration less than the fair market value of the Property disposed in such
transaction, but excluding any Restricted Payment to such Person.  Investments
which are capital contributions or purchases of Capital Stock which have a right
to participate in the profits of the issuer thereof shall be valued at the
amount actually contributed or paid to purchase such Capital Stock as of the
date of such contribution or payment.  Investments which are loans, advances,
extensions of credit or Guaranty Obligations shall be valued at the principal
amount of such loan, advance or extension of credit outstanding as of the date
of determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such Guaranty
Obligation.

 

“I/O Strip” means an interest in a pool of promissory notes, mortgage loans, or
other similar financial assets, issued in connection with a Securitization Asset
Sale or otherwise, which entitles the holder to receive a portion of the
interest paid on, but not principal repaid in respect of, such financial assets.

 

“Issuing Lender” shall have the meaning assigned to such term in the heading
hereof, together with any successors or assigns.

 

“Issuing Lender Fees” shall have the meaning given to such term in
Section 3.5(c) hereof.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by a new Guarantor in accordance
with the provisions of Section 7.12.

 

“JV1” shall have the meaning given to such term in the introductory paragraph
hereof.

 

“JV1 Pledge Agreement” means that certain Pledge and Security Agreement entered
into by JV1 as of the date hereof in favor of the Collateral Agent and for the
benefit of the Lender Parties.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.

 

“Lender Party” shall mean any of the Agent, Collateral Agent or any Lender from
time to time a party hereto; and “Lender Parties” means a collective reference
to each.

 

“Letter of Credit” means any letter of credit issued by the Issuing Lender for
the account of the Borrower in accordance with the terms of Section 2.2.

 

“Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5.

 

“Leverage Ratio” means, as of the end of any fiscal quarter of the Consolidated
Parties, the ratio of (a) Total Liabilities to (b) Total Tangible Assets.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof); provided, that the term
“Lien” shall not refer to or include Negative Pledges.

 

15

--------------------------------------------------------------------------------


 

“Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving Loan
bearing interest at the Adjusted Base Rate or the Adjusted Eurodollar Rate and
referred to as a Base Rate Loan or a Eurodollar Loan), individually or
collectively, as appropriate.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning assigned to such term in
Section 2.2.

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.

 

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Consolidated Parties taken as a whole, (ii) the ability of any Credit
Party to perform any material obligation under the Credit Documents to which it
is a party or (iii) the material rights and remedies of the Agent and the
Lenders under the Credit Documents; provided, that, for purposes of Section 6.16
hereof only, “Material Adverse Effect” means any one of (i) through (iii) above
or (iv) a material adverse effect on the value of, conditions on, operations on,
business conducted on or prospects of any parcel of Real Property or the rights
and remedies of the Agent and the Lenders with respect thereto.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall have the meaning given to such term in Section 2.1(c)(iv)
hereof.

 

“Minority Interests” means, at any time, interests in any assets or entities
(and, as applicable, the cost thereof, Cash and Cash Equivalents held in
connection therewith, the income, revenues, interest expense, taxes,
depreciation and amortization attributable thereto) owned by entities that are
not Consolidated Parties.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
any Consolidated Party or any ERISA Affiliate and at least one employer other
than the Consolidated Parties or any ERISA Affiliate are contributing sponsors.

 

“Negative Pledge” means a provision of any agreement (other than this Credit
Agreement or any other Credit Document) that prohibits the creation of any Lien
on any assets of a Person, whether presently owned or hereafter acquired;
provided, however, that an agreement that establishes a maximum ratio of

 

16

--------------------------------------------------------------------------------


 

unsecured debt to unencumbered assets, or of secured debt to total assets, or
that otherwise conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a “Negative
Pledge” for purposes of this Credit Agreement.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any Consolidated Party in respect of any Asset
Disposition or Equity Issuance (as applicable), net of (a) direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) (b) taxes paid or payable as a result thereof and (c) in
the case of any Asset Disposition, the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Agent) on the related Property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any such
Consolidated Party in any such Asset Disposition or Equity Issuance.

 

“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i), Section 2.3(b) or
Section 2.4(b).

 

“Notice of Continuation” means a notice in the form of Exhibit 3.2 to be
delivered to the Agent pursuant to Section 3.2(a) evidencing the Borrower’s
request for the Continuation of a Eurodollar Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit 3.2 to be delivered
to the Agent pursuant to Section 3.2(b) evidencing the Borrower’s request for
the Conversion of a Loan from one Type to another Type.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Other Taxes” shall have the meaning assigned to such term in Section 3.11(b).

 

“Participant” has the meaning assigned to such term in clause (d) of Section
11.3.

 

“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2 or in any Loans
as provided in Section 3.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

 

“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.6.

 

“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.2.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

 

17

--------------------------------------------------------------------------------


 

“Preferred Stock” means, with respect to any Person, shares of Capital Stock in
such Person which are entitled to preference or priority over any other Capital
Stock in such Person in respect of the payment of dividends or distribution of
assets upon liquidation or both.

 

“Prime Rate” means the per annum rate of interest established from time to time
by BOA as its prime rate, which rate may not be the lowest rate of interest
charged by BOA to its customers.

 

“Principal Borrower” shall have the meaning given to such term in the
introductory paragraph hereof.

 

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in the second paragraph of Section 1.3) compliance with each of the
Financial Covenants in respect of a proposed transaction, that such transaction
shall be deemed to have occurred as of the first day of the applicable period
for which a given calculation is being performed.  As used herein, “transaction”
shall mean (i) any incurrence or assumption of Indebtedness as referred to in
Section 8.1(h)(i), or (ii) any Asset Disposition as referred to in
Section 8.5(a).  In connection with any calculation of the Financial Covenants,
upon giving effect to a transaction on a Pro Forma Basis:

 

(A)                              for purposes of any such calculation in respect
of any incurrence or assumption of Indebtedness as referred to in
Section 8.1(h)(i), any Indebtedness which is retired in connection with such
incurrence or assumption shall be excluded and deemed to have been retired as of
the first day of the applicable period; and

 

(B)                                for purposes of any such calculation in
respect of any Asset Disposition as referred to in Section 8.5(a), (1) income
statement items (whether positive or negative) and capital expenditures
attributable to the Property disposed of shall be excluded and (2) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period.

 

“Pro Forma Compliance Certificate” means a certificate of an Executive Officer
of the Borrower delivered to the Agent in connection with (i) any incurrence,
assumption or retirement of Indebtedness as referred to in Section 8.1(h)(i), or
(ii) any Asset Disposition as referred to in Section 8.5(a), as applicable, and
containing reasonably detailed calculations, upon giving effect to the
applicable transaction on a Pro Forma Basis, of those items required for
determining compliance with Section 7.11 as of the most recent fiscal quarter
end preceding the date of the applicable transaction with respect to which the
Agent shall have received the Required Financial Information.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Code.

 

“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by the Consolidated
Parties or in which any Consolidated Party has an interest at such time; and
“Real Property” means any one of such Real Properties.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Register” shall have the meaning assigned to such term in Section 11.3(c).

 

“Regulation D, T, U, or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

18

--------------------------------------------------------------------------------


 

“Replaced Credit Agreement” means that certain Credit Agreement dated as of May
31, 2002 among the Borrower, the Guarantors, the Agent, the lenders identified
therein and BAS, as the same has been amended, restated, supplemented or
otherwise modified prior to the date hereof.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Required Financial Information” means, with respect to any given date, (i) the
financial statements of the Consolidated Parties required to be delivered
pursuant to Section 7.1(a) or (b) for the fiscal period or quarter ending most
recently with respect to such date, and (ii) the certificate of an Executive
Officer of the Borrower required by Section 7.1(c) to be delivered with the
financial statements described in clause (i) above.

 

“Required Lenders” means, at any time, (a) the Agent, (b) the “Agent” under the
Term Loan Agreement and (c) Lenders (other than Defaulting Lenders) and Term
Loan Lenders holding in the aggregate at least 66 2/3% of the Revolver/Term
Outstanding Amount (excluding amounts held by Defaulting Lenders).

 

“Required Revolver Lenders” means, at any time, (a) the Agent and (b) Lenders
(other than Defaulting Lenders) holding in the aggregate at least 66 2/3% of
(i) the Revolving Commitments (and Participation Interests therein), or (ii) if
the Revolving Commitments have been terminated, the outstanding Loans, LOC
Obligations and Participation Interests (including the Participation Interests
of the Issuing Lender in any Letters of Credit).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

 

“Reserve Limit” shall have the meaning given to such term in Section 2.3(a).

 

“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding (other than dividends or
distributions payable in Capital Stock of the applicable Person and dividends or
distributions payable (directly or indirectly through Subsidiaries) to any
Credit Party other than the General Partner), (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of any Consolidated Party, now or
hereafter outstanding, and (iv) any loan or advance to the General Partner.

 

“Revolver/Term Outstanding Amount” means an amount equal to the sum of (a)
(i) the Revolving Commitments (and Participation Interests therein), or (ii) if
the Revolving Commitments have been terminated, the outstanding Loans, LOC
Obligations and Participation Interests (including the Participation Interests
of the Issuing Lender in any Letters of Credit), in each case, if any, plus (b)
the “Outstanding Amount” as such term is defined in the Term Loan Agreement, if
any.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount as set forth on Schedule 1.1(a)
attached hereto, as such schedule may be modified in connection with any
assignment made in accordance with Section 11.3, as a result of the application
of Section 3.20 hereof or as a result of the application of Section 3.4 hereof.

 

“Revolving Commitment Percentage” means, for any Lender, the percentage
represented by such Lender’s Revolving Commitment as a portion of the total
Revolving Committed Amount, as such percentage

 

19

--------------------------------------------------------------------------------


 

may be modified in connection with any assignment made in accordance with the
provisions of Section 11.3 or otherwise in connection with the terms and
conditions set forth herein.

 

“Revolving Committed Amount” means $50,000,000.00, as such amount may be
adjusted pursuant to and in accordance with the terms of this Credit Agreement
(including, without limitation, pursuant to Sections 3.4 hereof).

 

“Revolving Loans” shall have the meaning assigned to such term in
Section 2.1(a).

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each Lender provided pursuant to Section 2.1(e) and evidencing the
Revolving Loans of such Lender, individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

 

“S&C” has the meaning given to such term in the Preamble of this Credit
Agreement.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Person, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an Operating Lease or a Capital Lease,
of any Property (a) which such Person has sold or transferred (or is to sell or
transfer) to a Person which is not a consolidated affiliate of such Person or
(b) which such Person intends to use for substantially the same purpose as any
other Property which has been sold or transferred (or is to be sold or
transferred) by such Person to another Person which is not a consolidated
affiliate of such Person in connection with such lease.

 

“Secured Indebtedness” means, with respect to any Person, any Indebtedness
(other than Indebtedness incurred hereunder or under the Term Loan Documents)
that is secured in any manner by any Lien.  Indebtedness in respect of
Capitalized Lease Obligations shall not be deemed to be Secured Indebtedness. 
For clarification purposes,

 

(i) any unsecured guaranty given by any Credit Party of secured indebtedness of
a Person who is not a Credit Party constitutes Unsecured Indebtedness of such
Credit Party giving the guaranty,

 

(ii) any unsecured guaranty given by any Credit Party of the secured
indebtedness of another Credit Party constitutes the Secured Indebtedness of the
Credit Party directly incurring the secured indebtedness and shall not be
calculated as part of the Indebtedness (either Secured or Unsecured) of such
Credit Party giving the guaranty (except to the extent that the relevant
calculation does not otherwise account for the Indebtedness of the Credit Party
directly incurring the underlying secured indebtedness, in which case it shall
constitute the Unsecured Indebtedness of the Credit Party giving the guaranty),

 

(iii) any unsecured guaranty given by any Credit Party of the unsecured
indebtedness of a Person who is not a Credit Party constitutes the Unsecured
Indebtedness of such Credit Party giving the guaranty,

 

(iv) any unsecured guaranty given by any Credit Party of the unsecured
Indebtedness of another Credit Party constitutes the Unsecured Indebtedness of
the Credit Party directly incurring such Indebtedness and shall not be
calculated as part of the Indebtedness (either Secured or Unsecured) of such
Credit Party giving the guaranty (except to the extent that the relevant
calculation does not otherwise account for the Indebtedness of the Credit Party
directly incurring the underlying unsecured indebtedness, in which case it shall
constitute the Unsecured Indebtedness of the Credit Party giving the guaranty),

 

20

--------------------------------------------------------------------------------


 

(v) any secured guaranty given by any Credit Party of secured indebtedness of a
Person who is not a Credit Party constitutes Secured Indebtedness of such Credit
Party giving the guaranty,

 

(vi) any secured guaranty given by any Credit Party of the secured indebtedness
of another Credit Party constitutes the Secured Indebtedness of the Credit Party
directly incurring the secured indebtedness and shall not be calculated as part
of the Indebtedness (either Secured or Unsecured) of such Credit Party giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the Indebtedness of the Credit Party directly incurring
the underlying secured indebtedness, in which case it shall constitute the
Secured Indebtedness of the Credit Party giving the guaranty),

 

(vii) any secured guaranty given by any Credit Party of the unsecured
indebtedness of a Person who is not a Credit Party constitutes the Secured
Indebtedness of such Credit Party giving the guaranty, and

 

(viii) any secured guaranty given by any Credit Party of the unsecured
Indebtedness of another Credit Party constitutes the Secured Indebtedness of
such Credit Party giving the guaranty and shall not be calculated as part of the
Indebtedness (either Secured or Unsecured) of the Credit Party directly
incurring such Indebtedness (except to the extent that the relevant calculation
does not otherwise account for the Indebtedness of such Credit Party giving the
guaranty, in which case it shall constitute the Unsecured Indebtedness of the
Credit Party directly incurring the underlying unsecured indebtedness).

 

“Secured Parties” shall have the meaning given to such term in the Intercreditor
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and all
regulations issued pursuant thereto.

 

“Securitization Asset Sale” means a transaction consisting of one or more
limited recourse or nonrecourse transfers by the Borrower, the General Partner
or any of their Subsidiaries, to a Special Purpose Entity, of promissory notes,
mortgage loans, net leased real property interests, investment securities
representing an interest in or secured by debt or equity tranches of investment
securities, chattel paper, leases or other similar financial assets originated
by the General Partner, the Borrower or any other Subsidiary thereof, together
with any related title or other insurance policies, hedge agreements and other
assets directly related to such financial assets, which transfers may properly
be, and is, accounted for on the consolidated balance sheet of the General
Partner as a sale in conformity with Financial Accounting Standards Board
Statement of Financial Accounting Standard No. 125 followed by either (x)
limited recourse or nonrecourse sales of such financial assets (or interests
therein) by such Special Purpose Entity to one or more Persons the accounts of
which would not be required to be consolidated with those of the General Partner
in their consolidated financial statements in accordance with GAAP (provided
that subordinated interests in such financial assets and I/O Strips may be
issued or sold to any Person) or (y) the incurrence by such Special Purpose
Entity of Indebtedness secured by a Lien encumbering only the assets of such
Special Purpose Entity; provided that all of the Indebtedness, liabilities and
other obligations of such Special Purpose Entity incurred in connection with
such transactions are nonrecourse for the payment or performance thereof to the
General Partner, the Borrower or any other Subsidiary (excluding such Special
Purpose Entity) other than the following: (a) reasonable and customary
obligations of the General Partner, the Borrower or any other Subsidiary with
respect to (i) the servicing of any assets which are the subject of such
transaction, (ii) administrative and ministerial matters relating to such
Special Purpose Entity, (iii) maintenance of the corporate separateness of such
Special Purpose Entity from that of the General Partner and its other
Subsidiaries, and (iv) the guaranty of payment of fees of any Person acting as a
trustee in connection with such transaction and indemnification obligations
owing to any such Person; (b) reasonable and customary repurchase obligations
and other liabilities resulting from the breach of representations, warranties
and covenants that are not related to creditworthiness of the obligors on the
financial assets the subject of such transactions and (c) limited recourse
provisions giving rise to Indebtedness solely to the extent permitted under
Section 8.1.  For purposes of this definition, whether an

 

21

--------------------------------------------------------------------------------


 

obligation or liability is “reasonable and customary” shall be determined with
reference to terms of similar transactions prevailing as of the date hereof.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all regulations issued pursuant thereto.

 

“Security Documents” means a collective reference to , the USRP Pledge
Agreement, the USRP Holding Pledge Agreement, the JV1 Pledge Agreement, any UCC
financing statements securing payment under any of such documents, and any other
documents securing the obligations of the Credit Parties under this Credit
Agreement or any other Credit Document (in each case as the same may be amended,
modified, restated, supplemented, extended, renewed or replaced from time to
time).

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (v) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Purpose Entity” means any Person (a) which has a legal structure and
capitalization intended to make such entity a “bankruptcy remote” entity and
which legal structure and capitalization have been approved in writing by the
Agent; (b) which has been organized for the sole purpose of effecting a
structured financing; (c) which has no assets other than (i) the financial
assets directly acquired in connection with, and which are the subject of, such
structured financing, and any related title or other insurance policies, hedge
agreements and other assets directly related to such financial assets, (ii) cash
and other assets contributed or distributed to such Person, or otherwise
acquired by it, in connection with such structured financing, and which assets
are retained by such Person either pursuant to the requirements of such
structured financing or to permit it to fulfill its obligations under the terms
of such structured financing, (iii) assets which such Person is to (and does in
fact) dispose of promptly, and in any event within two Business Days, following
such Person’s acquisition of such assets, and (iv) in the case of a
Securitization Asset Sale, subordinated interests acquired in connection with
such Securitization Asset Sale; (d) which has no Indebtedness, liabilities or
other obligations other than (i) those directly incurred in connection with such
structured financing, (ii) any liabilities resulting from representations and
warranties made by such Person with respect to any such financial assets or
other assets being transferred by it to another Person so long as such
representations and warranties (A) are customary or (B) are substantially
similar to those made to such Person when such assets were initially transferred
to it and (iii) trade payables incurred in the ordinary course of trade or
business in an aggregate amount not to exceed $100,000; and (e) which none of
the General Partner, the Borrower or any other Subsidiaries thereof have any
direct obligation to maintain or preserve such Person’s financial condition or
to cause such Person to achieve any specified levels of operating results except
as otherwise permitted in connection with such structured financing.

 

“Subordinated Interest” means a subordinate interest (whether characterized as
debt or equity, and including without limitation, general and limited
partnership interests, participation certificates and trust

 

22

--------------------------------------------------------------------------------


 

certificates) in a pool of promissory notes, mortgage loans, chattel paper,
leases or other similar financial assets, issued in connection with a
Securitization Asset Sale or otherwise.

 

“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock.

 

“Subsidiary Guarantor” means each of the Persons identified as a “Subsidiary
Guarantor” on the signature pages hereto and each Person which may hereafter
execute a Joinder Agreement pursuant to Section 7.12, together with their
successors and permitted assigns, and “Subsidiary Guarantor” means any one of
them.

 

“Successful Syndication” means a syndication of the Credit Facility by BAS which
results in (a) BOA having a Revolving Commitment hereunder equal to or less than
$30,000,000; and (b) total Revolving Commitments equal to or in excess of
$50,000,000.

 

“Syndication Letter” means that certain mandate letter dated as of September 23,
2003 by and among Borrower, Guarantor, Agent and BAS.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.

 

“Tangible Net Worth” means, as of any given calculation date, (a) Total Tangible
Assets, less (b) the sum of (i) Total Liabilities less (ii) the aggregate of the
amounts added to Total Liabilities pursuant to clauses (b) and (d) of the
definition thereof and in connection with proviso items (i) and (ii)(A) and (C)
contained in such definition.

 

“Taxes” shall have the meaning assigned to such term in Section 3.11(a).

 

“Tenant” means any Person (or their respective Affiliates) who is a lessee with
respect to any lease held by the Borrower as lessor or as an assignee of the
lessor thereunder.

 

“Term Loan Agreement” means that certain $35 million Term Loan Credit Agreement
dated as of the date hereof among the Borrower, Guarantors, BOA, as
administrative agent and BAS and such other lenders as may be party thereto from
time to time, as the same may be amended, restated, supplemented or otherwise
modified from time to time following the date hereof.

 

“Term Loan Lenders” means the “Lenders” as such term is defined in the Term Loan
Agreement; provided, that, for purposes of this Agreement, such term shall not
include “Defaulting Lenders” under the Term Loan Agreement.

 

“Term Loan Documents” means the “Credit Documents” as such term is defined in
the Term Loan Agreement.

 

“Term Loan Obligations” means, at any time, an amount equal to the amount of the
“Credit Party Obligations,” as defined in the Term Loan Agreement.

 

“Term Securitization” means a Securitization Asset Sale (a) involving only a
single transfer (or series of related and substantially contemporaneous
transfers) to a Special Purpose Entity of financial assets, and any related
title or other insurance policies, hedge agreements and other assets directly
related to such financial assets, by the General Partner, the Borrower or any
other Subsidiary thereof other than any

 

23

--------------------------------------------------------------------------------


 

transfer of such assets (i) being substituted for any asset previously
transferred pursuant to customary and reasonable repurchase and substitution
obligations resulting from the breach of representations, warranties and
covenants that are not related to the creditworthiness of the obligor on the
financial assets or (ii) being substituted for cash collateral or a cash deposit
(including in connection with reasonable and customary “pre-funding”
arrangements), and (b) under which the Persons acquiring such financial assets
(or interests therein) from the applicable Special Purpose Entity or making
advances to such Special Purpose Entity secured directly or indirectly by such
financial assets, are neither required nor permitted to acquire additional
financial assets (or interests therein) from, or otherwise make additional
advances to, such Special Purpose Entity, except as otherwise permitted under
the immediately preceding clause (a).

 

“Total Liabilities” means the sum of (a) total liabilities of the Consolidated
Parties on a consolidated basis, as determined in accordance with GAAP, plus (b)
an amount equal to the aggregate total liabilities, as determined in accordance
with GAAP, of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity plus (c) without
duplication, the Indebtedness of the Consolidated Parties on a consolidated
basis plus (d) without duplication, the aggregate of Indebtedness (including,
without limitation, all Contingent Obligations) of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest of each such
entity; provided, that (i) in each case, all of the above amounts not otherwise
adjusted to account for Minority Interests shall be adjusted to deduct therefrom
the pro rata share of such amounts allocable to the Minority Interests (except
to the extent any Credit Party would be legally liable for the full amount of
such liabilities) and (ii) notwithstanding anything contained herein to the
contrary, “Total Liabilities” shall include, without duplication (A) all
obligations of any Consolidated Party to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Preferred Stock of any entity in
which it owns any Capital Stock, valued, in the case of redeemable Preferred
Stock, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (B) the maximum amount that could be owed by
any Consolidated Party with respect to all of such Consolidated Party’s other
Preferred Stock and (C) the amount equal to (1) the maximum amount that could be
owed by any Unconsolidated Affiliate with respect to such Unconsolidated
Affiliate’s Preferred Stock, multiplied by (2) the respective Unconsolidated
Affiliate Interest of each such entity.

 

“Total Rent” means, with respect to rental income used in calculating Borrowing
Base Asset Value, gross rental income from all Borrowing Base Assets over the
applicable period.

 

“Total Tangible Assets” means the sum of (a) Asset Values of each of the Real
Properties, plus (b) the book value of all other assets and interests therein
held by the Consolidated Parties (provided, that, the amounts calculated
pursuant to clauses (a) and (b) above (i) shall include, without duplication,
each Consolidated Parties’ interests in the assets of any Unconsolidated
Affiliate and (ii) shall not include any interests in assets which are
attributable to any Minority Interests), less (c) the value of all intangible
assets, if any, included in (a) and (b) above.

 

“Type” with respect to any Loan, refers to whether such Loan is a Eurodollar
Loan or Base Rate Loan.

 

“Unsecured Indebtedness” means, with respect to any Person and for any given
calculation date, all Indebtedness of such Person that is not Secured
Indebtedness, including all Indebtedness in respect of Capitalized Lease
Obligations (subject to the provisions and allocation rules set forth in the
definition of “Secured Indebtedness” set forth herein). For purposes of
calculating the Financial Covenants, the Credit Party Obligations and the Term
Loan Obligations shall be deemed Unsecured Indebtedness.

 

“Unused Revolving Committed Amount” means, for any period, the daily average of
the amount by which (a) the then applicable Revolving Committed Amount exceeds
(b) the sum of (i) the outstanding aggregate principal amount of all Revolving
Loans plus (ii) the outstanding aggregate principal amount of all LOC
Obligations plus (iii) the Aggregate Derivative Reserve Amount.

 

“USRP Holding” has the meaning given to such term in the Preamble of this Credit
Agreement.

 

24

--------------------------------------------------------------------------------


 

“USRP Holding Pledge Agreement” means that certain Pledge and Security Agreement
entered into by USRP Holding as of November 4, 2003 in favor of the Collateral
Agent and for the benefit of the Lender Parties.

 

“USRP Operating” has the meaning given to such term in the Preamble of this
Credit Agreement.

 

“USRP Pledge Agreement” means that certain Pledge and Security Agreement entered
into by USRP Operating as of the date hereof in favor of the Collateral Agent
and for the benefit of the Lender Parties.

 

“USRP REIT” means U.S.  Restaurant Properties, Inc..

 

“Value” means, with respect to any Consolidated Party’s interest in any Real
Property, the book value of such interest in Real Property plus accumulated
depreciation with respect thereto (provided, for purposes of clarification, that
the “Value” of any interest in Real Property shall not include any amount of the
book value of such Real Property interest attributable to Minority Interests).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Voting Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Voting Stock is at the time owned, directly or indirectly, by the
Borrower.

 


1.2          COMPUTATION OF TIME PERIODS.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 


1.3          ACCOUNTING TERMS.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis; provided,
however, that calculations of the implied principal component of all obligations
under any Synthetic Lease or the implied interest component of any rent paid
under any Synthetic Lease shall be made by the Borrower in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.  All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1 (or,
prior to the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements as at September 30, 2003), but, in any
event, after elimination for Unconsolidated Affiliate Interests; provided,
however, if (a) the Credit Parties shall object to determining such compliance
on such basis at the time of delivery of such financial statements due to any
change in GAAP or the rules promulgated with respect thereto or (b) the Agent or
the Required Lenders shall so object in writing within 60 days after delivery of
such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Credit
Parties to the Lenders as to which no such objection shall have been made.

 

Notwithstanding the above or anything contained herein to the contrary, the
provisions set forth in FAS 133 shall not be used in accounting for derivatives
instruments and hedging activities in the definitions contained herein.

 


1.4          REFERENCES TO AGREEMENTS AND LAWS.

 

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents and the Term Loan
Documents) and other contractual instruments shall be deemed

 

25

--------------------------------------------------------------------------------


 

to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Credit Document; and (b) references to any law, rule, regulation,
mandate, standard or requirement  shall include all provisions consolidating,
amending, replacing, supplementing or interpreting such law, rule, regulation,
mandate, standard or requirement.

 


1.5          TIMES OF DAY.

 

Unless otherwise specified, all references herein to times of day shall be
deemed to be references to Charlotte, North Carolina time.

 

 


ARTICLE II


 


CREDIT FACILITIES

 


2.1          REVOLVING LOANS.

 

(a)           Revolving Commitment.  Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower such Lender’s
Revolving Commitment Percentage of revolving credit loans requested by the
Borrower in Dollars (“Revolving Loans”) from time to time from the Closing Date
until the Maturity Date, or such earlier date as the Revolving Commitments shall
have been terminated as provided herein; provided, however, (i) with regard to
each Lender individually, such Lender’s outstanding Revolving Loans shall not
exceed such Lender’s Revolving Commitment Percentage of the Revolving Committed
Amount, (ii) the sum of (A) the aggregate outstanding principal amount of
Revolving Loans plus (B) the LOC Obligations plus (C) the Aggregate Derivative
Reserve Amount shall not exceed the Revolving Committed Amount, and (iii) the
sum of (A) the aggregate outstanding principal amount of Revolving Loans plus
(B) the LOC Obligations plus (C) the Aggregate Derivative Exposure Amount, plus
(D) the then-outstanding Term Loan Obligations shall not exceed the Borrowing
Base.  Revolving Loans may consist of Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request (subject to the terms and
conditions set forth herein); provided, however, that no more than ten (10)
Eurodollar Loans shall be outstanding hereunder at any time (it being understood
that, for purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period).  The Revolving
Loans made hereunder may be repaid and reborrowed in accordance with the
provisions hereof.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.  The Borrower shall request a Revolving Loan
borrowing by written notice (or telephonic notice promptly confirmed in writing
in the form of a Notice of Borrowing) to the Agent not later than 11:00 A.M. 
(Charlotte, North Carolina time) on the Business Day prior to the date of the
requested borrowing in the case of Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of Eurodollar
Loans.  Each such request for borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Base Rate Loans,
Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor, and (E) that all conditions to such
borrowing contained herein (including those set forth in Section 5.2 hereof)
have been fully satisfied.  If the Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a
Eurodollar Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for a Base Rate Loan hereunder.  The
Agent shall give notice to each affected Lender promptly upon receipt of each
Notice

 

26

--------------------------------------------------------------------------------


 

of Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and each
such Lender’s share of any borrowing to be made pursuant thereto

 

(ii)           Minimum Amounts.  Each Eurodollar Loan or Base Rate Loan that is
a Revolving Loan shall be in a minimum aggregate principal amount of $500,000
and integral multiples of $100,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).

 

(iii)          Advances.  Each Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Agent for the
account of the Borrower as specified in Section 3.15(a), or in such other manner
as the Agent may specify in writing, by 1:00 P.M.  (Charlotte, North Carolina
time) on the date specified in the applicable Notice of Borrowing in Dollars and
in funds immediately available to the Agent.  Such borrowing will then be made
available to the Borrower by the Agent by crediting the account of the Borrower
on the books of such office with the aggregate of the amounts made available to
the Agent by the Lenders and in like funds as received by the Agent.

 

(c)           Repayment. The principal amount of all Revolving Loans and all
other amounts owed by the Borrower or any Credit Party hereunder or under any
Credit Document shall be due and payable as follows:

 

 

(i)            The principal amount of all Revolving Loans shall, subject to
subclauses (ii) and (iii) below, be due and payable in full October 31, 2005
(the “Initial Maturity Date”) unless accelerated sooner pursuant to the terms
and conditions set forth herein.

 

(ii)           The maturity date of the Revolving Loans may be extended to
October 31, 2006 (the “Extended Maturity Date”) if a Successful Syndication is
achieved on or prior to December 31, 2003.

 

(iii)          The maturity date of the Revolving Loans may, in the absence of
an extension pursuant to subclause (ii) above, be extended to the Extended
Maturity Date if the following conditions are satisfied by the date specified:

 

(A)          Borrower has requested the extension by written notice to Bank not
more than sixty (60) days, and not less than thirty (30) days, prior to the
Initial Maturity Date;

 

(B)           the Borrower has, on or before the Initial Maturity Date, paid to
the Agent (for the benefit of the Lenders) an extension fee (the “Extension
Fee”) in an amount equal to one half of one percent (0.50%) of the sum of the
Revolving Commitments which will be in effect immediately following the Initial
Maturity Date;

 

(C)           all of the conditions precedent set forth in Sections 5.1 and 5.2
hereof have been complied with or otherwise satisfied as of the Initial Maturity
Date and the Credit Parties remain in compliance with such provisions and such
conditions remain satisfied as of the Initial Maturity Date;

 

(D)          current financial statements regarding each Borrower and each
Guarantor and all other financial statements and other information as may be
required hereunder regarding Borrower and each Guarantor shall have been
submitted promptly to the Agent concurrently with Borrower’s request for the
extension, and there shall not have occurred, in the opinion of Agent, any
material adverse change in the business or financial condition of Borrowers or
any Guarantor or in any other state of facts submitted to the Agent in
connection with the Credit Documents, from that which existed on the Closing
Date;

 

27

--------------------------------------------------------------------------------


 

(E)           the Agent and each Lender have delivered to the Borrower their
respective written approvals of the extension referenced in this Section
2.1(c)(iii); provided, that each such approval shall be conditioned only upon
such Agent’s and Lenders’ reasonable determination that the Credit Parties have
satisfied each of the conditions to extension set forth in this Section
2.1(c)(iii);

 

(F)           whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by the Agent and the Lenders in
connection with the proposed extension (pre- and post-closing), including,
without limitation, appraisal fees and legal fees; all such costs and expenses
incurred up to the Initial Maturity Date shall be due and payable prior to
Agent’s and Lenders’ execution of their approval of the extension referenced in
Section 2.1(c)(iii)(E) or, if the proposed extension does not become effective,
then upon demand by the Agent), and any future failure to pay such amounts shall
constitute an Event of Default under the Credit Documents; and

 

(G)           at the time of the request, and at the time of the extension,
there shall not exist any Default or Event of Default under any Credit Document.

 

(iv)          As used herein, the term “Maturity Date” means the latest to occur
of (A) the Initial Maturity Date and (B) to the extent either (1) a Successful
Syndication is completed prior to the date required in subclause (ii) above or
(2) all conditions precedent to the extension of the Revolving Loans as set
forth in subclause (iii) above have been satisfied, the Extended Maturity Date. 
For purposes of clarification, notwithstanding the possibility that the
conditions precedent set forth in Sections 2.1(c)(ii) or (iii) may be satisfied
as of a later date, the “Maturity Date” on any date prior to such satisfaction
shall be deemed to be the Initial Maturity Date.

 

(d)           Interest.  Subject to the provisions of Section 3.1,

 

(i)            Base Rate Loans.  During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Adjusted Base Rate.

 

(ii)           Eurodollar Loans.  During such periods as Revolving Loans shall
be comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans
shall bear interest at a per annum rate equal to the Adjusted Eurodollar Rate.

 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(e)           Revolving Notes.  The Revolving Loans made by each Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender in
an original principal amount equal to such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount and in substantially the form of
Exhibit 2.1(e).

 


2.2          LETTER OF CREDIT SUBFACILITY.

 

(a)           Issuance.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Issuing
Lender agrees to issue, and each Lender severally agrees to participate in the
issuance by the Issuing Lender of, standby and trade Letters of Credit in
Dollars from time to time from the Closing Date until the date thirty (30) days
prior to the Maturity Date as the Borrower may request, in a form acceptable to
the Issuing Lender; provided, however, that (i) the LOC Obligations outstanding
shall not at any time exceed FIVE MILLION DOLLARS ($5,000,000) (the “LOC
Committed Amount”), (ii) the sum of (A) the aggregate outstanding principal
amount of Revolving Loans plus (B) the LOC Obligations plus (C) the Aggregate
Derivative Reserve Amount, shall not exceed the Revolving Committed Amount and
(iii) the sum of (A) the aggregate outstanding principal amount of Revolving
Loans plus (B) the

 

28

--------------------------------------------------------------------------------


 

LOC Obligations plus (C) the Aggregate Derivative Exposure Amount, plus (D) the
then-outstanding Term Loan Obligations shall not exceed the Borrowing Base.  No
Letter of Credit shall (x) have an original expiry date more than one year from
the date of issuance (provided that any such Letter of Credit may contain
customary “evergreen” provisions pursuant to which the expiry date is
automatically extended by a specific time period unless the Issuing Lender gives
notice to the beneficiary of such Letter of Credit at least a specified time
period prior to the expiry date then in effect) or (y) as originally issued or
as extended, have an expiry date extending beyond the date thirty (30) days
prior to the Maturity Date.  Each Letter of Credit shall comply with the related
LOC Documents.  The issuance dates of each Letter of Credit shall be a Business
Day.

 

(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted by the Borrower to the Issuing Lender at least
three (3) Business Days prior to the requested date of issuance.  The Agent
will, at least quarterly, disseminate to each of the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the beneficiary, the
face amount and the expiry date, as well as any payment or expirations which may
have occurred.

 

(c)           Participation.  Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a Participation Interest from
the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (based on
the respective Revolving Commitment Percentages of the Lenders) and shall
absolutely, unconditionally and irrevocably assume and be obligated to pay to
the Issuing Lender through the Agent and discharge when due, its pro rata share
of the obligations arising under such Letter of Credit.  Without limiting the
scope and nature of each Lender’s Participation Interest in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any such Letter of Credit, each such Lender shall
pay to the Issuing Lender its pro rata share of such unreimbursed drawing in
same day funds on the day of notification by the Agent of an unreimbursed
drawing pursuant to the provisions of subsection (d) below.  The obligation of
each Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

 

(d)           Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will notify the Borrower and the Agent by the close
of the following Business Day.  Unless the Borrower shall immediately notify the
Agent that the Borrower intends to otherwise reimburse the Issuing Lender for
such drawing, the Borrower shall be deemed to have requested that the Lenders
make a Revolving Loan in the amount of the drawing as provided in subsection (e)
below on the related Letter of Credit, the proceeds of which will be used to
satisfy the related reimbursement obligations.  The Borrower promises to
reimburse the Issuing Lender on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds.  If the Borrower shall fail to reimburse the Issuing Lender
as provided hereinabove, the Borrower promises to pay the Issuing Lender
interest on the unreimbursed amount of such drawing on demand at a per annum
rate equal to the Adjusted Base Rate plus five percent (5.0%).  The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of setoff, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower or any other Credit Party to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The Issuing
Lender will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of the
Issuing Lender in Dollars and in immediately available funds, the amount of such
Lender’s pro rata share of such unreimbursed drawing.  Such payment shall be
made on the day such notice is received by such Lender from the Issuing Lender
if such notice is received at or before 2:00 P.M.  (Charlotte, North Carolina
time), and otherwise such payment shall be made at or before 12:00 Noon
(Charlotte, North Carolina time) on the Business Day next succeeding the day
such notice is received.  If such Lender does not pay such amount to the Issuing
Lender in full upon such request, such

 

29

--------------------------------------------------------------------------------


 

Lender shall, on demand, pay to the Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date that such
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Base
Rate.  Each Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.  Simultaneously with the making
of each such payment by a Lender to the Issuing Lender, such Lender shall,
automatically and without any further action on the part of the Issuing Lender
or such Lender, acquire a Participation Interest in an amount equal to such
payment (excluding the portion of such payment constituting interest owing to
the Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the Borrower with respect thereto.

 

(e)           Repayment with Revolving Loans.  On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan advance
to reimburse a drawing under a Letter of Credit, the Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested by the
Borrower to be made in connection with a drawing under a Letter of Credit, in
which case a Revolving Loan advance comprised of Base Rate Loans (or Eurodollar
Loans to the extent the Borrower has complied with the procedures of
Section 2.1(b)(i) with respect thereto) shall be immediately made to the
Borrower by all Lenders (notwithstanding any termination of the Commitments
pursuant to Section 9.2) pro rata based on the respective Revolving Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 9.2) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations.  Each such Lender hereby irrevocably agrees to make its pro rata
share of each such Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 5.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for Revolving Loan to be made by the time
otherwise required hereunder, (v) whether the date of such borrowing is a date
on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing.  In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any other Credit Party), then
each such Lender hereby agrees that it shall forthwith purchase (as of the date
such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Issuing Lender such Participation Interests in the outstanding LOC
Obligations as shall be necessary to cause each such Lender to share in such LOC
Obligations ratably (based upon the respective Revolving Commitment Percentages
of the Lenders (determined before giving effect to any termination of the
Commitments pursuant to Section 9.2)), provided that at the time any purchase of
Participation Interests pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Issuing Lender, to the extent
not paid to the Issuing Lender by the Borrower in accordance with the terms of
subsection (d) above, interest on the principal amount of Participation
Interests purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such Participation Interests, at the rate equal to, if paid within two (2)
Business Days of the date of the Revolving Loan advance, the Federal Funds Rate,
and thereafter at a rate equal to the Base Rate.

 

(f)            Designation of Consolidated Parties as Account Parties. 
Notwithstanding anything to the contrary set forth in this Credit Agreement,
including without limitation Section 2.2(a), a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of any Subsidiary of the Borrower, provided that notwithstanding
such statement, the Borrower shall be the actual account party for all purposes
of this Credit Agreement for such Letter of Credit and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Letter of Credit.

 

30

--------------------------------------------------------------------------------


 

(g)           Renewal, Extension.  The renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(h)           Uniform Customs and Practices.  The Issuing Lender may have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits (the “UCP”) or the International Standby Practices 1998 (the “ISP98”),
in either case as published as of the date of issue by the International Chamber
of Commerce, in which case the UCP or the ISP98, as applicable, may be
incorporated therein and deemed in all respects to be a part thereof.

 

(i)            Indemnification; Nature of Issuing Lender’s Duties.

 

(i)            In addition to its other obligations under this Section 2.2, the
Borrower hereby agrees to pay, and protect, indemnify and save each Lender
harmless from and against, any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
such Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or (B) the failure of such Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).

 

(ii)           As between the Borrower and the Lenders (including the Issuing
Lender), the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  No Lender (including the
Issuing Lender) shall be responsible:  (A) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher; (D) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (E) for any consequences arising from causes beyond
the control of such Lender, including, without limitation, any Government Acts. 
None of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder.

 

(iii)          In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Lender (including the Issuing Lender), under or in connection with any Letter of
Credit or the related certificates, if taken or omitted in good faith, shall not
put such Lender under any resulting liability to the Borrower or any other
Credit Party.  It is the intention of the parties that this Credit Agreement
shall be construed and applied to protect and indemnify each Lender (including
the Issuing Lender) against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrower (on
behalf of itself and each of the other Credit Parties), including, without
limitation, any and all Government Acts.  No Lender (including the Issuing
Lender) shall, in any way, be liable for any failure by such Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such Lender.

 

(iv)          Nothing in this subsection (i) is intended to limit the
reimbursement obligations of the Borrower contained in subsection (d) above. 
The obligations of the Borrower under this subsection (i) shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Lenders (including the Issuing Lender) to enforce any right, power
or benefit under this Credit Agreement.

 

31

--------------------------------------------------------------------------------


 

(v)           Notwithstanding anything to the contrary contained in this
subsection (i), the Borrower shall have no obligation to indemnify any Lender
(including the Issuing Lender) in respect of any liability incurred by such
Lender (A) arising solely out of the gross negligence or willful misconduct of
such Lender, as determined by a court of competent jurisdiction, or (B) caused
by such Lender’s failure to pay under any Letter of Credit after presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit, as determined by a court of competent jurisdiction, unless such
payment is prohibited by any law, regulation, court order or decree.

 

(j)            Responsibility of Issuing Lender.  It is expressly understood and
agreed that the obligations of the Issuing Lender hereunder to the Lenders are
only those expressly set forth in this Credit Agreement and that the Issuing
Lender shall be entitled to assume that the conditions precedent set forth in
Section 5.2 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.2 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Lender any amounts made
available by such Lender to the Issuing Lender pursuant to this Section 2.2 in
the event that it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of the Issuing Lender.

 

(k)           Conflict with LOC Documents.  In the event of any conflict between
this Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

 

2.3          Derivative Exposure Reserve.

 

(a)           Establishment of Reserve.  To the extent the Borrower (as credit
support provider), pursuant to the terms of any BOA Derivative Instrument, is
required to provide collateral or other credit support for the General Partner’s
or the USRP REIT’s obligations under such BOA Derivative Instrument, the Agent
shall, subject to the terms and conditions set forth in this Section 2.3 and the
consent of the applicable Derivative Counterparty, reserve an amount of
Availability which when combined with all then existing Availability reserves is
equal to or less than SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($7,500,000.00) (the “Reserve Limit”) in satisfaction of such requirement.  The
term “Derivative Exposure Reserve” shall mean, with respect to any given BOA
Derivative Instrument, the reserve established pursuant to this Section 2.3 in
connection with such BOA Derivative Instrument.  Notwithstanding anything to the
contrary contained in this Credit Agreement, Availability reserved pursuant to
this Section 2.3 shall be deemed an outstanding principal advance hereunder for
purposes of the covenant calculations required hereunder (including, without
limitation, the covenant calculations required pursuant to Sections 7.11 and 8.1
hereof).

 

 (b)          Conditions.  If, at any time on or prior to the Business Day
occurring five (5) days prior to the date of the termination of this Credit
Agreement, Agent has received notice of the Borrower’s obligation (as credit
support provider), pursuant to a given BOA Derivative Instrument, to provide
collateral or other credit support for the General Partner’s or the USRP REIT’s
obligations thereunder, the Agent shall, within one (1) Business Day of
receiving notice thereof, establish a Derivative Exposure Reserve in connection
with such BOA Derivative Instrument to the extent that (i) the applicable
Derivative Counterparty has consented to the establishment of a Derivative
Exposure Reserve with respect to the Borrower’s obligations (as credit support
provider) under such BOA Derivative Instrument; (ii) the sum of (A) the
aggregate outstanding principal amount of the Revolving Loans, plus (B) the LOC
Obligations, plus (C) the then-outstanding Term Loan Obligations, plus (D) the
amount of the pending Derivative Exposure Reserve is less than the Revolving
Committed Amount; (iii) the sum of (A) the aggregate outstanding principal
amount of Revolving Loans plus (B) the LOC Obligations plus (C) the Aggregate
Derivative Exposure Amount, plus (D) the then-outstanding Term Loan Obligations
plus (E) the amount of the pending Derivative Exposure Reserve is less than the
then-applicable Borrowing Base and (iv) to the Agent’s knowledge, no Default or
Event of Default exists as of the date on which the applicable notice is
received.

 

(c)           Adjustment of Reserve Amounts.  The amount of any given Derivative
Exposure Reserve shall be adjusted (either up or down, as applicable) from time
to time by the Agent upon receipt by the Agent of any notice from a Derivative
Counterparty that the Borrower’s obligation (as credit support provider) to
provide

 

32

--------------------------------------------------------------------------------


 

collateral or other credit support for the General Partner’s or the USRP REIT’s
obligations under the applicable BOA Derivative Instrument has increased or
decreased; provided, that the Agent shall not be required to make such
adjustment to the extent (i) any increase in the Borrower’s obligation (as
credit support provider) to provide collateral or other credit support for the
General Partner’s or the USRP REIT’s obligations under the applicable BOA
Derivative Instrument would cause the sum of (A) the aggregate outstanding
principal amount of the Revolving Loans, plus (B) the LOC Obligations, plus (C)
the Aggregate Derivative Reserve Amount to exceed the Revolving Committed
Amount, (ii) such increase would cause the sum of (A) the aggregate outstanding
principal amount of the Revolving Loans, plus (B) the LOC Obligations, plus (C)
the Aggregate Derivative Reserve Amount, plus (D) the then-outstanding Term Loan
Obligations to exceed the Borrowing Base or (iii) such increase would cause the
aggregate amount of the Derivative Exposure Reserve to exceed the Reserve Limit.

 

(d)           Notices.  The Borrower (i) hereby consents to the establishment of
Derivative Exposure Reserves with respect to any BOA Derivative Instrument
existing as of the date hereof or later existing, (ii) hereby consents to the
delivery by each Derivative Counterparty to the Agent of all notices, reports
and other information regarding any BOA Derivative Instrument concurrently with
or prior to the delivery thereof to the Borrower, and (iii) agrees to direct and
hereby directs each Derivative Counterparty to so deliver such notices, reports
and other information to the Agent.   The Agent hereby agrees to provide to the
Borrower notice, (i) within three (3) Business Days, of the establishment of a
given Derivative Exposure Reserve, the underlying BOA Derivative Instrument and
the amount of such Derivative Exposure Reserve; (ii) within three (3) Business
Days, any adjustment in the amount of a given Derivative Exposure Reserve and
(iii) within three (3) Business Days, of the making of any Revolving Loan in
satisfaction of the Borrower’s obligations under a given BOA Derivative
Instrument in connection with subsection (f) of this Section 2.3.

 

(e)           Payment from Derivative Exposure Reserve.  In the event any
Derivative Counterparty forecloses upon or otherwise redeems its interest in any
amount allocated as a Derivative Exposure Reserve and so notifies the Agent and
Borrower of such foreclosure/redemption, the Borrower shall be deemed to have
requested that the Lenders make a Revolving Loan in the amount of the applicable
Derivative Exposure Reserve as provided in subsection (f) below.  The Borrower
hereby (i) consents to the application of the proceeds resulting from any
Revolving Loans made pursuant to subsection (f) of this Section 2.3 to the
Borrower’s obligations under the applicable BOA Derivative Instrument, (ii)
covenants and agrees, to the extent it receives any of the proceeds resulting
from any Revolving Loans made pursuant to subsection (f) of this Section 2.3, to
apply such proceeds to its obligations under the applicable BOA Derivative
Instrument immediately upon its receipt thereof and (iii) agrees that,
notwithstanding anything to the contrary contained herein, failure to adhere to
the terms of this Section 2.3 will result in an immediate Event of Default
hereunder.

 

(f)            Repayment with Revolving Loans.  On any day on which the Borrower
shall have been deemed, pursuant to subsections (e) or (g) of this Section 2.3,
to have requested a Revolving Loan advance in connection with a given Derivative
Exposure Reserve, the Agent shall give notice to the Lenders that a Revolving
Loan has been deemed requested by the Borrower in connection with such
Derivative Exposure Reserve.  Concurrently with such notice, a Revolving Loan
advance comprised of Base Rate Loans (or Eurodollar Loans to the extent the
Borrower has complied with the procedures of Section 2.1(b)(i) with respect
thereto) shall be immediately made to the Borrower by all Lenders
(notwithstanding any termination of the Commitments pursuant to Section 9.2) pro
rata based on the respective Revolving Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Commitments pursuant
to Section 9.2) and the proceeds thereof shall be paid directly to the
applicable Derivative Counterparty for application to the applicable BOA
Derivative Instrument or as cash collateral therefor, as applicable.  Each
Lender hereby irrevocably agrees to make its pro rata share of each such
Revolving Loan immediately upon any such request or deemed request in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such borrowing may not comply with the minimum
amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 5.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for Revolving Loan to be made by the time
otherwise required hereunder, (v) whether the date of such borrowing is a date
on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such

 

33

--------------------------------------------------------------------------------


 

borrowing.  In the event that any Revolving Loan cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower or any other Credit Party), then each Lender hereby agrees that it
shall forthwith purchase (as of the date such borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Derivative Counterparty (to the
extent expressly permitted by such Derivative Counterparty) such interests in
the applicable BOA Derivative Instrument as shall be necessary to cause each
such Lender to share in the obligations secured by the applicable Derivative
Exposure Reserve ratably (based upon the respective Revolving Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 9.2)).

 

(g)           Termination of Derivative Exposure Reserves.  The respective
Derivative Exposure Reserves established pursuant to this Section 2.3 shall be
terminated upon the earlier of (i) the termination of the underlying BOA
Derivative Instrument and subsequent payment by the Borrower of all amounts due
thereunder, either through the making of Revolving Loans under subsection (f)
hereof or otherwise, (ii) the Business Day occurring immediately preceding the
Maturity Date, (iii) the Business Day occurring immediately preceding the date
of the termination of this Credit Agreement other than as a result of the
occurrence of the Maturity Date.  To the extent the Derivative Exposure Reserves
are terminated pursuant to subsections (i), (ii) or (iii) above, the Borrower
shall, as of the date of such termination, be deemed to have requested Revolving
Loans to be made in accordance with subsection (f) hereof in an amount equal to
the Aggregate Derivative Reserve Amount for the purpose of providing cash
collateral to secure its obligations under the BOA Derivative Instruments for
which Derivative Exposure Reserves exist on such date; provided, however, that
to the extent the Derivative Exposure Reserves are to be terminated as a result
of the occurrence of the Maturity Date, the Borrower shall be permitted to
provide such collateral as may be acceptable to the Derivative Counterparty in
lieu of a funding of Revolving Loans hereunder if and to the extent (A) the
Borrower provides fifteen (15) Business Days notice of its intention to provide
such collateral, (B) the Borrower delivers such collateral to the Derivative
Counterparty five (5) Business Days prior to the Maturity Date and (C) such
collateral is deemed acceptable by the Derivative Counterparty.

 


2.4          JOINT AND SEVERAL LIABILITY OF THE BORROWERS.

 

(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.

 

(b)           Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Credit Party Obligations arising under this Credit
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Credit Party Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them.

 

(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

 

(d)           The obligations of each Borrower under the provisions of this
Section 2.4 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever.

 

(e)           Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except

 

34

--------------------------------------------------------------------------------


 

to the extent notice is expressly required to be given pursuant to the terms of
this Credit Agreement), or of any demand for any payment under this Credit
Agreement, notice of any action at any time taken or omitted by the Lender under
or in respect of any of the Credit Party Obligations hereunder, any requirement
of diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Credit Agreement.  Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Credit Party Obligations hereunder, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Lenders at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement, any and all other indulgences whatsoever by the Lenders
in respect of any of the Credit Party Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Credit Party Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or any failure to act on the part of the Lender, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 2.4, afford
grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its obligations under this Section 2.4, it being the intention
of each Borrower that, so long as any of the Credit Party Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.4
shall not be discharged except by performance and then only to the extent of
such performance.  The obligations of each Borrower under this Section 2.4 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.

 

(f)            The provisions of this Section 2.4 are made for the benefit of
the Agent and the Lenders and their respective successors and assigns, and may
be enforced by any such Person from time to time against any of the Borrowers as
often as occasion therefor may arise and without requirement on the part of any
Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Borrowers or to exhaust any remedies available to it
against any of the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Credit Party Obligations or to elect any other
remedy.  Without limiting the generality of the foregoing, each Borrower hereby
specifically waives the benefits of N.C.  Gen.  Stat.  §§26-7 through 26-9,
inclusive, to the extent applicable.  The provisions of this Section 2.4 shall
remain in effect until all the Credit Party Obligations hereunder shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the Credit Party Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section 2.4 will forthwith be reinstated and in effect as
though such payment had not been made.

 

(g)           Notwithstanding any provision to the contrary contained herein or
in any other of the Credit Documents or Hedging Agreements, the obligations of
each Borrower hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.

 


2.5          APPOINTMENT OF PRINCIPAL BORROWER AS AGENT FOR BORROWERS.

 

Each Borrower hereby appoints the Principal Borrower to act as its exclusive
agent for all purposes under this Credit Agreement and the other Credit
Documents (including, without limitation, with respect to all matters related to
the borrowing and repayment of loans as described in Articles II and III
hereof).  Each Borrower acknowledges and agrees that (a) the Principal Borrower
may execute such documents on behalf of all the Borrowers as the Principal
Borrower deems appropriate in its sole discretion and each Borrower shall be
bound by

 

35

--------------------------------------------------------------------------------


 

and obligated by all of the terms of any such document executed by the Principal
Borrower on its behalf, (b) any notice or other communication delivered by the
Agent or any Lender hereunder to the Principal Borrower shall be deemed to have
been delivered to each Borrower and (c) the Agent and each of the Lenders shall
accept (and shall be permitted to rely on) any document or agreement executed by
the Principal Borrower on behalf of the Borrowers (or any of them).  The
Borrowers must act through the Principal Borrower for all purposes under this
Credit Agreement and the other Credit Documents.  Notwithstanding anything
contained herein to the contrary, to the extent any provision in this Credit
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so through the Principal Borrower.

 


ARTICLE III


 


OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 


3.1          DEFAULT RATE.

 

Upon the occurrence, and during the continuance, of an Event of Default, (i) the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate equal to the Adjusted Base Rate
plus five percent (5.0%) and (ii) the Letter of Credit Fee and the Derivative
Exposure Usage Fee shall each accrue at a per annum rate five percent (5.0%)
greater than the rate which would otherwise be applicable.

 


3.2          CONTINUATION/CONVERSION.

 

(a)           So long as no Event of Default shall have occurred and be
continuing and to the extent permitted in the definition of the term “Interest
Period”, the Borrower may on any Business Day, with respect to any Eurodollar
Loan, elect to maintain such Eurodollar Loan or any portion thereof as a
Eurodollar Loan by selecting a new Interest Period for such Eurodollar Loan. 
Each new Interest Period selected under this Section 3.2 shall commence on the
last day of the immediately preceding Interest Period.  Each selection of a new
Interest Period shall be made by the Borrower giving to the Agent a Notice of
Continuation not later than 11:00 A.M.  on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, (a) specifying (i) the
proposed date of such Continuation, (ii) the Eurodollar Loan and portion thereof
subject to such Continuation and (iii) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder and (b) containing
certifications of the Borrower with respect to the conditions set forth in
Section 5.2 clauses (b) through (e) as set forth in Exhibit 3.2.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender Party by telecopy or other similar form of transmission of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any Eurodollar Loan in accordance with this Section 3.2(a),
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding failure of the Borrower
to comply with Section 3.2(b).

 

(b)           So long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may on any Business Day, upon the Borrower’s giving
of a Notice of Conversion to the Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type.  Any Conversion of a Eurodollar Loan into
a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loan and, upon Conversion of a Base Rate Loan into a
Eurodollar Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 12:00 noon on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into Eurodollar Loans.  Promptly
after receipt of a Notice of Conversion, the Agent shall notify each Lender
Party by telecopy or other similar form of transmission of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion (a) specifying (i) the requested date of
such Conversion, (ii) the Type of Loan to be Converted, (iii) the portion of
such Type of Loan to be

 

36

--------------------------------------------------------------------------------


 

Converted, (iv) the Type of Loan such Loan is to be Converted into and (v) if
such Conversion is into a Eurodollar Loan, the requested duration of the
Interest Period of such Loan, and (b) containing certifications of the Borrower
with respect to the conditions set forth in Section 5.2 clauses (b) through (e)
as set forth in Exhibit 3.2.  Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

 


3.3          PREPAYMENTS.

 

(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that
(i) each partial prepayment of Loans shall be in a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof (or the then
remaining principal balance of the Revolving Loans, (ii) each partial prepayment
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment and shall include payment for any and all applicable fees,
expenses, breakage costs and redeployment costs incurred by the Lenders and the
Agent as a result thereof (as such amounts are reasonably calculated by the
Lenders and the Agent, as applicable, and communicated to the Borrower) and
(iii) all such voluntary prepayments shall be made to the Collateral Agent for
allocation in accordance with the Intercreditor Agreement.  Subject to the
foregoing terms, amounts prepaid under this Section 3.3(a) shall be applied as
the Borrower may elect; provided that if the Borrower shall fail to specify with
respect to any voluntary prepayment, such voluntary prepayment shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 3.3(a) shall be
subject to Section 3.12, but otherwise without premium or penalty.

 

(b)           Mandatory Prepayments.

 

(i)            (A)          Revolving Committed Amount.  If, at any time, the
sum of (1) the aggregate outstanding principal amount of Revolving Loans, plus
(2) the LOC Obligations, plus (3) the Aggregate Derivative Reserve Amount shall
exceed the Revolving Committed Amount, the Borrower immediately shall prepay the
Revolving Loans, (after all Revolving Loans have been repaid) cash collateralize
the LOC Obligations, and (after all Revolving Loans have been paid and all LOC
Obligations have been fully cash collateralized) cash collateralize the
then-existing Derivative Exposure Reserves in an amount sufficient to eliminate
such excess.

 

(B)           LOC Committed Amount.  If, at any time, the sum of the aggregate
principal amount of LOC Obligations shall exceed the LOC Committed Amount, the
Borrower immediately shall cash collateralize the LOC Obligations in an amount
sufficient to eliminate such excess.

 

(C)           Derivative Exposure Reserves.  If, at any time, the sum of the
Aggregate Derivative Reserve Amount shall exceed the Reserve Limit, the Borrower
immediately shall cash collateralize its Aggregate Derivative Reserve Amount
obligations in an amount sufficient to eliminate such excess.

 

(D)          Borrowing Base.  If, at any time, the sum of (1) the aggregate
outstanding principal amount of Revolving Loans, plus (2) the LOC Obligations,
plus (3) the Aggregate Derivative Reserve Amount, plus (4) the then-outstanding
Term Loan Obligations shall exceed the Borrowing Base, the Borrower immediately
shall prepay the principal amount of the Credit Party Obligations and/or Term
Loan Obligations (as determined by the distribution provisions of the
Intercreditor Agreement) in an amount sufficient to eliminate such excess.

 

(ii)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 3.3(b) shall, upon receipt by Agent from
Collateral Agent in accordance with the Intercreditor Agreement, be applied as
follows: (A) with respect to all amounts prepaid pursuant to
Section 3.3(b)(i)(A) or (D), first, to the Revolving Loans, then (after all
Revolving Loans have been repaid) to the cash collateralization of the LOC
Obligations, and then (after all Revolving Loans have been paid and all LOC
Obligations have been fully cash collateralized) to the cash collateralization
of

 

37

--------------------------------------------------------------------------------


 

the then-existing Derivative Exposure Reserves, (B) with respect to all amounts
prepaid pursuant to Section 3.3(b)(i)(B), to a cash collateral account in
respect of LOC Obligations and (C) with respect to all amounts prepaid pursuant
to Section 3.3(b)(i)(C), to a cash collateral account in respect of the
Borrower’s Aggregate Derivative Reserve Amount obligations.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 3.3(b) shall be
subject to Section 3.12, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment. All prepayments made hereunder shall be made to the Collateral Agent
for allocation in accordance with the Intercreditor Agreement.

 


3.4          TERMINATION, REDUCTION OR INCREASE OF REVOLVING COMMITTED AMOUNT.

 

(a)           Voluntary Reductions.  The Borrower may from time to time
permanently reduce or terminate the Revolving Committed Amount in whole or in
part (in minimum aggregate amounts of $5,000,000 or in integral multiples of
$5,000,000 in excess thereof (or, if less, the full remaining amount of the then
applicable Revolving Committed Amount)) upon five (5) Business Days’ prior
written notice to the Agent; provided, however, no such termination or reduction
shall be made which would cause (i) the sum of the aggregate outstanding
principal amount of Revolving Loans, plus the LOC Obligations, plus the
Aggregate Derivative Reserve Amount to exceed the Revolving Committed Amount, or
(ii) the sum of the aggregate outstanding principal amount of Revolving Loans,
plus the LOC Obligations, plus the Aggregate Derivative Reserve Amount, plus the
then-outstanding Term Loan Obligations to exceed the Borrowing Base unless,
concurrently with such termination or reduction, the Revolving Loans are repaid
to the extent necessary to eliminate such excess or excesses.  The Agent shall
promptly notify each affected Lender of receipt by the Agent of any notice from
the Borrower pursuant to this Section 3.4(a).

 

(b)           Voluntary Increases.  Following the Closing Date, the Revolving
Committed Amount may be increased to an aggregate amount of up to $75,000,000.00
if (i) the Borrower requests such increase in writing to the Agent, (ii) BAS is
able to syndicate the amount of such increase (A) to one or more financial
institutions qualifying as an Eligible Assignee and (B) in a manner otherwise in
accordance with the terms and conditions set forth in the Syndication Letter,
(iii) such increase does not increase the amount of the Revolving Commitment of
any Lender without the written consent of such Lender, (iv) the Borrower
executes new promissory notes reflecting the increase in the Revolving Committed
Amount and executes such other amendments to the Credit Documents as are deemed
necessary by the Agent, (v) no Default or Event of Default exists at such time
and (vi) the Borrower pays all fees required by the Fee Letter in connection
with such increase in the Revolving Committed Amount and all costs and expenses
incurred by the Agent in documenting or implementing such increase.  All of the
terms and conditions of the Credit Documents shall apply to the increased amount
of the Revolving Committed Amount as if such amount were in effect as of the
date hereof.  Each Lender that may be a party hereto from time to time hereby
acknowledges that the Revolving Committed Amount may be increased pursuant to
this Section 3.4(b) regardless of whether such Lender approves such increase or
increases its Revolving Commitment hereunder; provided, that BAS hereby agrees
to offer to each existing Lender, on terms and conditions similar to those being
offered to other prospective lenders, a portion of any increase in the Revolving
Committed Amount equal to such Lender’s Revolving Commitment Percentage
immediately prior to such increase (to the extent such Lender is not, at such
time, a Defaulting Lender).  Notwithstanding anything to the contrary contained
herein, the Borrower may request an increase in the Revolving Committed Amount
no more than once during the term of this Agreement.

 

(c)           Maturity Date.  Unless terminated sooner pursuant to
Section 3.4(a) or Section 9.2, the Revolving Commitments of the Lenders and the
LOC Commitment of the Issuing Lender shall automatically terminate on the
Maturity Date.

 

(d)           General.  The Agent will promptly notify the Lenders of (i) any
such notice of termination or reduction of the Revolving Committed Amount and
(ii) any requested increase in the Revolving Committed Amount.  Any reduction of
the Revolving Committed Amount shall be applied to the Revolving Commitment of
each Lender according to its Revolving Commitment Percentage.  All fees

 

38

--------------------------------------------------------------------------------


 

accrued until the effective date of any termination of all or a portion of the
Revolving Committed Amount shall be paid by Borrower on the effective date of
such termination.

 


3.5          FEES.

 

(a)           Unused Fee.  In consideration of the Revolving Commitments of the
Lenders hereunder, the Borrower promises to pay to the Agent for the account of
each Lender a fee (the “Unused Fee”) on the Unused Revolving Committed Amount
computed at a per annum rate for each day during the applicable Unused Fee
Calculation Period (hereinafter defined) equal to three and three-quarters
tenths of one percent (0.375%).  The Unused Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and on any date that the Revolving
Committed Amount is reduced and on the Maturity Date) for the immediately
preceding quarter (or portion thereof) (each such quarter or portion thereof for
which the Unused Fee is payable hereunder being herein referred to as an “Unused
Fee Calculation Period”), beginning with the first of such dates to occur after
the Closing Date.

 

(b)           Letter of Credit Fee.  In consideration of the issuance of Letters
of Credit hereunder, the Borrower promises to pay to the Agent for the account
of each Lender a fee (the “Letter of Credit Fee”) on such Lender’s Commitment
Percentage of the average daily maximum amount available to be drawn under each
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) computed at a per annum rate for each day from the
date of issuance to the date of expiration equal to three percent (3.00%).  The
Letter of Credit Fee will be payable quarterly in arrears on the first Business
Day of each calendar quarter for the immediately preceding calendar quarter (or
portion thereof).

 

(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fee
payable pursuant to clause (b) above, the Borrower promises to pay to the
Issuing Lender for its own account without sharing by the other Lenders (i) a
fee equal to the greater of (A) twelve and one half one hundredths of one
percent (0.125%) and (B) $1,500.00 on each Letter of Credit issued by the
Issuing Lender (such fee to be due upon issuance of such Letter of Credit and,
provided, that to the extent the applicable Letter of Credit contains
“evergreen” provisions, the Borrower shall pay such fee for each renewal of such
Letter of Credit) and (ii) customary charges from time to time of the Issuing
Lender with respect to the issuance, amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the “Issuing Lender Fees”).

 

(d)           Derivative Exposure Usage Fee.  In consideration of the exposure
of the Lenders hereunder created by amounts reserved as a portion of the
Derivative Exposure Reserve, the Borrower promises to pay to the Agent for the
account of each Lender a fee (the “Derivative Exposure Usage Fee”) on the amount
of Availability reserved pursuant to Section 2.3 hereof as a portion of the
Derivative Exposure Reserve for each day during a given Derivative Exposure Fee
Period (as defined below).  Such fee shall be computed at a per annum rate equal
to three percent (3.00%) applied to the amount of Availability reserved on each
day of the applicable Derivative Exposure Fee Period (with the total fee for a
given Derivative Exposure Fee Period equaling the sum of each such day’s
calculation).  The Derivative Exposure Usage Fee shall, to the extent any
Availability is reserved under Section 2.3 as of the Closing Date, commence to
accrue on the Closing Date and shall be due and payable in arrears on the last
Business Day of each March, June, September and December (and on the Maturity
Date) for the immediately preceding quarter (or portion thereof, as applicable),
beginning with the first of such dates to occur after the Closing Date (each
such quarter or portion thereof for which the Derivative Exposure Reserve Fee is
payable hereunder being herein referred to as an “Derivative Exposure Fee
Period”).

 

(e)           Other Fees.  Borrower shall pay to the Agent and BAS the fees
required pursuant to the terms of the Fee Letter.

 


3.6          CAPITAL ADEQUACY.

 

If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy

 

39

--------------------------------------------------------------------------------


 

(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy), then,
upon notice from such Lender to the Borrower, the Borrower shall be obligated to
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction (without duplication of any amount received by Lender
by virtue of the definition of the term “Eurodollar Reserve Requirement”).  Each
determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto.

 


3.7          LIMITATION ON EURODOLLAR LOANS.

 

If on or prior to the first day of any Interest Period for any Eurodollar Loan:

 

(a)           the Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

 

(b)           the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;

 

then the Agent shall give the Borrower prompt notice thereof, and so long as
such condition remains in effect, the Lenders shall be under no obligation to
make additional Eurodollar Loans, Continue Eurodollar Loans, or to Convert Base
Rate Loans into Eurodollar Loans and the Borrower shall, on the last day(s) of
the then current Interest Period(s) for the outstanding Eurodollar Loans, either
prepay such Eurodollar Loans or Convert such Eurodollar Loans into Base Rate
Loans in accordance with the terms of this Credit Agreement.

 


3.8          ILLEGALITY.

 

Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Loans hereunder, then such Lender shall promptly
notify the Borrower thereof and such Lender’s obligation to make or Continue
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable).

 


3.9          REQUIREMENTS OF LAW.

 

If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:

 

(i)            shall subject such Lender (or its Applicable Lending Office) to
any tax, duty, or other charge with respect to any Eurodollar Loans, its Notes,
or its obligation to make Eurodollar Loans, or change the basis of taxation of
any amounts payable to such Lender (or its Applicable Lending Office) under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or such Applicable Lending Office);

 

(ii)           shall impose, modify, or deem applicable any reserve, special
deposit, assessment, or similar requirement (other than the Eurodollar Reserve
Requirement utilized in the determination of the Adjusted Eurodollar Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Commitment of such Lender hereunder; or

 

40

--------------------------------------------------------------------------------


 

(iii)          shall impose on such Lender (or its Applicable Lending Office) or
the London interbank market any other condition affecting this Credit Agreement
or its Notes or any of such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender on demand such amount or amounts as will compensate such Lender for
such increased cost or reduction.  If any Lender requests compensation by the
Borrower under this Section 3.9, the Borrower may, by notice to such Lender
(with a copy to the Agent), suspend the obligation of such Lender to make or
Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.10 shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.  Each Lender shall promptly notify the Borrower and
the Agent of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Lender to compensation pursuant to this
Section 3.9 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it.  Any Lender claiming compensation under this Section 3.9 shall furnish to
the Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

 


3.10        TREATMENT OF AFFECTED LOANS.

 

If the obligation of any Lender to make any Eurodollar Loan or to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.7, 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans (or, in the case of a
Conversion, on such earlier date as such Lender may specify to the Borrower with
a copy to the Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.7, 3.8 or 3.9 hereof that
gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s Eurodollar Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into
Eurodollar Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 3.7, 3.8 or 3.9 hereof that gave rise to the
Conversion of such Lender’s Eurodollar Loans pursuant to this Section 3.10 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding Eurodollar Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.

 


3.11        TAXES.

 

(a)           Any and all payments by any Credit Party to or for the account of
any Lender or the Agent hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its income, and franchise taxes imposed on it by the
jurisdiction under the laws of which such Lender (or its Applicable Lending
Office) or the Agent (as the case may be) is organized or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter

 

41

--------------------------------------------------------------------------------


 

referred to as “Taxes”).  If any Credit Party shall be required by law to deduct
any Taxes from or in respect of any sum payable under this Credit Agreement or
any other Credit Document to any Lender or the Agent, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.11) such Lender or the Agent receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions, (iii) such Credit Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law, and (iv) such Credit Party shall furnish to the Agent, at
its address referred to in Section 11.1, the original or a certified copy of a
receipt evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Credit
Agreement or any other Credit Document or from the execution or delivery of, or
otherwise with respect to, this Credit Agreement or any other Credit Document
(hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Lender and the Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.11) paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto.

 

(d)           Each Lender that is not a United States person under
Section 7701(a)(30) of the Code, on or prior to the date of its execution and
delivery of this Credit Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender (such Lender constituting a “Foreign Lender”),
and from time to time thereafter if requested in writing by the Borrower or the
Agent (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower and the Agent with (i) Internal Revenue Service Form W-8
BEN or W-8 ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces to zero
the rate of withholding tax on payments of interest or certifying that the
income receivable pursuant to this Credit Agreement is effectively connected
with the conduct of a trade or business in the United States, (ii) Internal
Revenue Service Form W-8 or W-9, as appropriate, or any successor form
prescribed by the Internal Revenue Service, and/or (iii) any other form or
certificate required by any taxing authority (including any certificate required
by Sections 871(h) and 881(c) of the Internal Revenue Code), certifying that
such Lender is entitled to an exemption from tax on payments pursuant to this
Credit Agreement or any of the other Credit Documents.

 

(e)           For any period with respect to which a Lender has failed to
provide the Borrower and the Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(f)            If any Credit Party is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 3.11, then such Lender
will agree to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Lender, is not otherwise disadvantageous to such Lender.

 

(g)           Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.

 

42

--------------------------------------------------------------------------------


 


3.12        COMPENSATION.

 

Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:

 

(a)           any payment, prepayment, or Conversion of a Eurodollar Loan for
any reason (including, without limitation, the acceleration of the Loans
pursuant to Section 9.2) on a date other than the last day of the Interest
Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 5 to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such borrowing, Conversion, Continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, Continuation, or Conversion under this
Credit Agreement.

 

With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, Converted or Continued,
for the period from the date of such prepayment or of such failure to borrow,
Convert or Continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, Convert or Continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein over (b) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank Eurodollar market.  The
covenants of the Borrower set forth in this Section 3.12 shall survive the
repayment of the Loans, LOC Obligations and other obligations under the Credit
Documents and the termination of the Commitments hereunder.

 


3.13        PRO RATA TREATMENT.

 

Except to the extent otherwise provided herein and subject to the terms of the
Intercreditor Agreement:

 

(a)           Loans.  Each Loan, each payment or (subject to the terms of
Section 3.3) prepayment of principal of any Loan or reimbursement obligations
arising from drawings under Letters of Credit, each payment of interest on the
Loans or reimbursement obligations arising from drawings under Letters of
Credit, each payment of the Letter of Credit Fee, each reduction of the
Revolving Committed Amount and each conversion or extension of any Loan, shall
be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans of the applicable type and
Participation Interests in Loans of the applicable type and Letters of Credit.

 

(b)           Advances.  No Lender shall be responsible for the failure or delay
by any other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder.  Unless the Agent shall have been notified by any Lender prior to the
date of any requested borrowing that such Lender does not intend to make
available to the Agent its ratable share of such borrowing to be made on such
date, the Agent may assume that such Lender has made such amount available to
the Agent on the date of such borrowing, and the Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount.  If such corresponding
amount is not in fact made available to the Agent, the Agent shall be able to
recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent.  The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for the applicable borrowing
pursuant to the Notice of Borrowing and (ii) from a Lender at the Federal Funds
Rate.

 

43

--------------------------------------------------------------------------------


 


3.14        SHARING OF PAYMENTS.

 

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligation or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender (and the other Lenders) shall adhere to
the provisions of the Intercreditor Agreement with respect to such payment and
any rescission or restoration thereof.  The Borrower agrees that any Lender
purchasing such a Participation Interest hereunder as a result of any such
payments may, to the fullest extent permitted by law, exercise all rights of
payment, including setoff, banker’s lien or counterclaim, with respect to such
Participation Interest as fully as if such Lender were a holder of such Loan,
LOC Obligation or other obligation in the amount of such Participation
Interest.  Except as otherwise expressly provided in this Credit Agreement, if
any Lender shall fail to remit to the Collateral Agent, Agent or any other
Lender an amount payable by such Lender to the Agent or such other Lender
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made by such Lender together with interest thereon for each
date from the date such amount is due until the date such amount is paid to the
Collateral Agent, Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.  If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.14 and the Secured Parties under
the Credit Agreement to share in the benefits of any recovery on such secured
claim.

 


3.15        PAYMENTS, COMPUTATIONS, ETC.

 

(a)           Generally. Notwithstanding anything to the contrary contained
herein, all payments made by any Credit Party hereunder shall be paid to the
Collateral Agent for allocation in accordance with the Intercreditor Agreement.
Except as otherwise specifically provided herein, all payments hereunder shall
be made to the Collateral Agent (for the benefit of the Agent and Lenders) in
Dollars in immediately available funds, without setoff, deduction, counterclaim
or withholding of any kind, at the Collateral Agent’s office specified in the
Intercreditor Agreement not later than 2:00 P.M. (Charlotte, North Carolina
time) on the date when due.  Payments received after such time shall be deemed
to have been received on the next succeeding Business Day.    The Agent may (but
shall not be obligated to) debit the amount of any such payment which is not
made by such time to any ordinary deposit account of the Borrower or any other
Credit Party maintained with the Agent (with notice to the Borrower or such
other Credit Party). The Agent shall distribute payments received from the
Collateral Agent under the Intercreditor Agreement in accordance with the terms
of the Intercreditor Agreement.  The Agent will distribute such payments to the
Lenders entitled thereto, if any such payment is received prior to 2:00 P.M. 
(Charlotte, North Carolina time) on a Business Day in like funds as received
prior to the end of such Business Day and otherwise the Agent will distribute
such payment to such Lenders on the next succeeding Business Day.  Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day.  Except as expressly
provided otherwise herein, all computations of interest and fees shall be made
on the basis of actual number of days elapsed over a year of 360 days.  Interest
shall accrue from and include the date of borrowing, but exclude the date of
payment.

 

(b)           Allocation of Payments After Event of Default. After the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of the Credit Party
Obligations shall continue to be paid to the Collateral Agent and all payments
received by Agent from the Collateral Agent during such periods shall continue
to be paid over or delivered in accordance with the Intercreditor Agreement;
provided that, if the Intercreditor Agreement has been terminated, such amounts
shall be applied by the Agent in the following order:

 

44

--------------------------------------------------------------------------------


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents;

 

SECOND, to payment of any fees owed to the Agent;

 

THIRD, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;

 

FOURTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations and Derivative Exposure Reserves);

 

FIFTH, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.  In allocating payments received from the Collateral Agent
(or, in the event the Intercreditor Agreement is terminated, the Credit
Parties), the Agent shall pay to each of the Lenders an amount equal to such
Lender’s pro rata share of the total amount of the applicable obligations with
respect to which such payment is made.

 


3.16        EVIDENCE OF DEBT.

 

(a)           Each Lender shall maintain an account or accounts evidencing each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement.  Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.

 

(b)           The Agent shall maintain the Register pursuant to Section 11.3(c),
and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount, type and Interest Period of each
such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder from or for the account of any
Credit Party and each Lender’s share thereof.  The Agent will make reasonable
efforts to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to promptly update such subaccounts from time to time, as
necessary.

 

(c)           The entries made in the accounts, Register and subaccounts
maintained pursuant to clause (b) of this Section 3.16 (and, if consistent with
the entries of the Agent, clause (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Credit Parties therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Credit Parties to
repay the Credit Party Obligations owing to such Lender.

 

45

--------------------------------------------------------------------------------


 


3.17        USURY.

 

In no event shall the amount of interest due or payable on the Loans or other
obligations evidenced hereby or under the other Credit Documents exceed the
maximum rate of interest allowed by Applicable Law and, if any such payment is
paid by the Borrower or received by any Lender Party, then such excess sum shall
be credited as a payment of principal, unless the Borrower shall notify the
respective Lender Party in writing that the Borrower elects to have such excess
sum returned to it forthwith.  It is the express intent of the parties hereto
that the Borrower not pay and the Lender Parties not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

 


3.18        AGREEMENT REGARDING INTEREST AND CHARGES.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Credit Agreement is
and shall be the interest specifically described in Section 2.1(d). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender Party to third parties or for damages incurred
by the Agent or any Lender Party, are charges made to compensate the Agent or
any such Lender Party for underwriting or administrative services and costs or
losses performed or incurred, and to be performed or incurred, by the Agent and
the Lender Parties in connection with this Credit Agreement and shall under no
circumstances be deemed to be charges for the use of money.  Except as expressly
agreed otherwise in writing, all charges other than charges for the use of money
shall be fully earned and nonrefundable when due.


 


3.19        STATEMENTS OF ACCOUNT.

 

The Agent will account to the Borrower monthly with a statement of Loans, Letter
of Credit, accrued interest and Fees, charges and payments made pursuant to this
Credit Agreement and the other Credit Documents, and such account rendered by
the Agent shall be prima facie evidence of the amounts and other matters set
forth therein.  The failure of the Agent to deliver such a statement of accounts
shall not relieve or discharge the Borrower from any of its obligations
hereunder.

 


3.20        DEFAULTING LENDERS.

 

(a)           Generally.  If for any reason any Lender Party at any time becomes
a Defaulting Lender, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Credit Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Credit Agreement and the other Credit Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Required Lenders or the Required Revolving Lenders, shall be suspended
during the pendency of such failure or refusal.  Upon a Lender Party becoming a
Defaulting Lender, the Agent shall give prompt notice to each other Lender
thereof.  If a Lender Party is a Defaulting Lender because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled (i)
to collect interest from such Defaulting Lender on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Credit Agreement
or any other Credit Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest.  Any amounts received by the Agent in respect
of a Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and
shall be held uninvested by the Agent and either applied against the purchase
price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon the Defaulting Lender’s curing of its default.

 

(b)           Purchase of Defaulting Lender’s Commitment.  Any Lender Party who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Revolving

 

46

--------------------------------------------------------------------------------


 

Commitment.  Any Lender Party desiring to exercise such right shall give written
notice thereof to the Agent no sooner than two (2) Business Days and not later
than ten (10) Business Days after such Defaulting Lender became a Defaulting
Lender.  If more than one Lender Party exercises such right, each such Lender
Party shall have the right to acquire an amount of such Defaulting Lender’s
Revolving Commitment in proportion to the Revolving Commitments of the other
Lender Parties exercising such right.  If after such 10th Business Day, the
Lender Parties have not elected to purchase all of the Revolving Commitment of
such Defaulting Lender, then any Eligible Assignee may purchase such Revolving
Commitment.  None of the Agent, the Sole Lead Arranger or any of the Lender
Parties shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee.  Upon any such purchase, the
Defaulting Lender’s interest in the Loans and its rights hereunder (but not its
liability in respect thereof or under the Credit Documents or this Credit
Agreement to the extent the same relate to the period prior to the effective
date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 11.3, shall pay to the Agent an assignment fee in the amount of $5,000. 
The purchase price for the Revolving Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender.  Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a).  The Defaulting Lender shall be entitled
to receive amounts owed to it by the Borrower under the Credit Documents which
accrued prior to the date of the default by the Defaulting Lender, to the extent
the same are received by the Agent from or on behalf of the Borrower.  There
shall be no recourse against any Lender Party or the Agent for the payment of
such sums except to the extent of the receipt of payments from any other party
or in respect of the Loans.  If, prior to a Lender Party’s acquisition of a
Defaulting Lender’s Revolving Commitment pursuant to this subsection, such
Defaulting Lender shall cure the event or condition which caused it to become a
Defaulting Lender and shall have paid all amounts owing by it hereunder as a
result thereof, then such Lender Party shall no longer have the right to acquire
such Defaulting Lender’s Revolving Commitment.

 


3.21        ASSUMPTIONS CONCERNING FUNDING OF EURODOLLAR LOANS.

 

Calculation of all amounts payable to a Lender Party under this Article III
shall be made as though such Lender Party had actually funded Eurodollar Loans
through the purchase of deposits in the relevant market bearing interest at the
rate applicable to such Eurodollar Loans in an amount equal to the amount of the
Eurodollar Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender Party may fund each of its
Eurodollar Loans in any manner it sees fit and the foregoing assumption shall be
used only for calculation of amounts payable under this Article III.

 


3.22        RELEASE OF HCI.

 

Notwithstanding anything contained herein to the contrary, the Agent shall
release HCI as a Borrower and Credit Party hereunder and under each of the
Credit Documents, (a) upon receipt by the Agent of a request for release of HCI
from the Borrower and all supporting documentation, materials and information
required by Agent in connection therewith; (b) upon receipt by Agent of evidence
(satisfactory to Agent in its reasonable discretion) that all Property owned by
HCI has been transferred to JV1, that HCI has been or will be, immediately upon
receipt of an acknowledgement of release by Agent, merged into JV1 or otherwise
dissolved in a manner acceptable to the Agent, in its reasonable discretion and
that the entities that were formerly Wholly Owned Subsidiaries of HCI are or
will be, immediately upon receipt of an acknowledgement of release by Agent,
Wholly Owned Subsidiaries of JV1 and Credit Parties hereunder and (c) to the
extent no Default or Event of Default exists as of the date of such requested
release or is otherwise likely to occur as a result of the granting of such
release.  Upon satisfaction of the above-noted conditions, Agent shall deliver
to Borrower written confirmation of the release of HCI as a Borrower and Credit
Party hereunder and under the other Credit Documents.  All references contained
herein to HCI and all portions of any representations, warranties and covenants
contained in any Credit Document and directly related to HCI or its ownership
structure (but not portions of such representation, warranties and covenants
related, in any manner, to any other Credit Party or Person) shall, immediately
upon the delivery by Agent to the Borrower of the written confirmation of
release pursuant to this Section 3.22, be deemed to be deleted from such Credit
Documents and to be of no further force or effect; provided, however, that
Borrower’s delivery of a request for release with respect to HCI shall be deemed
to be an ongoing representation, warranty and covenant that HCI has been or will
be,

 

47

--------------------------------------------------------------------------------


 

immediately upon the receipt of Agent’s confirmation of release, merged into JV1
or otherwise dissolved in the manner shown in the materials and information
provided to Agent in connection therewith and an ongoing representation and
warranty that such materials and information are true and correct in all
material respects.  Each of the Lenders hereby consents to the release of HCI
upon the terms and conditions set forth in this Section 3.22.

 


ARTICLE IV


 


GUARANTY

 


4.1          THE GUARANTY.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and the Agent
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Credit Party Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Credit Party Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Credit Party Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements, the obligations of each Guarantor
under this Credit Agreement and the other Credit Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the Bankruptcy Code or any
comparable provisions of any applicable state law.

 


4.2          OBLIGATIONS UNCONDITIONAL.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Section 4 until such time as the Credit Party Obligations have been Fully
Satisfied.  Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Credit Party
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Hedging Agreement between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or such Hedging Agreements shall be done or
omitted;

 

(c)           the maturity of any of the Credit Party Obligations shall be
accelerated, or any of the Credit Party Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents, any Hedging Agreement between any Consolidated Party and any Lender,
or any Affiliate of a Lender, or any other agreement or instrument referred to
in the Credit Documents or such Hedging

 

48

--------------------------------------------------------------------------------


 

Agreements shall be waived or any other guarantee of any of the Credit Party
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Agent or any Lender or
Lenders as security for any of the Credit Party Obligations shall fail to attach
or be perfected; or

 

(e)           any of the Credit Party Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Person under any of the Credit Documents,
any Hedging Agreement between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Hedging Agreements, or against any other Person under
any other guarantee of, or security for, any of the Credit Party Obligations.

 


4.3          REINSTATEMENT.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 


4.4          CERTAIN ADDITIONAL WAIVERS.

 

Without limiting the generality of the provisions of this Section 4, each
Guarantor hereby specifically waives the benefits of N.C.  Gen.  Stat.  §§ 26-7
through 26-9, inclusive, to the extent applicable.  Each Guarantor further
agrees that such Guarantor shall have no right of recourse to security for the
Credit Party Obligations, except through the exercise of rights of subrogation
pursuant to Section 4.2 and through the exercise of rights of contribution
pursuant to Section 4.6.

 


4.5          REMEDIES.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Agent and the Lenders, on the other
hand, the Credit Party Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1.

 


4.6          RIGHTS OF CONTRIBUTION.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the Credit Party Obligations until such time
as the Credit Party Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any right or remedy under this Section 4.6 against any
other Guarantor until such Credit Party Obligations have been Fully Satisfied. 
For purposes of this Section 4.6, (a) ”Excess Payment” shall mean the amount
paid by any Guarantor in

 

49

--------------------------------------------------------------------------------


 

excess of its Pro Rata Share of any Guaranteed Obligations; (b) ”Pro Rata Share”
shall mean, for any Guarantor in respect of any payment of Credit Party
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the Credit Party Obligations) of the Credit Parties; provided,
however, that, for purposes of calculating the Pro Rata Shares of the Guarantors
in respect of any payment of Credit Party Obligations, any Guarantor that became
a Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and
(c) ”Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Credit Parties other
than the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the Credit Party Obligations) of the Credit Parties
other than the maker of such Excess Payment; provided, however, that, for
purposes of calculating the Contribution Shares of the Guarantors in respect of
any Excess Payment, any Guarantor that became a Guarantor subsequent to the date
of any such Excess Payment shall be deemed to have been a Guarantor on the date
of such Excess Payment and the financial information for such Guarantor as of
the date such Guarantor became a Guarantor shall be utilized for such Guarantor
in connection with such Excess Payment.  This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable law against the Borrower in respect of
any payment of Guaranteed Obligations.  Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall be relieved of its obligations pursuant
to Section 8.5(a).

 


4.7          GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Credit Party Obligations
whenever arising.

 

 


ARTICLE V


 


CONDITIONS

 

 


5.1          CLOSING CONDITIONS.

 

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or reserve amounts under the Derivative Exposure Reserve or
the Issuing Lender to issue the initial Letter of Credit, whichever shall occur
first, shall be subject to satisfaction of the following conditions (in form and
substance acceptable to the Agent):

 

(a)           Executed Credit Documents.  Receipt by the Agent of duly executed
copies of:  (i) this Credit Agreement, (ii) the Notes, (iii) the Security
Documents; (iv) the Intercreditor Agreement and (v) all other Credit Documents.

 

(b)           Corporate Documents.  Receipt by the Agent of the following:

 

(i)            Charter Documents.  Copies of the articles or certificates of
incorporation or other charter documents of each Credit Party certified to be
true and complete as of a recent date by the

 

50

--------------------------------------------------------------------------------


 

appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.

 

(ii)           Bylaws.  A copy of the bylaws of each Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.

 

(iii)          Resolutions.  Copies of resolutions of the Board of Directors of
each Credit Party approving and adopting the Credit Documents to which it is a
party, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.

 

(iv)          Good Standing.  Copies of (A) certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect and
(B) to the extent available, a certificate indicating payment of all corporate
or comparable franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.

 

(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.

 

(vi)          REIT Status.  Evidence, satisfactory to the Agent, that the USRP
REIT qualifies as a REIT, that each of its Subsidiaries that are corporations
are Qualified REIT Subsidiaries and that the execution and performance by the
Credit Parties under the Credit Documents shall not affect such status.

 

(vii)         Bankruptcy Remote Borrowing Entity Status.  Evidence, satisfactory
to the Agent, that the General SPE qualifies as a Bankruptcy Remote Borrowing
Entity and that the execution and performance by the Credit Parties under the
Credit Documents shall not affect such status.

 

(c)           Opinions of Counsel.  The Agent shall have received, in each case
dated as of the Closing Date and in form and substance reasonably satisfactory
to the Agent:

 

(i)            a legal opinion of Richard Wilensky, general counsel for the
Credit Parties; and

 

(ii)           a legal opinion of special local counsel for each Credit Party
not organized in the State of Delaware.

 

(d)           Officer’s Certificates.  The Agent shall have received a
certificate or certificates executed by an Executive Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Agent, stating
that (A) each Credit Party is in compliance with all existing financial
obligations, (B) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained, (C) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Credit Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could have a Material Adverse Effect, and
(D) immediately after giving effect to the Transaction, (1) no Default or Event
of Default exists, (2) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects and
(3) on the basis of income statement items and capital expenditures for the
12-month period ending on the last day of the most recently ended calendar month
prior to the Closing Date and balance sheet items as of the Closing Date after
giving effect to the Credit Documents, the Credit Parties are in pro forma
compliance with each of the Financial Covenants.

 

51

--------------------------------------------------------------------------------


 

(e)           Solvency Certificate.  The Agent shall have received a certificate
executed by an Executive Officer of the Borrower as of the Closing Date, in form
and substance satisfactory to the Agent, regarding the Solvency of each of the
Credit Parties.

 

(f)            Fees and Expenses.  Payment by the Credit Parties to the Lenders
and the Agent of all fees and expenses relating to the Credit Facility which are
due and payable on the Closing Date, including, without limitation, the payment
by Borrower to the Agent and BAS those fees specified in the Fee Letter and all
fees and expenses of Moore & Van Allen, PLLC whether reflected on previously
issued invoices or an invoice to be delivered at closing.

 

(g)           Current and Pro Forma Financial Statements.  Receipt by the Agent
and the Lenders of (i) the consolidated financial statements of the Consolidated
Parties, including balance sheets and income and cash flow statements for the
fiscal quarter ended September 30, 2003; (ii) pro forma covenant calculations
with respect to each of the Financial Covenants, showing compliance with such
covenants as of the Closing Date; (iii) detailed projections of financial
statements for the Consolidated Parties and of calculations with respect to each
of the Financial Covenants, in each case, for the three year period following
the most recently completed fiscal quarter of the Consolidated Parties; and (iv)
such other information relating to the Consolidated Parties as the Agent may
reasonably require.

 

(h)           Opening Borrowing Base Certificate and Delinquency Report. 
Receipt by the Agent of a Borrowing Base Certificate containing the Borrower’s
most recently collected information with respect to the Borrowing Base Assets
(but, in any event, with respect to information that is not more than 45 days
old as of the Closing Date), substantially in the form of Exhibit 7.1(d) and
certified by an Executive Officer of the Borrower to be true and correct and a
Delinquency Report dated as of the Closing Date and certified by an Executive
Officer of the Borrower to be true and correct as of the Closing Date.

 

(i)            Evidence of Termination. Evidence, acceptable to the Agent in its
reasonable discretion, indicating that the Replaced Credit Agreement has been
terminated as of the Closing Date.

 

(j)            Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Consolidated Parties.

 


5.2          CONDITIONS TO ALL EXTENSIONS OF CREDIT.

 

The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:

 

(a)           The Borrower shall have delivered (i) in the case of any Loan, an
appropriate Notice of Borrowing, Notice of  Continuation or Notice of Conversion
or (ii) in the case of any Letter of Credit, the Issuing Lender shall have
received an appropriate request for issuance in accordance with the provisions
of Section 2.2(b);

 

(b)           The representations and warranties set forth in Section 6 shall,
subject to the limitations set forth therein, be true and correct in all
material respects as of such date (except for those which expressly relate to an
earlier date);

 

(c)           There shall not have been commenced against any Consolidated Party
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed;

 

52

--------------------------------------------------------------------------------


 

(d)           No Default or Event of Default shall exist and be continuing
either prior to or after giving effect thereto; and

 

(e)           Immediately after giving effect to the making of such Loan (and
the application of the proceeds thereof), the establishment of a Derivative
Exposure Reserve or to the issuance of such Letter of Credit, as the case may
be, (i) the sum of the aggregate outstanding principal amount of Revolving Loans
plus LOC Obligations plus the Aggregate Derivative Exposure Amount shall not
exceed the Revolving Committed Amount, (ii) the sum of the aggregate outstanding
principal amount of Revolving Loans plus LOC Obligations plus the Aggregate
Derivative Exposure Amount, plus the then-outstanding Term Loan Obligations
shall not exceed the Borrowing Base, (iii) the LOC Obligations shall not exceed
the LOC Committed Amount and (iv) the Aggregate Derivative Exposure Amount shall
not exceed Reserve Limit.

 

The delivery of each Notice of Borrowing and each request for a Letter of Credit
pursuant to Section 2.2(b) shall constitute a representation and warranty by the
Credit Parties of the correctness of the matters specified in subsections (b),
(c), (d) and (e) above.

 

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES

 

The Credit Parties hereby represent to the Agent and each Lender that:

 


6.1          FINANCIAL CONDITION.

 

(a)           The audited consolidated balance sheets and income statements of
the Consolidated Parties for the fiscal years ended December 31, 1999,
December 31, 2000, December 31, 2001 and December 31, 2002 (including the notes
thereto) (i) have been audited by Deloitte & Touche, (ii) have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
and (iii) present fairly (on the basis disclosed in the footnotes to such
financial statements) the consolidated financial condition, results of
operations and cash flows of the Consolidated Parties as of such date and for
such periods.  The unaudited interim balance sheets of the Consolidated Parties
as at the end of, and the related unaudited interim statements of earnings and
of cash flows for, each fiscal month and quarterly period ended after
December 31, 2002 and prior to the Closing Date (i) have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
and (ii) present fairly (on the basis disclosed in the footnotes to such
financial statements) the consolidated financial condition, results of
operations and cash flows of the Consolidated Parties as of such date and for
such periods.  During the period from December 31, 2002 to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.  As of the Closing Date, the Borrower and its Subsidiaries have no
material liabilities (contingent or otherwise) that are not reflected in the
foregoing financial statements or in the notes thereto.

 

(b)           The financial statements and other information delivered pursuant
to Section 5.1(g) have been prepared in accordance with GAAP (except as may
otherwise be permitted under Section 1.3) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the General Partner
and the Consolidated Parties as of such date and for such periods.

 


6.2          NO MATERIAL CHANGE.

 

Since December 31, 2002, there has been no development or event relating to or
affecting a Consolidated Party which has had or could have a Material Adverse
Effect.

 

53

--------------------------------------------------------------------------------


 


6.3          ORGANIZATION AND GOOD STANDING.

 

Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not have a Material Adverse Effect.

 


6.4          POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.

 

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate or other
necessary action to authorize the borrowings and other extensions of credit on
the terms and conditions of this Credit Agreement and to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party.  No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Credit Party in
connection with the borrowings or other extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of the Credit
Documents to which such Credit Party is a party, except for consents,
authorizations, notices and filings described in Schedule 6.4, all of which have
been obtained or made or have the status described in such Schedule 6.4.  This
Credit Agreement has been, and each other Credit Document to which any Credit
Party is a party will be, duly executed and delivered on behalf of the Credit
Parties.  This Credit Agreement constitutes, and each other Credit Document to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Credit Party enforceable against
such party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 


6.5          NO CONFLICTS.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person,
(b) violate, contravene or materially conflict with any Requirement of Law or
any other law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could have a Material Adverse
Effect, or (d) result in or require the creation of any Lien (other than those
contemplated in or created in connection with the Credit Documents) upon or with
respect to its properties.

 


6.6          NO DEFAULT.

 

No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could have a Material Adverse Effect.  No Default or Event of
Default has occurred or exists except as previously disclosed in writing to the
Lenders.

 


6.7          OWNERSHIP.

 

Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets and none of such assets is subject to any Lien
other than Permitted Liens and Liens granted in connection with any Term
Securitization specifically contemplated and approved pursuant to the terms
hereof.

 

54

--------------------------------------------------------------------------------


 


6.8          INDEBTEDNESS.

 

Except as otherwise permitted under Section 8.1, the Consolidated Parties have
no Indebtedness.

 


6.9          LITIGATION.

 

Except as disclosed in Schedule 6.9, there does not exist any pending or
threatened action, suit or legal, equitable, arbitration or administrative
proceeding against any Consolidated Party which might have a Material Adverse
Effect.

 


6.10        TAXES.

 

Each Consolidated Party has filed, or caused to be filed, all material tax
returns (Federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  No Credit Party is aware of any proposed federal or state
income tax assessments against it or any other Consolidated Party.  No Credit
Party is aware of any other proposed tax assessments against it or any other
Consolidated Party that could have a Material Adverse Effect.

 


6.11        COMPLIANCE WITH LAW.

 

Each Consolidated Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not have a Material Adverse Effect.  No currently-existing
Requirement of Law could cause a Material Adverse Effect.

 


6.12        ERISA.

 

Except as disclosed and described in Schedule 6.12 attached hereto:

 

(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Executive Officers of the Credit Parties, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) no “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, has occurred with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable Federal or state laws; and (iv) no lien in favor
of the PBGC or a Plan has arisen or is reasonably likely to arise on account of
any Plan.

 

(b)           The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.

 

(c)           Neither any Consolidated Party nor any ERISA Affiliate has
incurred, or, to the best knowledge of the Executive Officers of the Credit
Parties, could be reasonably expected to incur, any withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither any
Consolidated Party nor any ERISA Affiliate would become subject to any
withdrawal liability under ERISA if any Consolidated Party or any ERISA
Affiliate were to withdraw completely from all Multiemployer Plans and Multiple
Employer Plans as of the valuation date most closely preceding the date on which
this representation is made or deemed made.  Neither any Consolidated Party nor
any ERISA Affiliate has received any notification that any Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA),

 

55

--------------------------------------------------------------------------------


 

is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best knowledge of the Executive Officers of the Credit Parties,
reasonably expected to be in reorganization, insolvent, or terminated.

 

(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any
Consolidated Party or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Consolidated Party or any
ERISA Affiliate has agreed or is required to indemnify any Person against any
such liability.

 

(e)           Neither any Consolidated Party nor any ERISA Affiliates has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106.  Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects of such sections.

 

(f)            Neither the execution and delivery of this Credit Agreement nor
the consummation of the financing transactions contemplated thereunder will
involve any transaction which is subject to the prohibitions of Sections 404,
406 or 407 of ERISA or in connection with which a tax could be imposed pursuant
to Section 4975 of the Code.  The representation by the Credit Parties in the
preceding sentence is made in reliance upon and subject to the accuracy of the
Lenders’ representation in Section 11.15 with respect to their source of funds
and is subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company’s general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed.  Reg.  35,925 (1995), compliance with the regulations issued under
Section 401(c)(1)(A) of ERISA, or the issuance of any other prohibited
transaction exemption or similar relief, to the effect that assets in an
insurance company’s general asset account do not constitute assets of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code.

 


6.13        CORPORATE STRUCTURE; CAPITAL STOCK, ETC.

 

The corporate capital and ownership structure of the Consolidated Parties as of
the Closing Date after giving effect to the Credit Documents executed as of the
date hereof is as described in Schedule 6.13A.  Set forth on Schedule 6.13B is a
complete and accurate list as of the Closing Date with respect to the Borrower
and each of its direct and indirect Subsidiaries of (i) jurisdiction of
incorporation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Consolidated Parties and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto as of the Closing
Date (except for employee stock options required to be disclosed in
regularly-filed publicly accessible documents).  The outstanding Capital Stock
of all such Persons is validly issued, fully paid and non-assessable and is
owned by the Consolidated Parties, directly or indirectly, in the manner set
forth on Schedule 6.13B, free and clear of all Liens (other than those arising
under or contemplated in connection with the Credit Documents).  Other than as
set forth in Schedule 6.13B, neither the Borrower nor any of its Subsidiaries
has outstanding any securities convertible into or exchangeable for its Capital
Stock nor does any such Person have outstanding any rights to subscribe for or
to purchase or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to its Capital Stock. Each of the Domestic
Subsidiaries of the General Partner, the USRP REIT and the Borrower existing as
of the date hereof, except USRP Funding 2001-A, L.P., USRP (SFGP), LLC, USRP
(Hawaii), LLC, USRP (Bob), LLC and Fuel Supply, Inc. are listed as Subsidiary
Guarantors on the signature pages hereto.  S&C has no Subsidiaries and owns no
Capital Stock of any other Person. HCI has no Subsidiaries that are not Credit
Parties and owns no Capital Stock of any other Person. JV1 has no Subsidiaries
that are not Credit Parties and each Subsidiary of JV1 is set forth on Schedule
6.13A attached hereto.

 

56

--------------------------------------------------------------------------------


 


6.14        GOVERNMENTAL REGULATIONS, ETC.

 

(a)           None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act, the
Securities Exchange Act or any of Regulations U and X.  If requested by any
Lender or the Agent, the Borrower will furnish to the Agent and each Lender a
statement, in conformity with the requirements of FR Form U-1 referred to in
Regulation U, that no part of the Letters of Credit or proceeds of the Loans
will be used, directly or indirectly, for the purpose of “buying” or “carrying”
any “margin stock” within the meaning of Regulations U and X, or for the purpose
of purchasing or carrying or trading in any securities.

 

(b)           None of the Consolidated Parties is (i) an “investment company”,
or a company “controlled” by “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (ii) a “holding company” as defined
in, or otherwise subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended or (iii) subject to regulation under any other Federal
or state statute or regulation which limits its ability to incur Indebtedness.

 


6.15        PURPOSE OF LOANS, LETTERS OF CREDIT AND DERIVATIVE EXPOSURE RESERVE;
TERMINATION OF REPLACED CREDIT AGREEMENT.

 

The proceeds of the Loans hereunder shall be used by the Borrower solely (a) to
refinance one hundred percent (100.0%) of the Indebtedness under the Replaced
Credit Agreement; and (b) to provide for working capital and general corporate
purposes of the Borrower and its Subsidiaries.  The Letters of Credit shall be
used only for or in connection with appeal bonds, reimbursement obligations
arising in connection with surety and reclamation bonds, reinsurance, domestic
or international trade transactions and obligations not otherwise aforementioned
relating to transactions entered into by the applicable account party in the
ordinary course of business.  Proceeds paid with respect to the Derivative
Exposure Reserve shall be used only in connection with the Borrower’s exposure
under BOA Derivative Instruments.  No proceeds of the Loans shall be used to (y)
finance the purchase of “margin stock” as such term is defined in Regulation U
of the Federal Reserve Board or (z) finance the acquisition of any investments
in commercial mortgage-backed securities.  The Replaced Credit Agreement has
been or shall be terminated as of the date hereof.

 


6.16        ENVIRONMENTAL MATTERS.

 

Except as disclosed and described in Schedule 6.16 attached hereto:

 

(a)           Each of the Real Properties and all operations at the Real
Properties are in material compliance with all applicable Environmental Laws,
there is no violation of any Environmental Law with respect to the Real
Properties or the Businesses, and there are no conditions relating to the Real
Properties or the Businesses that could give rise to liability under any
applicable Environmental Laws that could result in a Material Adverse Effect.

 

(b)           None of the Real Properties contains, or has previously contained,
any Materials of Environmental Concern at, on or under the Real Properties in
amounts or concentrations that could result in a Material Adverse Effect.

 

(c)           No Consolidated Party has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses that could result in a Material Adverse
Effect, nor does any Executive Officer of any Credit Party have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(d)           Materials of Environmental Concern have not been transported or
disposed of from the Real Properties, or generated, treated, stored or disposed
of at, on or under any of the Real Properties or any other location, in each
case by or on behalf of any Consolidated Party in a manner that could result in
a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Executive Officers of the Credit
Parties, threatened, under any Environmental Law to which any Consolidated Party
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Consolidated Parties, the Real Properties or the Businesses
that could result in a Material Adverse Effect.

 

(f)            There has been no release, or threat of release, of Materials of
Environmental Concern at or from any of the Real Properties, or arising from or
related to the operations (including, without limitation, disposal) of any
Consolidated Party in connection with the Real Properties or otherwise in
connection with the Businesses in a manner that could result in a Material
Adverse Effect.

 


6.17        INTELLECTUAL PROPERTY.

 

Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not have a Material Adverse Effect.

 


6.18        SOLVENCY.

 

Each Credit Party is and, after consummation of the transactions contemplated by
the Credit Documents, will be Solvent.

 


6.19        INVESTMENTS.

 

All Investments of each Consolidated Party are Permitted Investments.

 


6.20        PRINCIPAL OFFICES.

 

Set forth on Schedule 6.20 is the chief executive office and principal place of
business of each Credit Party.  Schedule 6.20 may be updated from time to time
by the Borrowers by giving written notice thereof to the Agent.

 


6.21        DISCLOSURE.

 

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Consolidated Party in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.

 


6.22        NO BURDENSOME RESTRICTIONS.

 

No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
could have a Material Adverse Effect.

 


6.23        BROKERS’ FEES.

 

No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Credit Documents.

 


6.24        LABOR MATTERS.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of a Consolidated Party as of the Closing Date and none of the
Consolidated Parties has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

 

58

--------------------------------------------------------------------------------


 


6.25        NATURE OF BUSINESS.

 

As of the Closing Date, the Consolidated Parties are engaged in the business of
acquiring, owning, operating, managing and developing restaurant, service
station, other service retail properties and several miscellaneous properties
(including billboard properties, one office building and one fuel terminal
facility).

 


6.26        REIT STATUS.

 

The USRP REIT is qualified as a REIT and each of its Subsidiaries that is a
corporation is a Qualified REIT Subsidiary.  Each of the Subsidiaries of the
USRP REIT set forth on Schedule 6.26 is a taxable REIT subsidiary, as such term
is used in the Code.  The USRP REIT has no Subsidiaries that are taxable REIT
subsidiaries except those set forth on Schedule 6.26.

 


6.27        BANKRUPTCY REMOTE BORROWING ENTITY.

 

Each of S&C, HCI and each of its Wholly Owned Subsidiaries, JV1 and each of its
Wholly Owned Subsidiaries and the General SPE is a Bankruptcy Remote Borrowing
Entity.  USRP Operating owns 99% of the Capital Stock of the General SPE.  USRP
Holding owns 100% of the Capital Stock of S&C.  JV1 holds 100% of the Capital
Stock of HCI.  USRP Operating owns 100% of the Capital Stock of JV1.

 


6.28        CLOSING DATE BORROWING BASE ASSETS.

 

Schedule 6.28 sets forth each of the Borrowing Base Assets as of the Closing
Date.  Each asset listed on Schedule 6.28 fully qualifies as a Borrowing Base
Asset and, collectively, the assets listed thereon qualify to be included in the
Borrowing Base.

 


6.29        TAX SHELTER REGULATIONS.

 

The Borrower does not intend to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation section 1.6011-4). If the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the Agent
thereof.  The Borrower acknowledges that the Agent and/or one or more of the
Lenders may treat the Loans and/or Letters of Credit as part of a transaction
that is subject to Treasury Regulation section 1.6011-4 or section 301.6112-1,
and the Agent and such Lender or Lenders, as applicable, may file such IRS forms
or maintain such lists and other records as they may determine is required by
such Treasury Regulations.

 


6.30        REPRESENTATIONS AND WARRANTIES UNDER TERM LOAN DOCUMENTS.

 

All of the representations and warranties of the Borrower and the other “Credit
Parties” as defined in the Term Loan Agreement and the other Term Loan Documents
are true and correct in all material respects (except to the extent the same
have been waived in accordance with the terms thereof).

 

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:

 


7.1          INFORMATION COVENANTS.

 

The Credit Parties will furnish, or cause to be furnished, to the Agent and each
of the Lenders:

 

59

--------------------------------------------------------------------------------


 

(a)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the close of each fiscal year of the Consolidated
Parties, a consolidated balance sheet and income statement of the Consolidated
Parties as of the end of such fiscal year, together with related consolidated
statements of retained earnings and cash flows for such fiscal year (along with
a summary of amount of all Asset Dispositions and Equity Issuances that were
made during the prior fiscal year), in each case setting forth in comparative
form consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent and whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Consolidated Parties as
a going concern or any other material qualifications or exceptions.

 

(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the close of each of the first three fiscal quarters
of each fiscal year of the Consolidated Parties, a consolidated balance sheet
and income statement of the Consolidated Parties as of the end of such fiscal
quarter, together with related consolidated statements of retained earnings and
cash flows for such fiscal quarter, in each case setting forth in comparative
form consolidated figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Agent, and accompanied by a
certificate of an Executive Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Consolidated Parties and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.

 

(c)           Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Executive Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the Financial Covenants by calculation thereof
as of the end of each such fiscal period, (ii) stating that no Default or Event
of Default exists, or if any Default or Event of Default does exist, specifying
the nature and extent thereof and what action the Credit Parties propose to take
with respect thereto and disclosing any Hedging Agreements entered into by any
Consolidated Party.

 

(d)           Intentionally Omitted.

 

(e)           Accountant’s Certificate.  Within the period for delivery of the
annual financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement as it relates to accounting and other financial matters and
stating further whether, in the course of their audit, they have become aware of
any Default or Event of Default and, if any such Default or Event of Default
exists, specifying the nature and extent thereof, provided that such accountants
shall not be liable by reason of any failure to obtain knowledge of any such
Default or Event of Default that would not be disclosed in the course of their
audit examination.

 

(f)            Auditor’s Reports.  Promptly upon receipt thereof, a copy of any
other report or “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual, interim or special audit of
the books of such Person.

 

(g)           Reports.  Promptly upon transmission or receipt thereof,
(i) copies of any filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as any Consolidated
Party shall send to its shareholders or to a holder of any Indebtedness owed by
any Consolidated Party in its capacity as such a holder and (ii) upon the
request of the Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

 

(h)           Notices.  Upon any Executive Officer of a Credit Party obtaining
knowledge thereof, the Credit Parties will give written notice to the Agent
immediately of (i) the occurrence of an event or condition

 

60

--------------------------------------------------------------------------------


 

consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action the Credit Parties propose to take with respect thereto,
and (ii) the occurrence of any of the following with respect to any Consolidated
Party (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against such Person which if adversely determined is
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against such Person with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any Federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, the violation of which could have a Material
Adverse Effect.

 

(i)            ERISA.  Upon any Executive Officer of a Credit Party obtaining
knowledge thereof, the Credit Parties will give written notice to the Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Credit Parties or any
ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which any Consolidated Party or any ERISA
Affiliate is required to contribute to each Plan pursuant to its terms and as
required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto; or (iv) any change in the funding status of any Plan that
could have a Material Adverse Effect, together with a description of any such
event or condition or a copy of any such notice and a statement by an Executive
Officer of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by the Credit Parties with respect thereto.  Promptly
upon request, the Credit Parties shall furnish the Agent and the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

(j)            Environmental.  Upon the reasonable written request of the Agent,
the Credit Parties will furnish or cause to be furnished to the Agent, at the
Credit Parties’ expense, a report of an environmental assessment of reasonable
scope, form and depth, (including, where appropriate, invasive soil or
groundwater sampling) by a consultant reasonably acceptable to the Agent as to
the nature and extent of the presence of any Materials of Environmental Concern
on any Real Properties (as defined in Section 6.16) contributing to the
Borrowing Base and as to the compliance by any Consolidated Party with
Environmental Laws at such Real Properties.  If the Credit Parties fail to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Agent may arrange for same, and the
Consolidated Parties hereby grant to the Agent and their representatives access
to the Real Properties to reasonably undertake such an assessment (including,
where appropriate, invasive soil or groundwater sampling).  The reasonable cost
of any assessment arranged for by the Agent pursuant to this provision will be
payable by the Credit Parties on demand and added to the Credit Party
Obligations.

 

(k)           Borrowing Base Certificates/Delinquency Reports.  Within 15 days
after the end of each calendar month, a certificate as of the end of the
immediately preceding month, substantially in the form of Exhibit 7.1(k) and
certified by an Executive Officer of the Borrower to be true and correct as of
the date thereof (a “Borrowing Base Certificate”) and a Delinquency Report with
respect to the last day of such calendar month certified by an Executive Officer
of the Borrower to be true and correct as of such date.

 

(l)            Three Year Projections/Updates.  As soon as available, and in any
event within 90 days after the close of each fiscal year of the Consolidated
Parties, detailed projections of financial statements for the Consolidated
Parties and of calculations with respect to each of the Financial Covenants, in
each case, for the three year period following the most recently ended fiscal
quarter of the Consolidated Parties.

 

(m)          Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of any Consolidated Party as the Agent or the Required Lenders may
reasonably request.

 

61

--------------------------------------------------------------------------------


 

(n)           Reportable Transactions.  Promptly after Borrower has notified
Agent of any intention by Borrower to treat Loans and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form
(and Borrower hereby agrees that the Agent and each Lender may disclose to any
and all Persons, without limitation of any kind, any information with respect to
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Agent or such Lender relating to such tax treatment and tax
structure).

 


7.2          PRESERVATION OF EXISTENCE, FRANCHISES, BANKRUPTCY REMOTE BORROWING
ENTITY STATUS AND REIT STATUS.

 

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary not prohibited by Section 8.4 or Section 8.5, each Credit Party
will, and will cause each of its corporate Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, rights,
franchises, authority and status as a REIT or Qualified REIT Subsidiary, as
applicable. The General SPE, HCI and its Wholly Owned Subsidiaries, JV1 and its
Wholly Owned Subsidiaries and S&C shall each maintain their respective status as
a Bankruptcy Remote Borrowing Entities and each of the Credit Parties shall take
such action as is required to maintain such status at all times during the term
hereof.  The General SPE shall, at all times during the term hereof, remain a
Wholly Owned Subsidiary of USRP Operating.  S&C shall, at all times during the
term hereof, remain a Wholly Owned Subsidiary of USRP Holding.  USRP Holding
shall, at all times during the term hereof, remain a Wholly Owned Subsidiary of
USRP Operating.  JV1 shall, at all times during the term hereof, remain a Wholly
Owned Subsidiary of USRP Operating.  HCI shall, at all times during the term
hereof, be subject either to the ownership structure set forth on Schedule 6.13A
as of the Closing Date or be a Wholly Owned Subsidiary of JV1. The entities set
forth on Schedule 6.26 shall, at all times during the term hereof, remain
taxable REIT subsidiaries, as such term is used in the Code; provided, that such
schedule may be amended from time to time by the Borrower with the consent of
the Agent, which consent may be withheld in the Agent’s reasonable discretion.

 


7.3          BOOKS AND RECORDS.

 

Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 


7.4          COMPLIANCE WITH LAW.

 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
have a Material Adverse Effect.

 


7.5          PAYMENT OF TAXES AND OTHER INDEBTEDNESS.

 

Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) could give rise to an
immediate right to foreclose on a Lien securing such amounts or (ii) could have
a Material Adverse Effect.

 


7.6          INSURANCE.

 

Each Consolidated Party will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, environmental insurance, casualty

 

62

--------------------------------------------------------------------------------


 

insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.  The present insurance coverage
of the Consolidated Parties is outlined as to carrier, policy number, expiration
date, type and amount on Schedule 7.6, and the Borrower shall update such
Schedule 7.6 and notify the Agent immediately upon the occurrence of any change
in such insurance coverage.

 


7.7          MAINTENANCE OF PROPERTY.

 

Each Credit Party will, will cause each of its Subsidiaries to, and (as
applicable) will use its best efforts to cause the applicable Person in
possession of a Real Property to, maintain and preserve its properties and
equipment material to the conduct of its business in good repair, working order
and condition, normal wear and tear and casualty and condemnation excepted, and
will make, or cause to be made, in such properties and equipment from time to
time all repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses.

 


7.8          PERFORMANCE OF OBLIGATIONS.

 

Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements and all material indentures, mortgages, security agreements or other
debt instruments to which it is a party or by which it is bound.

 


7.9          USE OF PROCEEDS.

 

The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.15.

 


7.10        AUDITS/INSPECTIONS.

 

Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Agent, including, without limitation, independent accountants, agents,
attorneys, and appraisers to visit and inspect its property (subject to the
rights of tenants under their respective leases), including its books and
records, its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Agent or its representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees and representatives of such Person.

 


7.11        FINANCIAL COVENANTS.

 

(a)           Leverage Ratio.  The Leverage Ratio, as of the last day of each
fiscal quarter of the Consolidated Parties, shall be (i) for fiscal quarters
ending on or before September 30, 2005, less than or equal to 0.65 to 1.0; and
(ii) for fiscal quarters ending thereafter, less than or equal to .60 to 1.0.

 

(b)           Tangible Net Worth.  At all times the Tangible Net Worth shall be
greater than or equal to the sum of (i) $230,000,000.00, plus (ii) an amount
equal to 85% of the Net Cash Proceeds of any Equity Issuance by the Consolidated
Parties issued after September 30, 2003, calculated on a cumulative basis.

 

(c)           Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of the last day of each fiscal quarter of the Consolidated Parties, shall be (i)
for fiscal quarters ending on or before September 30, 2005, greater than or
equal to 1.40 to 1.0; and (ii) for fiscal quarters ending thereafter, greater
than or equal to 1.50 to 1.0.

 

(d)           Distribution Limitation.  For any given fiscal quarter of the
Consolidated Parties, the aggregate sum of (i) the amount of cash distributions
made or declared by the Consolidated Parties to their shareholders (excluding
any shareholders which are Consolidated Parties) plus (ii) the amount spent by
the Consolidated Parties for the purpose of repurchasing their own Capital Stock
(whether common or preferred) shall not exceed the greater of (1) the FFO
Distribution Allowance for such fiscal quarter or (2)

 

63

--------------------------------------------------------------------------------


 

so long as no Default or Event of Default has occurred and is then continuing,
the amount necessary to maintain the status of the USRP REIT as a REIT.

 

(e)           Secured Indebtedness to Asset Value Ratio.  The ratio of (i)
Secured Indebtedness of the Consolidated Parties on a consolidated basis to (ii)
the sum of Asset Values for each of the Real Properties (less any amounts
attributable to Minority Interests) as of the end of each fiscal quarter of the
Consolidated Parties shall be less than or equal to 0.40 to 1.0.

 

(f)            Debt Service Coverage Ratio.  The Debt Service Coverage Ratio
shall be, at all times, be equal to or greater than 2.25 to 1.0.

 

For clarification purposes, the Credit Parties shall be permitted, in
determining compliance with the financial covenants set forth above in clauses
(a), (c), (d) and (f) of this Section 7.11, to round the results of the final
ratio calculations (but not calculations of any of other amounts used in
determining such ratios) to the nearest hundredth (.01).

 


7.12        NEW SUBSIDIARIES.

 

As soon as practicable and in any event within 30 days after any Person becomes
a direct or indirect Subsidiary of the General Partner, the USRP REIT or the
Borrower, the Borrower shall provide the Agent with written notice thereof
setting forth information in reasonable detail describing all of the assets of
such Person and shall (a) if such Person is a Domestic Subsidiary, cause such
Person to (a) execute a Joinder Agreement in substantially the same form as
Exhibit 7.12 and (b) deliver such other documentation as the Agent may
reasonably request in connection therewith, including, without limitation,
financial statements, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above) and other
items of the types required to be delivered pursuant to Section 5.1, as
applicable, all in form, content and scope reasonably satisfactory to the Agent;
provided, that this Section 7.12 shall not be construed to require USRP Funding
2001-A, L.P., USRP (SFGP), LLC, LLC, USRP (Hawaii), LLC, USRP (Bob), LLC and
Fuel Supply, Inc. (or their respective successor entities) to execute Joinder
Agreements or otherwise act as Subsidiary Guarantors hereunder unless and until
(i) with respect to USRP Funding 2001-A, L.P., such entity ceases to maintain
its status as a Special Purpose Entity, or (ii) with respect to each such
entity, such entity is not prohibited by the terms of other financing
transactions or its organizational documents from acting as a Guarantor
hereunder.  For purposes of the preceding sentence, it is understood that no
entity shall be deemed prohibited from executing a Joinder Agreement once it
becomes a Wholly Owned Subsidiary by virtue of a provision in its organizational
documents notwithstanding any such provision in such documents.

 


7.13        ERISA EXEMPTIONS.

 

Each Credit Party and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, permit any of their respective assets to become or
be deemed to be “plan assets” within the meaning of ERISA, the Code and the
respective regulations promulgated thereunder.

 


7.14        FURTHER ASSURANCES.

 

The Borrower shall, from time to time, at the expense of the Borrower, promptly
execute, deliver, file and/or record all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the Agent
or Collateral Agent may reasonably request in order to (a) properly evidence the
Borrower’s Indebtedness hereunder or under any Credit Document or (b) perfect,
continue and protect the pledge, assignment and/or security interest, as
applicable, granted or purported to be granted hereby or pursuant to any Credit
Document and to enable the Agent and/or Collateral Agent to exercise and enforce
their rights and remedies hereunder and under any other Credit Document.  The
Borrower shall promptly deliver to the Collateral Agent a copy of each such
instrument and evidence of its proper filing or recording, as necessary.

 

64

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:

 


8.1          INDEBTEDNESS.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)           Indebtedness arising under this Credit Agreement, the other Credit
Documents, the Term Loan Documents or Indebtedness expressly permitted
hereunder;

 

(b)           Indebtedness under the Hawaii Loan Documents or in existence as of
the Agreement Date and described on Schedule 8.1 and any Indebtedness (the
“Replacement Indebtedness”) extending the maturity of, or refunding, refinancing
or replacing, in whole or in part, any such existing Indebtedness (the “Replaced
Indebtedness”) so long as (i) the direct and contingent obligors with respect to
the Replaced Indebtedness and the Replacement Indebtedness shall be the same,
(ii) the Replacement Indebtedness shall not mature prior to the stated maturity
date or mandatory redemption date of the Replaced Indebtedness, (iii) if the
Replaced Indebtedness is subordinated in right of payment or otherwise to the
obligations of each of the Credit Parties under and in respect of the Credit
Documents to which any of them is a party, then the Replacement Indebtedness
must be subordinated to such obligations to at least the same extent and (iv)
the Replacement Indebtedness otherwise complies with all other terms and
conditions contained in any other Section of this Credit Agreement;

 

(c)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of fixed assets; provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $250,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

 

(d)           Indebtedness resulting from customary recourse carve-outs
associated with securitization transactions (including, by way of example, those
for fraud, misapplication of proceeds and environmental indemnities) and not
involving the creditworthiness of the applicable obligors;

 

(e)           Indebtedness in the form of trade payables incurred in the
ordinary course of business;

 

(f)            obligations of the Borrower in respect of Hedging Agreements to
the extent such agreements are for the purpose of hedging interest rate risk
with respect to the Indebtedness under the Credit Documents or are otherwise
approved by the Agent, in its discretion;

 

(g)           intercompany Indebtedness permitted under Section 8.6; provided,
however, that the obligations of each obligor of such Indebtedness shall: (i) be
subordinated to the Credit Party Obligations on terms acceptable to the Required
Revolving Lenders in their sole discretion and (ii) have such other terms and
provisions as the Agent may reasonably require;

 

(h)           in addition to the Indebtedness otherwise permitted by this
Section 8.1,

 

(i)            other recourse Indebtedness hereafter incurred by the General
Partner, the Borrower or any of their Subsidiaries provided that (A) the loan
documentation with respect to such Indebtedness shall not contain financial
covenants or default provisions relating to any Consolidated Party that are more
restrictive than the covenants and default provisions contained in the Credit

 

65

--------------------------------------------------------------------------------


 

Documents, (B) the Borrower shall have delivered to the Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of such Indebtedness and to the concurrent retirement of
any other Indebtedness of any Consolidated Party, the Credit Parties would be in
compliance with the Financial Covenants and (C) the aggregate principal amount
of such Indebtedness, together with Indebtedness permitted pursuant to
Sections 8.1(c) and (f) shall not at any time exceed $20,000,000 plus the amount
of any hedge obligations incurred with respect to a Term Securitization;

 

(ii)           Indebtedness where the recourse of the lender is limited to
foreclosure of its security interest in the subject property; and

 

(iii)          Guaranty Obligations of any Guarantor with respect to any
Indebtedness permitted under this Section 8.1.

 

Notwithstanding the foregoing, the General Partner and the Borrower shall not,
and shall not permit any other Subsidiary to, create, incur or assume any
Indebtedness after the Closing Date if immediately prior to the creation,
incurring or assumption thereof, or immediately thereafter and after giving
effect thereto, a Default or Event of Default is or would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in this Section 8.1.

 


8.2          LIENS.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for:

 

(a)           Liens in favor of the Agent to secure the Credit Party
Obligations;

 

(b)           (i) Liens, about which any Credit Party has had knowledge for less
than thirty (30) days, in an aggregate amount less than $200,000 (other than
Liens created or imposed under ERISA) for taxes, assessments or governmental
charges or levies not yet due or, if due, are for taxes, assessments or
governmental charges or levies that are more than five (5) days from the date on
which such items may be deemed delinquent or on which penalties for non-payment
may be assessed or (ii) Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

(c)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, in each case which any Credit Party has had knowledge for less than
thirty (30) days, in an aggregate amount less than $200,000, provided that such
Liens secure only amounts not yet due and payable or, if due and payable, are
unfiled and no other action has been taken to enforce the same or are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
Property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof);

 

(d)           Liens (other than Liens created or imposed under ERISA) incurred
or deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

 

(e)           Liens in connection with attachments or judgments (including
judgment or appeal bonds) provided that the judgments secured shall, within 30
days after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within 30 days after the
expiration of any such stay;

 

66

--------------------------------------------------------------------------------


 

(f)            easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;

 

(g)           Liens on Property of any Person securing purchase money
Indebtedness (including Capital Leases and Synthetic Leases) of such Person
permitted under Section 8.1(c), provided that any such Lien attaches to such
Property concurrently with or within 90 days after the acquisition thereof;

 

(h)           leases or subleases granted to others not interfering in any
material respect with the business of any Consolidated Party;

 

(i)            any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

(j)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 8.6;

 

(k)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(l)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(m)          Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

 

(n)           Liens existing as of the Closing Date as set forth or as
contemplated on Schedule 8.2; provided that no such Lien shall at any time be
extended to or cover any Property other than the Property subject thereto on the
Closing Date (other than in connection with the collateral substitution
provisions contained in the 2001-A Term Securitization Documents);

 

(o)           Liens on property owned by USRP (Bob), LLC, USRP (Hawaii), LLC
and/or Fuel Supply, Inc. created in connection with the Hawaii Loan Documents;
and

 

(p)           Liens securing Indebtedness described in Section 8.1(h)(ii).

 


8.3          NATURE OF BUSINESS.

 

The Credit Parties will not permit any Consolidated Party to substantively alter
the character or conduct of the business conducted by such Person as of the
Closing Date.

 


8.4          CONSOLIDATION, MERGER, DISSOLUTION, ETC.

 

The Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this Section 8.4 but subject to the terms of
Sections 7.12, (a) the Borrower or General Partner may merge or consolidate with
any of its Subsidiaries provided that the Borrower or General Partner (as
applicable) shall be the continuing or surviving corporation, (b) any Credit
Party other than the General Partner or the Borrower may merge or consolidate
with any other Credit Party other than the General Partner or the Borrower,
(c) any Consolidated Party which is not a Credit Party may be merged or
consolidated with or into any Credit Party; provided that such Credit Party
shall be the continuing or surviving corporation, (d) any Consolidated Party
which is not a Credit Party may be merged or consolidated with or into any other
Consolidated Party which is not a Credit Party, and (e) any Wholly Owned
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time provided that such

 

67

--------------------------------------------------------------------------------


 

dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect and such entity does not hold any material property or assets
(except to the extent such property or assets are able to be transferred to a
Credit Party without additional consideration from such Credit Party and without
adverse tax consequences to such Credit Party).

 


8.5          ASSET DISPOSITIONS/SUBSTITUTION OF ASSETS.

 

(a)           The Credit Parties will not permit any Consolidated Party to make
any Asset Disposition or series of Asset Dispositions in which the aggregate
value of the assets sold or otherwise disposed pursuant to such Asset
Disposition or series of Asset Dispositions exceeds an amount equal to (i) ten
percent (10.0%) multiplied by (ii) Total Tangible Assets, as calculated on the
Closing Date, unless the Borrower shall have delivered to the Agent at least
two (2) Business Days prior to such Asset Disposition or series of Asset
Dispositions a Pro Forma Compliance Certificate demonstrating on a Pro Forma
Basis that, upon giving effect to such Asset Disposition or series of Asset
Dispositions, the Credit Parties shall be in compliance with all of the
covenants contained in Section 7.11.

 

(b)           Neither the General SPE, nor HCI or any of its Wholly Owned
Subsidiaries, nor JV1 or any of its Wholly Owned Subsidiaries, nor S&C shall
sell, transfer, assign, pledge, encumber or otherwise dispose of any of their
respective assets except to the extent such entity obtains the prior written
consent of the Agent (which consent may be withheld at the sole reasonable
discretion of the Agent).

 


8.6          INVESTMENTS.

 

The Credit Parties will not permit any Consolidated Party to make or have any
Investments after the Closing Date, except for:

 

(a)           Investments in any Credit Party;

 

(b)           Investments consisting of cash and Cash Equivalents;

 

(c)           Investments consisting of accounts receivable created, acquired or
made by any Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(d)           Investments consisting of Capital Stock, obligations, securities
or other property received by any Consolidated Party in settlement of accounts
receivable (created in the ordinary course of business) from bankrupt obligors
or guarantors of bankrupt obligors;

 

(e)           Investments consisting of loans or advances to Tenants in an
amount not to exceed $25,000,000.00 in the aggregate;

 

(f)            Investments consisting of advances or loans to employees existing
as of the date hereof and additional such Investments made following the date
hereof that do not, in the aggregate, exceed the sum of $100,000.00;

 

(g)           Investments entered into in connection with a Term Securitization
permitted and contemplated hereunder;

 

(h)           Investments in non-wholly owned general and limited partnerships,
joint ventures and other Persons which are not corporations (excluding such
Investments in existence as of the date hereof), the aggregate book value of
which constitutes less than five percent (5%) of Total Tangible Assets;

 

(i)            Investments in Development Activities; provided, that (i) the
aggregate amount of Investments made by the Consolidated Parties with respect to
such Development Activities shall not, at any one time, exceed $15,000,000.00
and (ii) all costs and expenses associated with all existing Development
Activities

 

68

--------------------------------------------------------------------------------


 

(budget to completion) shall be included in determining the aggregate Investment
of the Consolidated Parties with respect to such activities;

 

(j)            Investments consisting of loans to Persons who have or are
purchasing real property from a Consolidated Party; provided that (i) the total
aggregate amount of such loans shall not exceed $45,000,000.00, (ii) such loans
shall be made on a secured basis and (iii) such loans shall be made on
commercially reasonable terms and require at least 10% cash equity;

 

(k)           Investments in marketable securities that do not, in the
aggregate, exceed the sum of $5,000,000.00;

 

(l)            Investments in common equity securities that do not, in the
aggregate, exceed the sum of $5,000,000.00 and Investments in preferred equity
securities that do not, in the aggregate, exceed the sum of $5,000,000.00;
provided, that, the Agent is given a summary of the amount and type of such
equity securities prior to the making of such investment; and

 

(m)          Investments in debt securities that do not, in the aggregate,
exceed $30,000,000.00; provided, that such debt securities are fully performing
and have a current yield equal to or in excess of 9.50%.

 

Notwithstanding the foregoing, the Credit Parties will not permit the total
Investments of the Consolidated Parties related to items (c) through (m) above
shall not, in any case, exceed 12.0% of Total Tangible Assets.

 


8.7          RESTRICTED PAYMENTS.

 

Except as set forth on Schedule 8.11, the Credit Parties will not permit any
Consolidated Party to, directly or indirectly, declare, order, make or set apart
any sum for or pay any Restricted Payment, except (a) to make dividends or other
distributions payable to any Credit Party (directly or indirectly through
Subsidiaries), (b) Special Purpose Entities may (directly or indirectly through
any intermediate Subsidiaries) (i) make Restricted Payments to the extent
required to do so under the terms of a Term Securitization and (ii) distribute
I/O Strips and other assets to the General Partner, the Borrower or any other
Guarantor and (c) as expressly permitted by Section 7.11(d), Section 8.6,
Section 8.8 or Section 8.9.

 


8.8          OTHER INDEBTEDNESS.

 

The Credit Parties will not permit any Consolidated Party to if any Default or
Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, (a) after the issuance thereof, amend or
modify any of the terms of any Indebtedness of such Consolidated Party if such
amendment or modification would add or change any terms in a manner adverse to
such Consolidated Party, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto, or (b) make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any other
Indebtedness of such Consolidated Party.

 


8.9          TRANSACTIONS WITH AFFILIATES.

 

The Credit Parties will not permit any Consolidated Party to enter into or
permit to exist any transaction or series of transactions with any officer,
director, shareholder, Subsidiary or Affiliate of such Person other than
(a) advances of working capital to any Credit Party, (b) transfers of cash and
assets to any Credit Party, (c) intercompany transactions expressly permitted by
Section 8.1, Section 8.4, Section 8.5, Section 8.6, or Section 8.7, (d) normal
compensation and reimbursement of expenses of officers and directors and
(e) except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director, shareholder, Subsidiary or Affiliate.

 

69

--------------------------------------------------------------------------------


 


8.10        FISCAL YEAR; ORGANIZATIONAL DOCUMENTS.

 

The Credit Parties will not permit any Consolidated Party to change its fiscal
year or amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document).

 


8.11        LIMITATION ON RESTRICTED ACTIONS.

 

The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or, except as set forth on Schedule 8.11,
suffer to exist or become effective any encumbrance or restriction on the
ability of any such Person to (a) pay dividends or make any other distributions
to any Credit Party on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, (b) pay any Indebtedness or
other obligation owed to any Credit Party, (c) make loans or advances to any
Credit Party, (d) sell, lease or transfer any of its properties or assets to any
Credit Party, or (e) act as a Credit Party and pledge its assets pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Credit Agreement and the other Credit Documents,
(ii) applicable law, (iii) any document or instrument governing Indebtedness
incurred pursuant to (A) Section 8.1(b), and (B) with respect to clause (d) of
this Section 8.11 only, Section 8.1(h), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (iv) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(v) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.5 pending the consummation of
such sale.

 


8.12        CONTINGENT OBLIGATIONS.

 

Neither the General Partner nor the Borrower shall become or remain liable, or
permit any other Subsidiary to become or remain liable, on or under any
Contingent Obligation other than the following:

 

(a)           Contingent Obligations arising under any of the Credit Documents;

 

(b)           Contingent Obligations in existence as of the Closing Date (the
material ones having been disclosed to the Agent in writing on Schedule 8.12(b)
attached hereto) and any Contingent Obligation incurred in replacement, in whole
or in part, of any such existing Contingent Obligations so long as (i) the
amount of such replacement Contingent Obligation shall not be increased, (ii)
such replacement Contingent Obligation shall not mature or otherwise be required
to be performed prior to the corresponding maturity or performance date of the
Contingent Obligation being so replaced, and (iii) if the Contingent Obligation
being so replaced is subordinated to any of the Credit Party Obligations, such
replacement Contingent Obligation shall be subordinated to such obligations to
at least the same extent;

 

(c)           Contingent Obligations resulting from endorsement of negotiable
instruments for collection or deposit in the ordinary course of business;

 

(d)           Contingent Obligations incurred in the ordinary course of business
with respect to surety and appeal bonds, performance and return-of-money bonds
and other similar obligations;

 

(e)           Contingent Obligations to the extent constituting Indebtedness
permitted under Section 8.1; and

 

(f)            Guaranties by a Consolidated Party of the obligations of another
Consolidated Party;

 


8.13        SALE LEASEBACKS.

 

Notwithstanding anything contained herein to the contrary, the Credit Parties
will not permit any Consolidated Party to enter into any Sale and Leaseback
Transaction (except to the extent USRP (Bob), LLC or USRP (Hawaii), LLC enters
into any such transaction with respect to any gas station assets held by such
Person).

 

70

--------------------------------------------------------------------------------


 


8.14        BORROWING BASE ASSET REMOVAL.

 

Notwithstanding anything to the contrary contained herein, no Credit Party
shall, at any time, seek to otherwise voluntarily remove or permit to be removed
any Borrowing Base Assets from qualification as such (whether in anticipation of
the Disposition or encumbrance thereof or otherwise), unless (a) the Borrower
shall have delivered to the Agent (and, to the extent such removal shall require
Required Lender approval, the Required Lenders) at least twenty (20) Business
Days prior to the effective date of such removal, a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such removal, on a Pro
Forma Basis, the Credit Parties shall be in compliance with all of the Financial
Covenants contained herein and (b) to the extent (i) the Borrowing Base Asset
Value attributable to the Borrowing Base Asset(s) proposed for removal, plus the
Borrowing Base Asset Values attributable to all other such assets that have been
removed during the previous twelve (12) calendar months or that have been
approved for removal pursuant to the terms hereof during such period (and which
the Borrower still intends to remove from the Borrowing Base calculation) is
less than ten percent (10.0%) of the aggregate Borrowing Base Asset Value, as
determined as of the Closing Date, the Agent has, in its reasonable discretion,
approved such removal in writing; or (ii) the Borrowing Base Asset Value
attributable to the Borrowing Base Asset(s) proposed for removal, plus the
Borrowing Base Asset Values attributable to all other such assets that have been
removed during the previous twelve (12) calendar months or that have been
approved for removal pursuant to the terms hereof during such period (and which
the Borrower still intends to remove from the Borrowing Base calculation) is
greater than ten percent (10.0%) of the aggregate Borrowing Base Asset Value, as
determined as of the Closing Date, the Agent and the Required Lenders have
approved such removal in writing; provided, however, that to the extent the
Borrowing Base Asset Value attributable to the Borrowing Base Asset(s) proposed
for removal, plus the Borrowing Base Asset Values attributable to all other such
assets that have been removed during the term hereof or that have been approved
for removal pursuant to the terms hereof during such period (and which the
Borrower still intends to remove from the Borrowing Base calculation) is greater
than twenty percent (20.0%) of the aggregate Borrowing Base Asset Value, as
determined as of the Closing Date, such removal shall, in any case, require the
written approval of the Agent and the Required Lenders.  All approvals or
rejections of removal requests delivered by the Borrower to the Agent and/or
Required Lenders hereunder shall be delivered by the Agent and/or the Required
Lenders, as applicable, within fifteen (15) days of their receipt thereof or
shall be deemed to be an approval of such request.

 


8.15        NEGATIVE PLEDGES/LIENS.


 

Notwithstanding anything contained herein or in any other Credit Document to the
contrary:

 

(a)           none of the Consolidated Parties shall, at any time, enter into,
assume or become subject to any Negative Pledge on their Property prohibiting or
otherwise restricting the existence of any Lien upon any of its Property in
favor of the Agent (for the benefit of the Lenders) for the purpose of securing
the Credit Party Obligations, except (i) in connection with any document or
instrument governing Indebtedness incurred in accordance with Section 8.1(c);
provided, that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (ii) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided, that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.5, pending the consummation of such sale
and (iv) with respect to USRP (Bob), LLC, USRP (Hawaii), LLC and Fuel Supply,
Inc., pursuant to the terms of the Hawaii Loan Documents;

 

(b)           none of the Consolidated Parties shall, at any time, pledge or
otherwise encumber (except in connection herewith or with any of the Credit
Documents) any income derived from any of the assets contributing to the
calculation of Borrowing Base Asset Value (except to the extent permitted
pursuant to Section 8.14 hereof);

 

(c)           the General SPE shall not, at any time, contract, create, incur,
assume or permit to exist any Lien with respect to any of its assets except to
the extent such Liens are of the types described in Sections 8.2(a), (b), (c),
(d), (e), (f), (h) and (i);

 

(d)           the General SPE shall not, in any case, incur any Indebtedness or
Contingent Obligations aside from Indebtedness and/or Contingent Obligations
arising in connection with the Credit Documents and Indebtedness and/or
Contingent Obligations of the type described in Section 8.1(e);

 

71

--------------------------------------------------------------------------------


 

(e)           USRP Operating shall not, at any time, contract, create, incur,
assume or permit to exist any Lien on its ownership interests in the General SPE
or on the income derived therefrom (except to the extent such Liens arise in
connection with the Credit Documents);

 

(f)            S&C shall not, at any time, contract, create, incur, assume or
permit to exist any Lien with respect to any of its assets except to the extent
such Liens are of the types described in Sections 8.2(a), (b), (c), (d), (e),
(f), (h) and (i);

 

(g)           S&C shall not, in any case, incur any Indebtedness or Contingent
Obligations aside from Indebtedness and/or Contingent Obligations arising in
connection with the Credit Documents and Indebtedness and/or Contingent
Obligations of the type described in Section 8.1(e);

 

(h)           USRP Holding shall not, at any time, contract, create, incur,
assume or permit to exist any Lien on its ownership interests in S&C or on the
income derived therefrom (except to the extent such Liens arise in connection
with the Credit Documents);

 

(i)            HCI and its Wholly Owned Subsidiaries shall not, at any time,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its assets except to the extent such Liens are of the types described in
Sections 8.2(a), (b), (c), (d), (e), (f), (h) and (i);

 

(j)            HCI and its Wholly Owned Subsidiaries shall not, in any case,
incur any Indebtedness or Contingent Obligations aside from Indebtedness and/or
Contingent Obligations arising in connection with the Credit Documents and
Indebtedness and/or Contingent Obligations of the type described in Section
8.1(e);

 

(k)           JVI shall not, at any time, contract, create, incur, assume or
permit to exist any Lien on its ownership interests in HCI or on the income
derived therefrom (except to the extent such Liens arise in connection with the
Credit Documents);

 

(l)            JV1 and its Wholly Owned Subsidiaries shall not, at any time,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its assets except to the extent such Liens are of the types described in
Sections 8.2(a), (b), (c), (d), (e), (f), (h) and (i);

 

(m)          JV1 and its Wholly Owned Subsidiaries shall not, in any case, incur
any Indebtedness or Contingent Obligations aside from Indebtedness and/or
Contingent Obligations arising in connection with the Credit Documents and
Indebtedness and/or Contingent Obligations of the type described in Section
8.1(e); and

 

(n)           USRP Operating shall not, at any time, contract, create, incur,
assume or permit to exist any Lien on its ownership interests in JV1 or on the
income derived therefrom (except to the extent such Liens arise in connection
with the Credit Documents).

 


8.16        OPERATING LEASE OBLIGATIONS.

 

The Credit Parties will not permit any Consolidated Party to enter into, assume
or permit to exist any obligations for the payment of rental under Operating
Leases (excluding Ground Lease Interests) which in the aggregate for all such
Persons would exceed $1,000,000 in any fiscal year.

 


8.17        NO FOREIGN SUBSIDIARIES.

 

The Credit Parties will not create, acquire or permit to exist any Foreign
Subsidiary.

 


8.18        GROUND LEASES.

 

For all leases executed following the Closing Date, the USRP REIT, the General
Partner and the Borrower shall, and shall not permit any other Consolidated
Subsidiary to, lease as lessee any real property pursuant to a ground lease
unless such ground lease contains customary provisions protective of any lender
to the lessee which

 

72

--------------------------------------------------------------------------------


 

provisions do not vary in any material respect from those required under the
Borrower’s standard underwriting procedures and policies.

 


8.19        ERISA EXEMPTIONS.

 

The USRP REIT, the General Partner and the Borrower shall not, and shall not
permit any other Consolidated Subsidiary to, permit any of its respective assets
to become or be deemed to be “plan assets” within the meaning of ERISA, the Code
and the respective regulations promulgated thereunder.

 


8.20        TRANSFER OF ASSETS TO NON-GUARANTOR SUBSIDIARIES AND AFFILIATES.

 

The USRP REIT, the General Partner and the Borrower shall not, and shall not
permit any other Consolidated Subsidiary to, transfer any of their respective
assets to any of their respective Subsidiaries or Affiliates except to the
extent the applicable Subsidiary or Affiliate has, at the time of such transfer,
executed a Joinder Agreement and is a Guarantor hereunder.

 


8.21        TERM LOAN DOCUMENT COVENANTS AND AMENDMENTS.

 

Borrower shall not violate any of the covenants, terms or conditions set forth
in the Term Loan Documents (except to the extent such covenants, terms or
conditions are waived in accordance with the terms thereof) or otherwise permit
to exist any “Event of Default” (as defined in the Term Loan Agreement) to occur
at any time during the term of this Credit Agreement.

 


ARTICLE IX


 


EVENTS OF DEFAULT

 

 


9.1          EVENTS OF DEFAULT.

 

An Event of Default shall exist upon the occurrence and during the continuance
of any of the following specified events (each an “Event of Default”):

 

(a)           Payment.  Any Credit Party shall

 

(i)            default in the payment when due of any principal of any of the
Loans or of any reimbursement obligations arising from drawings under Letters of
Credit, or

 

(ii)           default, and such default shall continue for three (3) or more
Business Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

 

(b)           Representations.  Any representation, warranty or statement made
or deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or

 

(c)           Covenants.  Any Credit Party shall

 

(i)            default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.2, 7.9, 7.11 or 7.12 or Section 8;

 

(ii)           default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.1(a), (b), (c) or (k) or either of
Sections 7.10 or 7.14 and such default shall

 

73

--------------------------------------------------------------------------------


 

continue unremedied for a period of at least 5 days after the earlier of an
Executive Officer of a Credit Party becoming aware of such default or notice
thereof by the Agent; or

 

(iii)          default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 9.1) contained in this Credit Agreement or any
other Credit Document and such default shall continue unremedied for a period of
at least 30 days after the earlier of an Executive Officer of a Credit Party
becoming aware of such default or notice thereof by the Agent; or

 

(d)           Other Credit Documents.  Except as a result of or in connection
with a dissolution, merger or disposition of a Subsidiary not prohibited by
Section 8.4 or Section 8.5, any Credit Document shall fail to be in full force
and effect or to give the Agent and/or the Lenders the Liens, rights, powers and
privileges purported to be created thereby, or any Credit Party shall so state
in writing; or

 

(e)           Guaranties.  Except as the result of or in connection with (i) a
dissolution, merger or disposition of a Subsidiary not prohibited by Section 8.4
or Section 8.5 or (ii) a release specifically provided for in Section 4.8, the
guaranty given by any Guarantor hereunder (including any Person after the
Closing Date in accordance with Section 7.12) or any provision thereof shall
cease to be in full force and effect, or any Guarantor (including any Person
after the Closing Date in accordance with Section 7.12) hereunder or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty, or any Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any guaranty; or

 

(f)            Bankruptcy, etc.  Any Bankruptcy Event shall occur with respect
to the Borrower, the General Partner or any other Consolidated Party; or

 

(g)           Challenge of Credit Documents.  The Borrower or any Guarantor
shall disavow, revoke or terminate or attempt to do any of the foregoing with
respect to any Credit Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Credit
Document; or

 

(h)           Defaults under Other Agreements.

 

(i)            Any Consolidated Party shall default in the performance or
observance (beyond the applicable grace period with respect thereto, if any) of
any material obligation or condition of any contract or lease material to the
Consolidated Parties taken as a whole if such default could reasonably be
expected to have a Material Adverse Effect; or

 

(ii)           With respect to Indebtedness (other than Indebtedness outstanding
under this Credit Agreement) in excess of $5,000,000 in the aggregate (for the
Consolidated Parties taken as a whole), (A) either (1) a default in any payment
shall occur and continue (beyond the applicable grace period with respect
thereto, if any) with respect to any such Indebtedness, (2) a default in the
observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto and such
default is not cured within the applicable grace period, if any, or  (3) any
event or condition shall occur or exist, the effect of which event or condition
is to cause, or permit, the holder or holders of such Indebtedness (or trustee
or agent on behalf of such holders) to cause any such Indebtedness to become due
prior to its stated maturity; or (B) any such Indebtedness shall be declared due
and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof; or

 

(i)            Judgments.  One or more judgments or decrees shall be entered
against one or more of the Consolidated Parties involving a liability of
$1,000,000 or more in the aggregate (to the extent not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage and has the
ability to perform) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

74

--------------------------------------------------------------------------------


 

(j)            ERISA.  Any of the following events or conditions, if such event
or condition could involve possible taxes, penalties, and other liabilities in
an aggregate amount in excess of $1,000,000:  (i) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of any Consolidated Party or any ERISA Affiliate
in favor of the PBGC or a Plan; (ii) an ERISA Event shall occur with respect to
a Single Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in the termination of such Plan for purposes of Title IV of ERISA;
(iii) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in (A) the termination of such Plan for purposes of Title IV of ERISA,
or (B) any Consolidated Party or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (iv) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject any Consolidated Party or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which any Consolidated Party or any ERISA Affiliate has agreed or is required
to indemnify any person against any such liability; or

 

(k)           Ownership.  There shall occur a Change of Control; or

 

(l)            REIT Status.  The USRP REIT shall, for any reason, lose or fail
to maintain its status as a REIT; or

 

(m)          Material Adverse Effect.  The Borrower, the General Partner, any
Consolidated Party or any combination thereof shall experience a change in
financial condition that, in the reasonable opinion of the Agent, has or will
have a Material Adverse Effect; or

 

(n)           Disposition of Assets. The proceeds generated from sales,
conveyances and dispositions (whether such transactions are entered into
voluntarily or otherwise and exclusive of the cash proceeds generated by a Term
Securitization) of the assets of the Borrower, General Partner and their
Subsidiaries for the period commencing as of the Closing Date and extending
through any given date during the term hereof are, in the aggregate, greater
than an amount equal to (i) twenty-five percent (25.0%) multiplied by (ii) Total
Tangible Assets, as calculated as of the Closing Date; or

 

(o)           Material Change in Management, Operations or Business.  There
shall occur a Change in Management.

 


9.2          ACCELERATION; REMEDIES.

 

Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Agent may or, upon the
request and direction of the Required Revolving Lenders, shall, by written
notice to the Credit Parties take any of the following actions:

 

(a)           Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

 

(b)           Acceleration.  Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by the Credit Parties to the Agent
and/or any of the Lenders hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Credit Parties.

 

(c)           Cash Collateral.  Direct the Borrower to pay (and the Borrower
hereby promises to pay, upon receipt of such notice) to the Agent additional
cash, to be held by the Agent, for the benefit of the Lenders, in a cash
collateral account as additional security for the LOC Obligations in respect of
subsequent drawings under all then outstanding Letters of Credit in an amount
equal to the maximum aggregate amount which may be drawn under all Letters of
Credits then outstanding or as additional security for the

 

75

--------------------------------------------------------------------------------


 

reimbursement of any subsequent drawings in relation to the Derivative Exposure
Reserve in an amount equal to the Aggregate Derivative Reserve Amount.

 

(d)           Enforcement of Rights.  Enforce any and all rights and interests
created and existing under the Credit Documents including, without limitation,
all rights and remedies against any Guarantor and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur with respect to the Borrower, then, without the
giving of any notice or other action by the Agent or the Lenders, (i) the
Commitments automatically shall terminate, (ii) all of the outstanding Credit
Party Obligations automatically shall immediately become due and payable,
(iii) the Borrower automatically shall be obligated (and hereby promises) to pay
to the Agent additional cash, to be held by the Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding and (iv) the Borrower
automatically shall be obligated (and hereby promises) to pay to the Agent
additional cash, to be held by the Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the reimbursement of any
subsequent drawings in relation to the Derivative Exposure Reserve in an amount
equal to the Aggregate Derivative Reserve Amount.

 

 


ARTICLE X


 


AGENCY PROVISIONS

 


10.1        APPOINTMENT, POWERS AND IMMUNITIES.

 

Each Lender hereby irrevocably appoints and authorizes the Agent to act as its
agent under this Credit Agreement and the other Credit Documents with such
powers and discretion as are specifically delegated to the Agent by the terms of
this Credit Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  The Agent (which term as used in
this sentence and in Section 10.5 and the first sentence of Section 10.6 hereof
shall include its Affiliates and its own and its Affiliates’ officers,
directors, employees, and agents):  (a) shall not have any duties or
responsibilities except those expressly set forth in this Credit Agreement and
shall not be a trustee or fiduciary for any Lender; (b) shall not be responsible
to the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder;
(c) shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; and (d) shall not be responsible for any action taken or omitted
to be taken by it under or in connection with any Credit Document, except for
its own gross negligence or willful misconduct.  The Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.

 


10.2        RELIANCE BY AGENT.

 

The Agent shall be entitled to rely upon any certification, notice, instrument,
writing, or other communication (including, without limitation, any thereof by
telephone or telecopy) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Agent.  The Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until the Agent receives and accepts an Assignment and
Assumption executed in accordance with Section 11.3(b) hereof.  As to any
matters not expressly provided for by this Credit Agreement, the Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Revolving

 

76

--------------------------------------------------------------------------------


 

Lenders, and such instructions shall be binding on all of the Lenders; provided,
however, that the Agent shall not be required to take any action that exposes
the Agent to personal liability or that is contrary to any Credit Document or
applicable law or unless it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking any such action.

 


10.3        DEFAULTS.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received written notice from a
Lender or a Credit Party specifying such Default or Event of Default and stating
that such notice is a “Notice of Default”.  In the event that the Agent receives
such a notice of the occurrence of a Default or Event of Default, the Agent
shall give prompt notice thereof to the Lenders.  The Agent shall (subject to
Section 10.2 hereof and the terms of the Intercreditor Agreement) take such
action with respect to such Default or Event of Default as shall reasonably be
directed by the Required Revolving Lenders (or such other Lenders as required by
Section 11.6), provided that, unless and until the Agent shall have received
such directions, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders (subject
to the terms of the Intercreditor Agreement).

 


10.4        RIGHTS AS A LENDER.

 

With respect to its Commitment and the Loans made by it, BOA (and any successor
acting as Agent) in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Agent in its
individual capacity.  BOA (and any successor acting as Agent) and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, make investments in, provide services to, and generally engage in
any kind of lending, trust, or other business with any Credit Party or any of
its Subsidiaries or Affiliates as if it were not acting as Agent, and BOA (and
any successor acting as Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Credit Agreement or otherwise without having to
account for the same to the Lenders.

 


10.5        INDEMNIFICATION.

 

The Lenders agree to indemnify the Agent (to the extent not reimbursed under
Section 11.5 hereof, but without limiting the obligations of the Credit Parties
under such Section) ratably (in accordance with their respective Revolving
Commitments (or, if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests in Letters of Credit
(including the Participation Interests of the Issuing Lender in Letters of
Credit)) for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees), or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Agent (including by any Lender) in any way relating
to or arising out of any Credit Document or the transactions contemplated
thereby or any action taken or omitted by the Agent under any Credit Document;
provided that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Person to be
indemnified.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any costs or
expenses payable by the Credit Parties under Section 11.5, to the extent that
the Agent is not promptly reimbursed for such costs and expenses by the Credit
Parties.  The agreements in this Section 10.5 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.

 


10.6        NON-RELIANCE ON AGENT AND OTHER LENDERS.

 

Each Lender agrees that it has, independently and without reliance on the Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Credit Parties and their
Subsidiaries and decision to enter into this Credit Agreement and that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under the Credit Documents.  Except for notices, reports, and other documents
and information expressly required to be

 

77

--------------------------------------------------------------------------------


 

furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition, or business of any
Credit Party or any of its Subsidiaries or Affiliates that may come into the
possession of the Agent or any of its Affiliates.

 


10.7        SUCCESSOR AGENT.

 

The Agent may resign at any time by giving notice thereof to the Lenders and the
Credit Parties.  Upon any such resignation, the Required Revolving Lenders shall
have the right to appoint a successor Agent.  If no successor Agent shall have
been so appointed by the Required Revolving Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a commercial bank organized under the laws of the
United States having combined capital and surplus of at least $100,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor, such
successor shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.  If no
successor Agent has accepted appointment as Agent under this Credit Agreement by
the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all the duties of the Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

 

 


ARTICLE XI


 


MISCELLANEOUS

 


11.1        NOTICES.

 

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address, in the
case of the Credit Parties and the Agent, set forth below, and, in the case of
the Lenders, set forth on Schedule 2.1(a), or at such other address as such
party may specify by written notice to the other parties hereto:

 

if to any Credit Party:

 

U.S.  Restaurant Properties Operating, L.P.

c/o U.S. Restaurant Properties, Inc.

12240 Inwood Road, Suite 300

Dallas, TX 75244

Attn:  Stacy M. Riffe, CFO

Telephone: (972) 387-1487, ext 112

Telecopy: (972) 490-9119

 

if to the Agent (for credit-related matters):

 

Bank of America, N.A.

231 South LaSalle Street

M/C:  IL1-231-10-35

Chicago, IL  60697

Attention: Matthew W. Sadler, Vice President, Global Portfolio Management, Real
Estate

Phone:  (312) 828-7107

Fax:  (312) 974-4970

E-mail:  matthew.w.sadler@bankofamerica.com

 

78

--------------------------------------------------------------------------------


 

and if to the Agent (for administrative matters):

 

Bank of America, N.A.

231 South LaSalle Street

Mail code:  IL1-231-10-30

Chicago, IL 60697

Attention: Charlene E. Wright-Jones, Assistant Vice President

Phone:  312-828-4160

Fax:  312-828-3950

E-mail:  charlene.wright-jones@bankofamerica.com

 

and if to the Agent (for agency matters):

 

Ramon Garcia

Agency Management Officer

GGIB Agency Management Central

Bank of America

901 Main St.

Dallas, TX  75202-3714

Telephone:  (214) 209-4126

Fax:         (214) 290-9520

E-mail:    ramon.garcia@bankofamerica.com

 


11.2        RIGHT OF SET-OFF; ADJUSTMENTS.

 

Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized (subject to the terms
and conditions of the Intercreditor Agreement) at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender (or any of its
Affiliates) to or for the credit or the account of any Credit Party against any
and all of the obligations of such Person now or hereafter existing under this
Credit Agreement, under the Notes, under any other Credit Document or otherwise,
irrespective of whether such Lender shall have made any demand hereunder or
thereunder and although such obligations may be unmatured.  Each Lender agrees
promptly to notify any affected Credit Party after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section 11.2 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Lender may have.

 

11.3        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

79

--------------------------------------------------------------------------------


 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$2,500,000, unless each of the Agent and, so long as no default or Event of
Default has occurred and is continuing hereunder or any other Credit Document,
the Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned; (iii) any assignment of a Revolving Commitment must be approved by the
Agent and the Issuing Lender unless the Person that is the proposed assignee is
itself a Lender with a Revolving Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Agent an Assignment and
Assumption and an ICA Joinder Agreement, together with a processing and
recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Agent an Administrative Questionnaire.  Subject to
acceptance and recording thereof by the Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.6 through 3.12 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(c)           The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Agent, sell participations (in minimum amounts of not less
than $2,500,000) to any Person (other than a natural person, the Borrower or any
of the Credit Parties or any of the Borrower’s or any Credit Party’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.6 that affects such Participant. 
Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.6 through 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.2
as though it were a Lender, provided such

 

80

--------------------------------------------------------------------------------


 

Participant agrees to be subject to Sections 3.14 and 3.15 and the Intercreditor
Agreement as though it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Sections 3.6 through 3.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.11 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.11
as though it were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 


11.4        NO WAIVER; REMEDIES CUMULATIVE.

 

No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Agent or any Lender and any of the Credit Parties
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent or any Lender would otherwise have.  No notice to or demand on any
Credit Party in any case shall entitle the Credit Parties to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Agent or the Lenders to any other or further action
in any circumstances without notice or demand.

 


11.5        EXPENSES; INDEMNIFICATION.

 

(a)           The Credit Parties jointly and severally agree to pay on demand
all costs and expenses of the Agent in connection with the syndication,
preparation, execution, delivery, administration, modification, and amendment of
this Credit Agreement, the other Credit Documents, and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
expenses of counsel for the Agent (including the cost of internal counsel) with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under the Credit Documents.  The Credit Parties further jointly
and severally agree to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable attorneys’ fees and
expenses and the cost of internal counsel), in connection with any work-out or
restructuring relating to the Credit Facility or any enforcement (whether
through negotiations, legal proceedings, or otherwise) of any of the Credit
Documents.

 

(b)           The Credit Parties jointly and severally agree to indemnify and
hold harmless the Agent and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents, and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation, or proceeding or preparation of defense in connection therewith) the
Credit Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans, except to the extent such claim,
damage, loss, liability, cost, or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any of the Credit Parties,
their respective directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.  The Credit
Parties agree not to assert any claim against the Agent,

 

81

--------------------------------------------------------------------------------


 

any Lender, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys, agents, and advisers, on any theory of
liability, for special, indirect, consequential, or punitive damages arising out
of or otherwise relating to the Credit Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loans.

 

(c)           Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 11.5 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.

 


11.6        AMENDMENTS, WAIVERS AND CONSENTS.

 

(a)           Neither this Credit Agreement nor any other Credit Document nor
any of the terms hereof or thereof may be amended, deleted or otherwise changed
unless such amendment, deletion or change is in writing entered into by, or
approved in writing by, each of the Credit Parties party thereto and the
Required Lenders, provided, however, that:

 

(i)            without the consent of each Lender affected thereby (in addition
to Required Lender consent), neither this Credit Agreement nor any other Credit
Document may be amended, deleted or otherwise changed so as to:

 

(A)          extend any Commitment or the final maturity of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit, or extend any payment due (or to be due) in connection with
any Loan, or any portion thereof,

 

(B)           reduce the rate or extend the time of payment of interest on any
Loan or of any reimbursement obligation, or any portion thereof, arising from
drawings under Letters of Credit (subject to the right of the Required Revolving
Lenders to waive the applicability of any post-default increase in interest
rates pursuant to Section 11.6(b) below) or of any Fees,

 

(C)           reduce the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(D)          increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any condition precedent
set forth in Section 5.2 or of any Default or Event of Default or mandatory
reduction in the Commitments shall not constitute a change in the terms of any
Commitment of any Lender),

 

(E)           except as the result of or in connection with a dissolution,
merger or disposition of a Consolidated Party not prohibited by Section 8.4 or
Section 8.5, release the Borrower or substantially all of the other Credit
Parties from its or their obligations under the Credit Documents,

 

(F)           amend or modify any provision of this Section 11.6,

 

(G)           reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders or Required Revolving Lenders, or

 

(H)          consent to the assignment or transfer by the Borrower or any of the
other Credit Parties of all or substantially all of their rights and obligations
under (or in respect of) the Credit Documents except as permitted thereby;

 

(ii)           without the consent of the Agent, no provision of Section 10 may
be amended, deleted or otherwise changed;

 

82

--------------------------------------------------------------------------------


 

(iii)          without the consent of the Issuing Lender, no provision of
Section 2.2 may be amended, deleted or otherwise changed; and

 

(iv)          provisions contained in this Credit Agreement and in the Credit
Documents pertaining to purely ministerial or administrative matters may be
amended, deleted or otherwise changed upon the obtaining of the written consent
of the Credit Parties and Required Revolving Lenders (regardless of whether
Required Lender consent is obtained) to the extend such amendments, deletions
and/or other changes do not, in the judgment of the Collateral Agent, materially
and adversely effect the rights, remedies or expected financial return of the
Term Loan Lenders.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall, subject to the terms of the Intercreditor
Agreement, determine whether or not to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

(b)           None of the terms or conditions of this Credit Agreement or of any
of the other Credit Documents may be waived without the written consent of the
Required Revolving Lenders; provided, however, that:

 

(i)            without the consent of each Lender affected thereby, neither this
Credit Agreement nor any other Credit Document may be waived so as to (whether
expressly or effectively):

 

(A)          extend any Commitment or the final maturity of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit (provided, that any waiver which has the effect of extending
the final maturity of any Loan or any such obligation shall constitute an
amendment requiring approval pursuant to clause (a) of this Section 11.6), or
otherwise waive any payment due (or to be due) in connection with any Loan, or
any portion thereof,

 

(B)           reduce the rate or extend the time of payment of interest on any
Loan or of any reimbursement obligation, or any portion thereof, arising from
drawings under Letters of Credit (other than as a result of waiving the
applicability of any post-default increase in interest rates) or of any Fees,

 

(C)           waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(D)          increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any condition precedent
set forth in Section 5.2 or of any Default or Event of Default or mandatory
reduction in the Commitments shall not constitute a change in the terms of any
Commitment of any Lender),

 

(E)           except as the result of or in connection with a dissolution,
merger or disposition of a Consolidated Party not prohibited by Section 8.4 or
Section 8.5, release the Borrower or substantially all of the other Credit
Parties from its or their obligations under the Credit Documents,

 

(F)           waive any provision of this Section 11.6 (provided, that any such
waiver shall, for purposes hereof, constitute an amendment requiring approval
pursuant to clause (a) of this Section 11.6),

 

(G)           reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders or Required Revolving Lenders (provided, that any
waiver having such an

 

83

--------------------------------------------------------------------------------


 

effect shall, for purposes hereof, constitute an amendment requiring approval
pursuant to clause (a) of this Section 11.6), or

 

(H)          consent to the assignment or transfer by the Borrower or any of the
other Credit Parties of all or substantially all of their rights and obligations
under (or in respect of) the Credit Documents except as permitted thereby;

 

(ii)           without the consent of the Agent, no provision of Section 10 may
be waived; and

 

(iii)          without the consent of the Issuing Lender, no provision of
Section 2.2 may be waived.

 


11.7        COUNTERPARTS.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed shall be an original, but all of which shall constitute
one and the same instrument.  It shall not be necessary in making proof of this
Credit Agreement to produce or account for more than one such counterpart for
each of the parties hereto.  Delivery by facsimile by any of the parties hereto
of an executed counterpart of this Credit Agreement shall be as effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart hereof will be delivered.

 


11.8        HEADINGS.

 

The headings of the sections hereof are provided for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Credit Agreement.

 


11.9        SURVIVAL.

 

All indemnities set forth herein, including, without limitation, in
Section 2.2(i), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Credit Parties
herein shall survive until this Credit Agreement shall be terminated in
accordance with the terms of Section 11.13(b).

 


11.10      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

(a)           THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED
THEREIN, THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA.  Any
legal action or proceeding with respect to this Credit Agreement or any other
Credit Document may be brought in the courts of the State of North Carolina in
Mecklenburg County, or of the United States for the Western District of North
Carolina, and, by execution and delivery of this Credit Agreement, each of the
Credit Parties hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the nonexclusive jurisdiction of such
courts.  Each of the Credit Parties further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to
Section 11.1, such service to become effective three (3) days after such
mailing.  Nothing herein shall affect the right of the Agent or any Lender to
serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

 

(b)           Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

84

--------------------------------------------------------------------------------


 

(c)           TO THE EXTENT PERMITTED BY LAW, EACH OF THE AGENT, THE LENDERS,
EACH OF THE CREDIT PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


11.11      SEVERABILITY.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 


11.12      ENTIRETY.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 


11.13      BINDING EFFECT; TERMINATION.

 

(a)           This Credit Agreement shall become effective at such time on or
after the Closing Date when it shall have been executed by each Credit Party and
the Agent, and the Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of each Credit Party, the Agent and each Lender and their respective successors
and assigns.

 

(b)           The term of this Credit Agreement shall be until the Credit Party
Obligations are Fully Satisfied.

 


11.14      CONFIDENTIALITY.

 

Each Lender Party agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Lender Party on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by any Credit
Party, provided that, in the case of information received from a Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, “Information” shall not include, and the Borrower, the other
Credit Parties, the Lender Parties and the respective

 

85

--------------------------------------------------------------------------------


 

Affiliates of each of the foregoing (and the respective partners, directors,
officers, employees, agents, advisors and other representatives of each of the
foregoing and their Affiliates) may disclose to any and all Persons, without
limitation of any kind (a) any information with respect to the U.S. federal and
state income tax treatment of the transactions contemplated hereby and any facts
that may be relevant to understanding such tax treatment, which facts shall not
include for this purpose the names of the parties or any other Person named
herein, or information that would permit identification of the parties or such
other Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts, and (b) all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or facts that are provided to any of the Persons referred to
above.

 


11.15      SOURCE OF FUNDS.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a)           no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;

 

(b)           to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed 10% of the total assets of such account as of the date of
such purchase (and, for purposes of this clause (b), all employee benefit plans
maintained by the same employer or employee organization are deemed to be a
single plan);

 

(c)           to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or

 

(d)           such funds constitute assets of one or more specific benefit plans
which such Lender has identified in writing to the Borrower.

 

As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.

 


11.16      REGULATION D.

 

Each of the Lenders hereby represents and warrants to the Borrower that it is a
commercial lender, other financial institution or other “accredited” investor
(as defined in SEC Regulation D) which makes or acquires or loans on the
ordinary course of business and that it will make or acquire Loans for its own
account in the ordinary course of business.

 


11.17      CONFLICT.

 

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 


11.18      USA PATRIOT ACT NOTICE.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

86

--------------------------------------------------------------------------------


 

[Remainder of Page Left Intentionally Blank – Signature Pages, Schedules and
Exhibits to Follow]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

 

PRINCIPAL BORROWER:

 

U.S.  RESTAURANT  PROPERTIES OPERATING L.P.

 

 

 

 

 

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL SPE:

 

USRP FUNDING 2002-A, L.P.

 

 

 

 

 

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

S&C:

 

USRP (S&C), LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

HCI:

 

USRP/HCI PARTNERSHIP 1, L.P.

 

 

 

 

 

 

 

 

By:  USRP (JV1), LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

JV1:

 

USRP (JV1), LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP Holding:

 

USRP HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

USRP MANAGING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

USRP REIT:

 

U.S.  RESTAURANT PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARY
GUARANTORS:

 

ARKANSAS RESTAURANTS #10, L.P., a Texas limited
partnership

 

 

 

 

 

 

 

 

 

By: North American Restaurant Management, Inc.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT PROPERTY PARTNERS, L.P., a Texas
limited partnership

 

 

 

 

 

 

 

 

 

By: Restaurant Funding, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (66), LTD., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP1, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (FAIN 10), L.P., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP5, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (KATY), L.P., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP8, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

USRP (PAC), L.P., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP (Cap), Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (QUEST), L.P., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP4, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SAN ANTONIO), LTD., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (T&C), L.P., a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: USRP GP3, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BULLDOG MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NORTH AMERICAN RESTAURANT MANAGEMENT,
INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT FUNDING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

PINNACLE RESTAURANT GROUP, LLC, a Texas
limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (ACQUISITION), LLC, a Texas limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (BC), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (BILL), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CAL), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CAP), INC. a Texas corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CARROLL), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CENTRAL AVENUE), LLC, a Texas limited
liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CHRIS), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

USRP (DEEDEE), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (DON), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (FINANCE), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (FRED), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (GANT1), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (GANT2), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (GOLD), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP1, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

USRP GP3, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP4, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP5, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP6, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP7, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP GP8, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (ILLINOIS), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (JENNIFER), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (JONES), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

USRP (JV2), LLC, a Texas limited liability company(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (MANAGER), LLC, a Texas limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (MIDON), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (MINNESOTA), LLC, a Texas limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (MISSOURI), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (MOLLY), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (PALMA), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (PAT), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

(1)  NOTE – ALTHOUGH INCLUDED IN THE EXECUTED SIGNATURE PAGES OF THE DOCUMENT,
THE JV2 ENTITY HAS BEEN DELETED AS A GUARANTOR – IT IS NOT A CONSOLIDATED PARTY
AND WAS INCLUDED BY THE BORROWER IN ITS LIST OF SUNSIDIARY GUARANTORS IN ERROR

 

--------------------------------------------------------------------------------


 

 

 

USRP (POPEYE’S), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (RIBBIT), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SARAH), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (ST.  LOUIS), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (STEVE), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SUSI), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SYBRA), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (VALERIE), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

PINNACLE RESTAURANT GROUP II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CAROLINA), LTD.

 

 

 

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (LINCOLN), LTD.

 

 

 

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (NORMAN), LTD.

 

 

 

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. RESTAURANT PROPERTIES DEVELOPMENT
L.P.

 

 

 

 

 

 

 

 

 

By:  Restaurant Contractor Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT RENOVATION PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

By: Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

RESTAURANT CONTRACTOR CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP RENOVATION CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (Green), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (Martin), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SFGP)2, LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SHOPORT)1, LLC, a Texas limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (Warren), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (KRUSE), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (PETERS), LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

 

USRP (ADAMS), L.P.

 

 

 

 

 

 

 

 

 

By:  USRP GP7, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (Maier), L.P.

 

 

 

 

 

 

 

 

 

By:  USRP GP6, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (SHO)1, L.P.

 

 

 

 

 

 

 

 

 

By:  USRP (SHOPORT)1, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:

Stacy M. Riffe

 

 

 

 

Title:

Chief Financial Officer

 

 

[remainder of page left intentionally blank – additional signature pages,
schedules and exhibits to follow]

 

--------------------------------------------------------------------------------


 

AGENT/ISSUING LENDER/COLLATERAL AGENT:

 

BANK OF AMERICA, N.A., in its capacity as Agent, Issuing Lender and Collateral
Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.
individually in its capacity as a
Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Revolving Commitments

 

 

Lender

 

Revolving Committed Amount

 

Revolving Commitment Percentage

 

1. Bank of America, N.A.

 

$

30,000,000

 

 

%

2.

 

 

 

 

%

Totals:

 

$

 

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

LENDER ADDRESSES AND COMMITMENTS

 

 

Lender/Agent:

 

Bank of America, N.A.

(for credit-related matters):

 

Matthew W. Sadler

Vice President

Global Portfolio Management, Real Estate

Bank of America, N.A.

231 South LaSalle Street

M/C:  IL1-231-10-35

Chicago, IL  60697

Phone:  (312) 828-7107

Fax:  (312) 974-4970

E-mail:  matthew.w.sadler@bankofamerica.com

 

(for administrative matters):

 

Charlene E. Wright-Jones

Assistant Vice President

Bank of America, N.A.

231 South LaSalle Street

Mail code:  IL1-231-10-30

Chicago, IL 60697

Phone:  312-828-4160

Fax:  312-828-3950

E-mail:  charlene.wright-jones@bankofamerica.com

 

Other Lenders:

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.1(b)(i)

 

FORM OF NOTICE OF BORROWING

 

Renona Chinwendu

Bank of America Plaza

901 Main St., Mail Code TX1-492-14-05

Dallas, TX 75202-3714

Phone: (214) 209-2136

Fax: (214) 290-9484

 

Ladies and Gentlemen:

 

The undersigned, U.S.  RESTAURANT  PROPERTIES OPERATING, L.P., as the Principal
Borrower thereunder (the “Borrower”), refers to the Credit Agreement dated as of
November 4, 2003 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the other borrowers named
therein, the Guarantors, the Lenders and Bank of America, N.A., as Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives notice pursuant to Section 2.1 of the Credit Agreement that it requests a
Revolving Loan advance under the Credit Agreement, and in connection therewith
sets forth below the terms on which such Loan advance is requested to be made:

 

[(A)

 

Date of Borrowing (which is a Business Day)

 

]*

 

 

 

 

 

[(B)

 

Principal Amount of Borrowing

 

]*

 

 

 

 

 

(C)

 

Interest rate basis

 

 

 

 

 

 

 

(D)

 

Interest Period and the last day thereof

 

 

 

 

 

 

 

(E)

 

Purpose of borrowing

 

 

 

In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c), (d) and (e) of such Section, are true and correct. 
The Borrower hereby covenants and agrees to use the proceeds of the borrowing
requested above solely for those purposes expressly permitted pursuant to
Sections 6.15 and 7.9 of the Credit Agreement.

 

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.,
as Principal Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit 2.1(e)

 

FORM OF REVOLVING NOTE

 

$__________

, 2003

 

 

FOR VALUE RECEIVED, U.S. RESTAURANT PROPERTIES OPERATING, L.P., a Delaware
corporation, USRP FUNDING 2002-A, L.P., a Texas limited partnership, USRP (S&C),
LLC, a Texas limited liability company, USRP (JV1), LLC, a Texas limited
liability company, USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership and
USRP Holding Corp., a Texas corporation (collectively, the “Borrower”), hereby
promise to pay to the order of
                                                  , its successors and assigns
(the “Lender”), at the office of Bank of America, N.A., as Agent (the “Agent”),
at 231 South LaSalle Street, Mail code:  IL1-231-10-30, Chicago, IL 60697 (or at
such other place or places as the holder hereof may designate), at the times set
forth in the Credit Agreement dated as of November 4, 2003 among the Borrower,
the Guarantors, the Lenders and the Agent (as it may be as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Maturity Date, in
Dollars and in immediately available funds, the principal amount of
                                  DOLLARS ($                       ) or, if less
than such principal amount, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and to pay interest from the date hereof on the unpaid principal
amount hereof, in like money, at said office, on the dates and at the rates
selected in accordance with Section 2.1(d) of the Credit Agreement.

 

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement.  Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 11.3(c) of the Credit Agreement.

 

 

[remainder of page left intentionally blank – signature page to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

BORROWER:

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.

 

 

 

 

 

 

 

 

By:

USRP MANAGING, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP FUNDING 2002-A, L.P.

 

 

 

 

 

 

 

 

By:

USRP (SFGP) 2, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (S&C), LLC

 

 

 

 

 

 

 

 

By:

USRP Holding Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP/HCI PARTNERSHIP 1, L.P.

 

 

 

 

 

 

 

 

By:

USRP (JV1), LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (JV1), LLC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP HOLDING CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit 3.2

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

Ramon Garcia

Agency Management Officer

GGIB Agency Management Central

Bank of America

901 Main St.

Dallas, TX  75202-3714

Telephone:  (214) 209-4126

Fax:         (214) 290-9520

 

Ladies and Gentlemen:

 

The undersigned, U.S.  RESTAURANT  PROPERTIES OPERATING, L.P., as principal
borrower thereunder (the “Borrower”), refers to the Credit Agreement dated as of
November 4, 2003 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the other borrowers named
therein, the Guarantors, the Lenders and Bank of America, N.A., as Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives notice pursuant to Section 3.2 of the Credit Agreement that it requests an
continuation or conversion of a Revolving Loan outstanding under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
extension or conversion is requested to be made:

 

(A)

 

Loan Type

 

 

 

 

 

 

 

 

 

(B)

 

Date of Extension or Conversion
(which is the last day of the
the applicable Interest Period)

 

 

 

 

 

 

 

 

 

(C)

 

Principal Amount of Extension or Conversion

 

 

 

 

 

 

 

 

 

(D)

 

Interest rate basis

 

 

 

 

 

 

 

 

 

(E)

 

Interest Period and the last day thereof

 

 

 

 

In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c), (d) and (e) of such Section, are true and correct.

 

The undersigned officer of U.S. Restaurant Properties Operating L.P. hereby
represents and warrants that he/she has the necessary power and authority to
execute this letter on behalf of the Borrower and that such action has been duly
authorized by all necessary action of the Borrower and its partners prior to or
on the date hereof.

 

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.,
as Principal Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit 7.1(c)

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

For the fiscal quarter ended                              , 20       .

 

I,                                                 , [Title] of U.S. 
RESTAURANT  PROPERTIES OPERATING, L.P., as principal borrower (the “Borrower”)
hereby certify that, to the best of my knowledge and belief, with respect to
that certain Credit Agreement dated as of November 4, 2003 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”;
all of the defined terms in the Credit Agreement are incorporated herein by
reference) among the Borrower, the Guarantors, the Lenders and Bank of America,
N.A., as Agent:

 

a.                                       The company-prepared financial
statements which accompany this certificate are true and correct in all material
respects and have been prepared in accordance with GAAP applied on a consistent
basis, subject to changes resulting from normal year-end audit adjustments.

 

b.                                      Since                         (the date
of the last similar certification, or, if none, the Closing Date) no Default or
Event of Default has occurred under the Credit Agreement; and

 

c.                                       Since                         (the date
of the last similar certification, or, if none, the Closing Date) the
Consolidated Parties have entered into the following Hedging Agreements:

 

 

 

Delivered herewith are detailed calculations demonstrating compliance by the
Credit Parties with the Financial Covenants as of the end of the fiscal period
referred to above.

 

This             day of                      , 20      .

 

 

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.,
as Principal Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Attachment to Officer’s Certificate

 

Computation of Financial Covenants

 

8

--------------------------------------------------------------------------------


 

Exhibit 7.12

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of
                        , 20     , is by and between
                                               , a
                                        (the “Subsidiary”), and BANK OF AMERICA,
N.  A., in its capacity as Agent under that certain Credit Agreement (as it may
be amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), dated as of November 4, 2003, by and among U.S. RESTAURANT
PROPERTIES OPERATING L.P., a Delaware limited partnership (“USRP Operating” or
the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a Texas limited
partnership (the “General SPE”); USRP (S&C), LLC, a Texas limited liability
company (“S&C”), USRP (JV1), LLC, a Texas limited liability company (“JV1”),
USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership (“HCI”), USRP HOLDING
CORP., a Texas corporation (“USRP Holding”; and together with the Principal
Borrower, the General SPE, HCI, JV1 and S&C, the “Borrower”), the Guarantors,
the Lenders and BANK OF AMERICA, N.A., as Agent.  All of the defined terms in
the Credit Agreement are incorporated herein by reference.

 

The Credit Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Agent, for the
benefit of the Lenders:

 

1.             The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Credit Agreement, the Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Agent, as provided in Section 4 of the Credit
Agreement, the prompt payment and performance of the Credit Party Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.             The address of the Subsidiary for purposes of all notices and
other communications is                           ,
                                               , Attention of
                            (Facsimile No.                               ).

 

3.             The Subsidiary hereby waives acceptance by the Agent and the
Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Credit Agreement by the Subsidiary.

 

4.             This Credit Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

 

5.             This Credit Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina.

 

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

 

 

 

[SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.  A., as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit 11.3(b)

 

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Closing Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](2)]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

 

4.

 

Agent:

 

 

, as the agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

That certain Credit Agreement dated as of November 4, 2003 among U.S. Restaurant
Operating, L.P., USRP Funding 2002-A, L.P., as the Principal Borrower, the other
Borrowers thereunder, the Guarantors referenced therein, the Lenders parties
thereto, Bank of America, N.A., as Agent, and the other agents parties thereto.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(3)

 

Aggregate Amount of
Commitment/Loans for all
Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(4)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

--------------------------------------------------------------------------------



(2) Select as applicable.



(3) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Closing Date.

(4) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

10

--------------------------------------------------------------------------------


 

[7.           Trade Date:                                        ](5)

 

Closing Date:                                    , 20      [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

 

ASSIGNOR

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

 

 

  Title:

 

 

 

Consented to:

 

 

 

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.  ,
as Principal Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(5) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

11

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Closing Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to the terms thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Agent or any
other Lender, and (v) if it is a Foreign Lender(6), attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 

2.   Payments.  From and after the Closing Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Closing Date and to the Assignee for amounts which have
accrued from and after the Closing Date. The Assignee hereby acknowledges and
agrees to the terms contained in the Intercreditor Agreement

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.

 

1

--------------------------------------------------------------------------------


 

Exhibit 1.1(a)

 

BANKRUPTCY REMOTE BORROWING ENTITY REQUIREMENTS

 

A “Bankruptcy Remote Borrowing Entity” shall satisfy the following requirements:

 

1.             General Requirements.  The entity’s Organizational Documents must
provide for the following (the term “Organizational Documents” as used herein
means (i) with respect to a corporation, its bylaws, (ii) with respect to a
limited partnership, its limited partnership agreement, and (iii) with respect
to a limited liability company, its operating agreement):

 

(A)                              Limited Purpose.  The entity’s purpose must be
limited solely to owning and managing its assets, entering into the Credit
Documents and the transactions contemplated thereby and engaging in incidental
activities in connection therewith.

 

(B)                                Certain Actions Requiring Unanimous Vote. 
The unanimous vote of the entity’s board of directors (including that of the
Independent Director, as defined in Section 2(A) hereof), partners or members,
as applicable, must be required in order to:

 

(i)            take any Bankruptcy Action (as defined in Addendum A hereof);

 

(ii)                                  dissolve, liquidate, consolidate, merge or
sell all or substantially all of its assets;

 

(iii)          amend or recommend the amendment of its Organizational Documents;
and

 

(iv)                              engage in transactions with affiliates (except
to the extent such transactions are on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate).

 

(C)           Separateness Provisions.  The entity must be required to:

 

(i)                                     not commingle assets with those of any
other entity and must hold its assets in its own name;

 

(ii)                                  conduct its own business in its own name;

 

(iii)                               maintain separate bank accounts, books,
records and financial statements;

 

(iv)                              maintain its books, records, resolutions and
agreements as official records;

 

(v)                                 pay its own liabilities out of its own
funds;

 

(vi)                              maintain adequate capital in light of
contemplated business operations;

 

(vii)                           observe all corporate, partnership, company or
other organizational formalities;

 

(viii)                        maintain an arm’s-length relationship with
affiliates;

 

(ix)                                pay the salaries of its own employees and
maintain a sufficient number of employees in light of contemplated business
operations;

 

2

--------------------------------------------------------------------------------


 

(x)                                   not guarantee or become obligated for the
debts of any other entity or hold out its credit as being available to satisfy
the obligations of others;

 

(xi)                                not acquire obligations or securities of
affiliates;

 

(xii)                             not make loans to any other person or entity;

 

(xiii)                          allocate fairly and reasonably any overhead for
shared office space;

 

(xiv)                         use separate stationery, invoices and checks;

 

(xv)                            not pledge its assets for the benefit of any
other entity;

 

(xvi)                         hold itself out as a separate entity, and not fail
to correct any known misunderstanding regarding its separate identity; and

 

(xvii)                      not identify itself or any of its affiliates as a
division or part of the other.

 

(D)                               Subordination of Indemnification Obligations. 
The entity’s obligation, if any, to indemnify its directors and officers,
partners, or members or managers, as applicable, must be fully subordinated to
the loan and the loan documents and must not constitute a claim against it in
the event that cash flow in excess of amounts necessary to pay holders of the
loan is insufficient to pay such obligations.

 

2.                                       Additional Requirements for
Corporations.  In addition to the general requirements set forth above, for a
corporation to be a Bankruptcy Remote Borrowing Entity, its Organizational
Documents must provide for the following:

 

(A)                              Independent Director.  The corporation’s board
of directors must include an Independent Director.  An “Independent Director”
means a director of the corporation who is not at the time of initial
appointment, has not been at any time during the preceding five (5) years, and
will not be at any time prior to payment of the loan in full: (i) a stockholder,
director, officer, employee, partner or member of the corporation or the
borrower (if the corporation is a partner or member of the borrower), or any
affiliate thereof; (ii) a customer, supplier or other person (including without
limitation, an attorney, accountant or other professional) who derives any
portion of its purchases or revenues from its activities with the corporation or
the borrower (if the corporation is a partner or member of the borrower) or any
affiliate thereof, other than reasonable compensation for the performance of its
obligations as Independent Director; (iii) a person or other entity controlling
or under common control with any such stockholder, partner, member, customer,
supplier or other person; or (iv) a member of the immediate family of any such
stockholder, director, officer, employee, partner, member, customer, supplier or
other person.  As used herein, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.

 

3.                                       Additional Requirements for Limited
Partnerships.  In addition to the general requirements set forth above, for a
limited partnership to be a Bankruptcy Remote Borrowing Entity, its
Organizational Documents must provide for the following:

 

(A)                              General Partner.  Each general partner of the
limited partnership must be a Bankruptcy Remote Borrowing Entity satisfying the
general requirements set forth above and the additional requirements set forth
herein applicable to such general partner (i.e., corporate, limited partnership
or limited liability company requirements).  In addition, each such general
partner’s Organizational Documents must provide for the following:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Limited Purpose.  Each such general
partner’s purpose must be limited to serving as a general partner in the limited
partnership.

 

(ii)                                  Unanimous Vote Required to Withdraw.  The
unanimous vote of each such the general partner’s board of directors (including
that of the Independent Director), partners or members, as applicable, must be
required for the a general partner to withdraw as a general partner of the
limited partnership.

 

(B)                                Continuance of Partnership.  If there is more
than one general partner, the Organizational Documents must require the
remaining partners to continue the partnership upon an event of dissolution for
so long at least one of the general partners remains solvent.

 

4.                                       Additional Requirements for Limited
Liability Companies.  In addition to the general requirements set forth above,
for a limited liability company to be an SPE, its Organizational Documents must
provide for the following:

 

(A)                              Independent Member/Manager.  The company must
have one independent member/manager.  Such independent member/manager should
have the same basic traits as the independent directors described with respect
to corporate SPEs.  The determination of whether the independent
entity/individual must be a manager or a member is dependent upon the locus of
control in the LLC.

 

(B)                                SPE Member.  At least one member of the
company must be an SPE satisfying the general SPE requirements set forth above
and the additional requirements applicable to such member (i.e., corporate,
limited partnership or limited liability company requirements).  “Bankruptcy”
events of dissolution must be limited to the bankruptcy of such SPE member. 
This may necessitate that the entity be designated the sole “managing member” of
the company.  Each such SPE member’s Organizational Documents must provide for
the following:

 

(i)                                     Limited Purpose.  Such member’s purpose
must be limited to serving as a member in the company.

 

(ii)                                  Unanimous Vote Required to Withdraw.  The
unanimous vote of such member’s board of directors (including that of the
Independent Director), partners or members, as applicable, must be required for
the member to withdraw as a member of the company.

 

(C)                                Consideration of  Interests of Creditors. 
The company’s members must be required to consider the interests of creditors in
connection with any action subject to the vote of its members (including the SPE
member), notwithstanding that the company may not then be insolvent.

 

(D)                               Continuance of Company.  The vote of a
majority-in-interest of the remaining members of the company is sufficient to
continue the life of the company upon the occurrence of an event of dissolution
or other termination event.  If the required consent of the remaining members to
continue the company is not obtained, the company’s Organization Documents must
provide that the company not liquidate collateral (except as permitted under the
loan documents) without the consent of holders of the loan, and that such
holders may continue to exercise all of their rights under the loan documents
and retain any collateral until the loan has been paid in full or otherwise
completely discharged.

 

4

--------------------------------------------------------------------------------


 

Addendum A

 

As used herein, “Bankruptcy Action” means any of the following:

 

1.                                       Taking any action that might cause the
entity (or the borrower if the entity is a partner or member of the borrower) to
become insolvent.

 

2.                                       Commencing any case, proceeding or
other action on behalf of the entity (or the borrower if the entity is a partner
or member of the borrower) under any existing or future law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors.

 

3.                                       Instituting proceedings to have the
entity (or the borrower if the entity is a partner or member of the borrower)
adjudicated as bankrupt or insolvent.

 

4.                                       Consenting to the institution of
bankruptcy or insolvency proceedings against the entity (or the borrower if the
entity is a partner or member of the borrower).

 

5.                                       Filing a petition or consent to a
petition seeking reorganization arrangement, adjustment, winding-up,
dissolution, composition, liquidation or other relief on behalf of the entity
(or the borrower if the entity is a partner or member of the borrower) of its
(or their) debts under any federal or state law relating to bankruptcy.

 

6.                                       Seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity (or the borrower if the entity
is a partner or member of the borrower) or a substantial portion of its (or
their) properties.

 

7.                                       Making any assignment for the benefit
of the entity’s creditors (or the borrower’s creditors if the entity is a
partner or member of the borrower).

 

8.                                       Taking any action (or causing the
borrower to take any action if the entity is a partner or member of the
borrower) in furtherance of any of the foregoing.

 

--------------------------------------------------------------------------------

***

Note also the potential necessity for a Non-Consolidation Opinion from
Borrower’s counsel.

 

--------------------------------------------------------------------------------



